Exhibit 10.4


Execution Version





Credit Agreement
dated as of September 30, 2020
among
Sunnova Asset Portfolio 8, LLC,
as Borrower
Sunnova SLA Management, LLC,
as Manager
Sunnova SLA Management, LLC,
as Servicer
Sunnova Asset Portfolio 8 Holdings, LLC,
as Seller
Banco Popular de Puerto Rico,
as Agent for the financial institutions
that may from time to time become parties hereto as Lenders
Lenders
from time to time party hereto
Funding Agents
from time to time party hereto
and
U.S. Bank National Association,
as Custodian







[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Table of Contents
Section    Heading    Page


Article I Certain
Definitions..........................................................................................
1
Section 1.1. Certain
Definitions................................................................................
1
Section 1.2. Computation of Time
Periods............................................................... 1
Section 1.3.
Construction..........................................................................................
1
Section 1.4. Accounting
Terms.................................................................................
2
Article II Amounts and Terms of the
Advances.........................................…................ 2
Section 2.1. Establishment of the Credit
Facility...................................................... 2
Section 2.2. The
Advances........................................................................................
2
Section 2.3. Use of
Proceeds.....................................................................................
2
Section 2.4. Making the
Advances............................................................................
3
Section 2.5.
Fees........................................................................................................
4
Section 2.6. Reduction/Increase of the
Commitments.............................................. 5
Section 2.7. Repayment of the
Advances.................................................................. 5
Section 2.8. Certain
Prepayments............................................................................
10
Section 2.9. Mandatory Prepayments of
Advances................................................. 10
Section 2.10.
Interest.................................................................................................
11
Section 2.11. Breakage Costs; Liquidation Fees; Increased Costs; Capital
Adequacy; Illegality; Additional
Indemnifications............................................... 11
Section 2.12. Payments and
Computations............................................................... 13
Section 2.13. Payment on Non‑Business
Days......................................................... 14
Section 2.14. Extension of the Scheduled Commitment Termination
Date.............. 14
Section 2.15.
Taxes....................................................................................................
14
Section 2.16. Sharing of
Payments............................................................................
19
Section 2.17. Defaulting
Lenders..............................................................................
19
Section 2.18. Mitigation Obligations; Replacement of
Lenders............................... 20


Article III Conditions of Lending and
Closing.............................................................. 20
Section 3.1. Conditions Precedent to
Closing......................................................... 20
Section 3.2. Conditions Precedent to All
Advances................................................ 22


Article IV Representations and
Warranties....................................................................
23
Section 4.1. Representations and Warranties of the
Borrower................................ 23


Article V
Covenants.....................................................................................................
28
Section 5.1. Affirmative
Covenants........................................................................
28
Section 5.2. Negative
Covenants.............................................................................
37


Article VI Events of
Default...........................................................................................
41
Section 6.1. Events of
Default.................................................................................
41
Section 6.2.
Remedies.............................................................................................
43
Section 6.3. Suits for Enforcement by
Agent.......................................................... 44
Section 6.4. Prepayments After
Default.................................................................. 45
Section 6.5. Foreclosure of
Collateral.....................................................................
45


-i-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Section 6.6. Rights and Remedies
Cumulative....................................................... 45


Article VII The Agent and Funding
Agents...............................................…................. 46
Section 7.1. Appointment; Nature of
Relationship................................................. 46
Section 7.2.
Powers.................................................................................................
46
Section 7.3. General
Immunity................................................................................
46
Section 7.4. No Responsibility for Advances, Creditworthiness, Collateral,
Recitals,
Etc.........................................................................................
47
Section 7.5. Action on Instructions of
Lenders....................................................... 47
Section 7.6. Employment of Agents and
Counsel................................................... 47
Section 7.7. Reliance on Documents;
Counsel........................................................ 47
Section 7.8. The Agent’s Reimbursement and
Indemnification............................. 48
Section 7.9. Rights as a
Lender...............................................................................
48
Section 7.10. Lender Credit
Decision........................................................................
48
Section 7.11. Successor
Agent..................................................................................
48
Section 7.12. Transaction Documents; Further
Assurances...................................... 49
Section 7.13. Collateral
Review................................................................................
49
Section 7.14. Funding Agent Appointment; Nature of
Relationship........................ 50
Section 7.15. Funding Agent
Powers........................................................................
50
Section 7.16. Funding Agent General
Immunity....................................................... 50
Section 7.17. Funding Agent Responsibility for Advances, Creditworthiness,
Collateral, Recitals,
Etc....................................................................... 50
Section 7.18. Funding Agent Action on Instructions of
Lenders.............................. 51
Section 7.19. Funding Agent Employment of Agents and
Counsel.......................... 51
Section 7.20. Funding Agent Reliance on Documents;
Counsel.............................. 51
Section 7.21. Funding Agent’s Reimbursement and
Indemnification...................... 51
Section 7.22. Funding Agent Rights as a
Lender...................................................... 52
Section 7.23. Funding Agent Lender Credit
Decision.............................................. 52
Section 7.24. Funding Agent Successor Funding
Agent........................................... 52
Section 7.25. Funding Agent Transaction Documents; Further
Assurances............. 53


Article VIII Administration and Servicing of Solar Loans;
Accounts............................. 53
Section 8.1. Management Agreement and Servicing
Agreement........................... 53
Section 8.2.
Accounts..............................................................................................
54
Section 8.3.
Adjustments.........................................................................................
59


Article IX
Miscellaneous................................................................................................
59
Section 9.1.
Survival................................................................................................
59
Section 9.2. Amendments,
Etc................................................................................
59
Section 9.3. Notices,
Etc..........................................................................................
59
Section 9.4. No Waiver;
Remedies..........................................................................
60
Section 9.5.
Indemnification....................................................................................
60
Section 9.6. Costs, Expenses and
Taxes.................................................................. 61
Section 9.7. Right of Set‑off; Ratable Payments; Relations Among
Lenders......... 61
Section 9.8. Binding Effect;
Assignment................................................................ 62
Section 9.9. Governing
Law.................................................................................
65
Section 9.10.
Jurisdiction..........................................................................................
65


-ii-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Section 9.11. Waiver of Jury
Trial............................................................................
66
Section 9.12. Section
Headings.................................................................................
66
Section 9.13. Tax
Characterization...........................................................................
66
Section 9.14.
Execution.............................................................................................
66
Section 9.15. Limitations on
Liability.......................................................................
66
Section 9.16.
Confidentiality.....................................................................................
67
Section 9.17. Limited
Recourse.................................................................................
67
Section 9.18. Customer Identification ‑ USA Patriot Act
Notice............................. 68
Section 9.19.
Non‑Petition........................................................................................
68
Section 9.20. No
Recourse........................................................................................
68
Section 9.21. Retention of Equity
Interest................................................................. 69
Section 9.22. Additional Back‑Up Servicer, Paying Agent and Transition Manager
Provisions............................................................................................
69
Section 9.23. Third Party
Beneficiaries.....................................................................
69
Section 9.24. Acknowledgement Regarding Any Supported
QFCs.......................... 69
Section 9.25 Entire
Agreement.................................................................................
69






Exhibit A    —    Defined Terms
Exhibit B-1    —    Form of Borrowing Base Certificate
Exhibit B-2    —    Form of Notice of Borrowing
Exhibit C    —    Form of Loan Note
Exhibit D    —    Commitments
Exhibit E    —    Form of Assignment Agreement
Exhibit F    —    Approved Forms


Schedule I    —    Eligibility Criteria
Schedule II    —    Lockbox Account, Collection Account, Liquidity Reserve
Account, Borrower’s Account, Takeout Transaction Account, Custodial Fee Account
and Back-Up Servicing Fee Account
Schedule III    —    Material Contracts and Other Commitments of the Borrower




-iii-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Credit Agreement
This Credit Agreement (this “Agreement”) is entered into as of September 30,
2020, by and among Sunnova Asset Portfolio 8, LLC, a Delaware limited liability
company (the “Borrower”), Sunnova SLA Management, LLC, a Delaware limited
liability company, as manager (in such capacity, the “Manager”), Sunnova SLA
Management, LLC, a Delaware limited liability company, as servicer (in such
capacity, the “Servicer”), Sunnova Asset Portfolio 8 Holdings, LLC, a Delaware
limited liability company (the “Seller”), the financial institutions from time
to time parties hereto (each such financial institution (including any Conduit
Lender), a “Lender” and collectively, the “Lenders”), each Funding Agent
representing a group of Lenders, Banco Popular de Puerto Rico (“BPPR”) as agent
(in such capacity, the “Agent”) for the Lenders, and U.S. Bank National
Association, as Custodian (as defined below).
Recitals
Whereas, the Borrower has requested that the Lenders provide financing for the
Borrower’s acquisition of the Eligible Solar Loans (as defined herein) and the
related Solar Assets (as defined herein); and
Whereas, the Lenders are willing to provide financing for the acquisition of
Eligible Solar Loans and related Solar Assets, upon the terms and subject to the
conditions set forth herein.
Now, Therefore, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:
Article I


Certain Definitions
    Section 1.1.    Certain Definitions. Capitalized terms used but not
otherwise defined herein have the meanings given to them in Exhibit A attached
hereto.
    Section 1.2.    Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”
Any reference to completing an action on a non-Business Day (including any
payments) shall be automatically extended to the next Business Day.
    Section 1.3.    Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (A) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement,
[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth therein), (B) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (C) the words “herein,” “hereof” and “hereunder,” and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (D) all references herein to
Sections, Schedules and Exhibits shall be construed to refer to Sections of, and
Schedules and Exhibits to, this Agreement, (E) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all real property, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights, and interests in any of the
foregoing, (F) any reference to a statute, rule or regulation is to that
statute, rule or regulation as now enacted or as the same may from time to time
be amended, re-enacted or expressly replaced and (G) “or” is not exclusive.
    Section 1.4.    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements, except as otherwise specifically prescribed herein.
Article II


Amounts and Terms of the Advances
    Section 2.1.    Establishment of the Credit Facility. On the Closing Date,
and subject to and upon the terms and conditions set forth in this Agreement and
the other Transaction Documents, the Agent and the Lenders agree to establish
the credit facility set forth in this Agreement for the benefit of the Borrower.
    Section 2.2.    The Advances. During the Availability Period, each Conduit
Lender may, in its sole discretion, and each Committed Lender shall, if the
Conduit Lender in its related Lender Group elects, in its sole discretion, not
to make such loan or if there is no Conduit Lender in its related Lender Group,
make a loan (each such loan, an “Advance”) to the Borrower in an amount, for
each Lender Group, equal to its Lender Group Percentage of the aggregate
Advances requested by the Borrower pursuant to Section 2.4; provided that the
Advances made by any Lender Group shall not exceed its Lender Group Percentage
of the lesser of (i) Maximum Facility Amount at such time and (ii) the Borrowing
Base at such time.
    Section 2.3.    Use of Proceeds. After its acquisition of a Solar Loan and
the related Solar Assets, the Seller shall transfer each acquired Solar Loan and
the related Solar Assets to the Borrower pursuant to the Sale and Contribution
Agreement. Proceeds of the Advances shall only be used by the Borrower to
(A) purchase Solar Loans and the related Solar Assets from the Seller under the
Sale and Contribution Agreement, (B) make deposits into the Liquidity Reserve
Account (up to the Liquidity Reserve Account Required Balance) and (C) pay
certain fees and expenses incurred in connection with establishment of the
credit facility set forth in this Agreement.
-2-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    Section 2.4.    Making the Advances. (A) Except as otherwise provided
herein, the Borrower may request the Lenders to make Advances to the Borrower,
subject to the Advance Limitations, by the delivery to the Agent and each
Funding Agent, not later than 1:00 P.M. (San Juan, Puerto Rico time) two (2)
Business Days prior to the proposed Borrowing Date of a written notice of such
request substantially in the form of Exhibit B-2 attached hereto (each such
notice, a “Notice of Borrowing”) together with a duly completed Borrowing Base
Certificate signed by a Responsible Officer of the Borrower. Any Notice of
Borrowing or Borrowing Base Certificate received by the Agent and the Funding
Agents after the time specified in the immediately preceding sentence shall be
deemed to have been received by the Agent and the Funding Agents on the next
Business Day, and to the extent that results in the proposed Borrowing Date
being earlier than two (2) Business Days after the date of delivery of such
Notice of Borrowing, then the date specified in such Notice of Borrowing as the
proposed Borrowing Date of an Advance shall be deemed to be the Business Day
immediately succeeding the proposed Borrowing Date of such Advance specified in
such Notice of Borrowing. The proposed Borrowing Date specified in a Notice of
Borrowing shall be no earlier than two Business Days after the date of delivery
of such Notice of Borrowing and may be up to a maximum of thirty (30) days after
the date of delivery of such Notice of Borrowing. Each Notice of Borrowing shall
be irrevocable and shall specify (i) the aggregate principal amount of the
Advance requested and (ii) the Borrowing Date (which shall be a Business Day).
If the Agent contests the Borrower’s calculations or any statement within a
Notice of Borrowing, it shall promptly inform the Borrower in writing (including
by electronic mail) and no Lender shall be obligated to make an Advance in
accordance with such Notice of Borrowing. The Borrower may then deliver an
amended Notice of Borrowing to the Agent and each Funding Agent (or confirm the
accuracy of the previously delivered Notice of Borrowing) or, by written notice,
rescind the Notice of Borrowing; provided that if the Borrower elects to deliver
an amended Notice of Borrowing, such amended Notice of Borrowing shall reflect a
proposed Borrowing Date no earlier than two (2) Business Days after the date of
delivery of such amended Notice of Borrowing.
    (B)    The aggregate principal amount of each Advance by the Borrower shall
not be less than $1,000,000.
    (C)    The Notice of Borrowing shall specify the aggregate amount of
Advances requested together with the allocated amount of Advances to be paid by
each Lender Group based on its respective Lender Group Percentage. Each Conduit
Lender may, in its sole discretion, and the Committed Lender or the Committed
Lenders shall, if the Conduit Lender in its or their related Lender Group
elects, in its sole discretion, not to do so or if there is no Conduit Lender in
its related Lender Group, initiate the wire for the applicable Advances in an
amount, for each Lender Group, equal to its Lender Group Percentage of the
amounts requested by the Borrower pursuant to the applicable Notice of Borrowing
to the Agent, before 1:00 P.M. (Puerto Rico time) on the day of such Borrowing,
at the Agent’s Account, in same day funds, such Lender’s ratable portion of such
Advance. The Agent shall (to the extent that the Agent has received such funds
from the Lenders prior to 3:00 P.M. (Puerto Rico time) on such day and subject
to the fulfillment of the applicable conditions set forth in Article III) make
such funds available to the Borrower by deposit to the Borrower’s Account (or
such other account designated by the Borrower in such Notice of Borrowing, which
may include the JPM Operating Account) by no later than 4:00 P.M. (San Juan,
Puerto Rico time) on the Borrowing Date
-3-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



specified or deemed specified in such Notice of Borrowing. In connection with
the funding of each Advance, the Borrower (or the Agent, on the Borrower’s
behalf, out of the proceeds of the initial Advance) shall cause to be deposited
into the Liquidity Reserve Account an amount such that the amount on deposit
therein is equal to the Liquidity Reserve Account Required Balance.
    (D)    Unless the Agent shall have received notice from a Committed Lender
prior to the date of any Advance that such Committed Lender will not make
available to the Agent such Committed Lender’s ratable portion of such Advance,
the Agent may assume that such Committed Lender has made such portion available
to the Agent on the date of such Advance in accordance with subsection (C) of
this Section 2.4 and the Agent may, in reliance upon such assumption, but shall
not have the obligation to, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Committed Lender shall not
have so made such ratable portion available to the Agent, such Committed Lender
and the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day until the date
such amount is repaid or paid to the Agent, at (i) in the case of the Borrower,
the interest rate applicable under Section 2.10 to such Advances and (ii) in the
case of such Committed Lender, the Federal Funds Effective Rate. If such
Committed Lender shall repay to the Agent such corresponding amount, such amount
so paid shall constitute such Committed Lender’s ratable portion of the Advance
for purposes of this Agreement.
    (E)    The obligation of each Committed Lender to fund its ratable portion
of any Advance shall be several from that of each other Committed Lender (and
neither the Agent nor any Committed Lender shall be responsible for the failure
of any Committed Lender that is a Defaulting Lender to remit its ratable portion
of any Advance), and the failure of any Committed Lender to so make such amount
available to the Agent shall not relieve any other Committed Lender of its
obligation hereunder.
    Section 2.5.    Fees.
    (A)    Unused Line Fees. The Borrower agrees to pay to each Funding Agent,
for the benefit of the Committed Lender in its Lender Group and as consideration
for the Commitment of such Committed Lender in such Lender Group unused line
fees in Dollars (the “Unused Line Fee”) for the period from the Closing Date to
the last day of the Availability Period, computed as (a) the Unused Line Fee
Percentage multiplied by (b) the average Unused Portion of the Commitments with
respect to such Lender Group during a fiscal quarter; provided, that for the
purposes of this provision, the Commitment of any Committed Lender shall be
deemed to be zero if such Lender is a Defaulting Lender. Accrued Unused Line
Fees shall be due and payable in arrears (from available Collections as set
forth and in the order of priority established pursuant to Section 2.7) on the
Quarterly Payment Date immediately following the last day of the applicable
fiscal quarter for which such fee was calculated and on the last day of the
Availability Period.
    (B)    Manager Fee. The Borrower shall pay the Manager Fee to the initial
Manager and after the resignation or replacement of the initial Manager, the
Borrower shall pay the Manager Fee to a Successor Manager appointed in
accordance with the Management Agreement.
-4-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (C)    Servicer Fee. The Borrower shall pay the Servicer Fee to the initial
Servicer and after the resignation or replacement of the initial Servicer, the
Borrower shall pay the Servicer Fee to a Successor Servicer, which may be the
Back-Up Servicer, appointed in accordance with the Servicing Agreement.
    (D)    Back-Up Servicing Fee. The Borrower shall pay the Back-Up Servicing
Fee to the Back-Up Servicer until such time as the Back-Up Servicer becomes the
Successor Servicer in accordance with the Servicing Agreement.
    (E)    Custodial Fee. The Borrower shall pay to the Custodian the Custodial
Fee.
    (F)    Agent Fee. The Borrower shall pay to the Agent the Agent Fee.
    (G)    Payment of Fees. The fees set forth in Section 2.5(A), (B), (C), (D),
(E) and (F) shall be payable on each Payment Date by the Borrower from
Distributable Collections as set forth in and in the order of priority
established pursuant to Section 2.7(B).
        Section 2.6.    Reduction/Increase of the Commitments. The Borrower may,
on any Business Day, upon written notice given to the Agent and each of the
Funding Agents not later than two (2) Business Days prior to the date of the
proposed action (which notice may be conditioned upon any event), terminate in
whole or reduce in part, on a pro rata basis based on its Lender Group
Percentage, the Unused Portion of the Commitments with respect to each Lender
Group (and on a pro rata basis with respect to each Committed Lender in such
Lender Group); provided, that (i) any partial reduction shall be in the amount
of $1,000,000 or an integral multiple thereof and (ii) any Unused Portion of the
Commitments so reduced may not be increased again without the written consent of
the related Committed Lenders in such Lender Group.
        Section 2.7.    Repayment of the Advances. (A) The maturity date for
this facility is the Facility Maturity Date (unless earlier terminated in
accordance with Section 6(B) or upon any voluntary termination of the Facility
by the Borrower) and notwithstanding any other provision to the contrary, the
outstanding principal balance of the Advances and the other Obligations owing
under this Agreement, together with all accrued but unpaid interest thereon,
shall be due and payable in full, if not due and payable earlier, on the
Facility Maturity Date (unless earlier terminated in accordance with Section
6(B) or upon any voluntary termination of the Facility by the Borrower).
    (B)    On any Business Day, the Borrower may direct the Agent to, and on
each Payment Date, the Agent shall, subject to Section 2.7(D), apply all amounts
on deposit in the Collection Account (including, (x)(1)(a) Collections deposited
therein during the related Collection Period and (b) any amounts due during the
related Collection Period but deposited into the Collection Account within ten
(10) Business Days after the end of such Collection Period that the Servicer (at
its option) has determined (with written notice thereof to the Agent (with a
copy to the Borrower and the Back-Up Servicer)) to be treated as if such amounts
were on deposit in the Collection Account at the end of such Collection Period,
(2) amounts deposited therein from the Liquidity Reserve Account, in accordance
with Section 8.2, or (3) any amounts
-5-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



deposited therein by the Seller or SEC pursuant to the Sale and Contribution
Agreement or the Guaranty, respectively, or otherwise deposited therein by SEC
or any of its Affiliates in its sole discretion in respect of any Collection
Period to cure an actual or anticipated shortfall of any amounts required to
make payments pursuant to Section 2.7(B) on any date, but (y) excluding
Collections deposited therein in the current Collection Period except as
necessary to make distributions pursuant to clauses (i)-(v) of this Section
2.7(B) or as otherwise determined by the Servicer pursuant to clause (x)(1)(a)
above) (the “Distributable Collections”), to the Obligations in the following
order of priority based solely on information contained in (I) with respect to
any Payment Date, the Monthly Servicer Report for such related Collection Period
or, if no Monthly Servicer Report is provided, solely as directed in writing by
the Agent or (II) with respect to any other Business Day, including the date of
closing for a Takeout Transaction, on which the Borrower requests an application
and distribution of funds in the Collection Account (and/or Takeout Transaction
Account, if applicable), an interim Monthly Servicer Report or such other report
in form and substance reasonably satisfactory to the Agent relating to the
Distributable Collections and proceeds of a Takeout Transaction, if applicable,
that is delivered by the Servicer (which the Servicer hereby agrees to deliver
at the request of the Agent):
    (i)    first (Taxes), to the Manager for the payment to the appropriate
taxing authorities, the amount of franchise taxes owed by the Borrower prior to
the next Payment Date and for which funds have not previously been withdrawn
from the Collection Account; provided, that taxes paid and to be paid pursuant
to this subclause (i) shall include only those accrued on or after the Closing
Date;
    (ii)    second (Service Providers), ratably, (a) to the Agent (1) the Agent
Fee and (2)(x) any accrued and unpaid Agent Fees with respect to prior Payment
Dates plus (y) out-of-pocket expenses and indemnities of the Agent incurred and
not reimbursed in connection with its obligations and duties under this
Agreement; provided that the aggregate payments to the Agent as reimbursement
for clause (a)(2)(y) will be limited to $50,000 per calendar year so long as no
Event of Default has occurred pursuant to this Agreement (unless otherwise
approved by the Agent); (b) to the Back-Up Servicing Fee Account for payment to
the Back-Up Servicer (1) the Back-Up Servicing Fee, (2)(x) any accrued and
unpaid Back-Up Servicing Fees with respect to prior Payment Dates plus (y)
out-of-pocket expenses and indemnities of the Back-Up Servicer, and (3) any
accrued and unpaid transition costs, in each case, pursuant to the Transaction
Documents; provided that the aggregate payments to the Back-Up Servicer as
reimbursement for clause (b)(2)(y) will be limited to $50,000 per calendar year
so long as no Event of Default has occurred pursuant to this Agreement (unless
otherwise approved by the Agent); provided, further that the aggregate payments
to the Back-Up Servicer as reimbursement for clause (b)(3) shall be limited to
$150,000 (unless otherwise approved by the Agent); (c) to the Manager, the
Manager Fee; (d) to the Servicer, the Servicer Fee; and (e) to the Custodial Fee
Account for payment to the Custodian, the Custodial Fee;
    (iii)    third (Interest Distribution Amount), to each Funding Agent, for
the benefit of and on behalf of the Lenders in its Lender Group, the Interest
Distribution Amount then due (allocated among the Lender Groups based on their
Lender Group Percentages) until paid in full;
-6-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (iv)    fourth (Qualifying Hedge Counterparty Payments), to the Qualifying
Hedge Counterparty under each Hedge Agreement, the payment of all amounts which
are due and payable by the Borrower to such Qualifying Hedge Counterparty on
such date (other than fees, expenses, termination payments, indemnification
payments, tax payments or other similar amounts), pursuant to the terms of the
applicable Hedge Agreement (net of all amounts which are due and payable by such
Qualifying Hedge Counterparty to the Borrower on such date pursuant to the terms
of such Hedge Agreement);
    (v)    fifth (Unused Line Fee), to each Funding Agent, for the benefit of
and on behalf of the Committed Lender(s) in its Lender Group, the payment of the
Unused Line Fee then due (allocated among the Lender Groups based on their
Lender Group Percentages) until paid in full;
    (vi)    sixth (Liquidity Reserve Account), if the amount on deposit in the
Liquidity Reserve Account is less than the Liquidity Reserve Account Required
Balance and no Amortization Event has occurred and is continuing, to the
Liquidity Reserve Account until the amount on deposit in the Liquidity Reserve
Account shall equal the Liquidity Reserve Account Required Balance;
    (vii)    seventh (Borrowing Base Deficit), to the extent required under
Section 2.9 in connection with a Borrowing Base Deficiency, to each Funding
Agent, on behalf of the Lenders in its Lender Group, for the prepayment and
reduction of the outstanding principal amount of any Advances, an amount equal
to the amount necessary to cure such Borrowing Base Deficiency (allocated
ratably among the Lender Groups based on their Lender Group Percentages) plus,
to the extent not paid as provided above, accrued and unpaid interest on the
Advances prepaid until paid in full;
    (viii)    eighth (Qualifying Hedge Counterparty Breakage), to the Agent for
the account of the Qualifying Hedge Counterparty under each Hedge Agreement, all
payments which arose due to a default by the Qualifying Hedge Counterparty or
the Borrower or due to any prepayments of amounts under such Hedge Agreement and
all fees, expenses, indemnification payments, tax payments or other amounts (to
the extent not previously paid hereunder) which are due and payable by the
Borrower to such Qualifying Hedge Counterparty on such date, pursuant to the
terms of the applicable Hedge Agreement;
    (ix)    ninth (Availability Period Lender Obligations), if an Amortization
Event shall have occurred and be continuing, to the Agent and each Funding Agent
on behalf of itself and the Lenders in its related Lender Group, for application
to the aggregate amount of all Obligations then due and payable from the
Borrower to the Agent, such Funding Agent and each such Lender in the Lender
Group, including the payment of the principal balance of the outstanding
Advances (allocated among such Obligations as selected by the Agent; provided
that payment of the principal balance of outstanding Advances shall be allocated
ratably among the Lender Groups based on their Lender Group Percentages) until
paid in full;
-7-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (x)    tenth (Lender Fees and Expenses), to the Agent and each Funding Agent
on behalf of itself and the Lenders in its related Lender Group, the payment of
all Breakage Costs, all Liquidation Fees and all other amounts, including,
without limitation those set forth in Section 2.11(D) (other than those already
provided for above) then due and payable by the Borrower to the Agent, such
Funding Agent and such Lenders (solely in their capacity as a Lender) hereunder
or under any other Transaction Document until paid in full;
    (xi)    eleventh (All Other Obligations), to the Agent on behalf of any
applicable party, the ratable payment of all other Obligations that are past due
and/or payable on such date;
    (xii)    twelfth (Service Provider Indemnities), to the Custodial Fee
Account for payment to the Custodian, the Back-Up Servicing Fee Account for
payment to the Back-Up Servicer, to the Manager and/or to the Servicer, any
indemnification, expenses, fees or other obligations owed to the Custodian, the
Back-Up Servicer, the Manager and/or the Servicer, respectively (including,
out-of-pocket expenses and of the Back-Up Servicer not paid pursuant to clause
(ii) above and any Manager Fees, Custodial Fees or Servicer Fees not paid
pursuant to clause (ii) above), pursuant to the Transaction Documents;
    (xiii)     thirteenth (Principal Prepayments), as specified in Section
2.8(A), (a) first, to each Funding Agent on behalf of its related Lender Group,
to the prepayment of Advances in accordance with Sections 2.8(A) and 2.12
together with any Liquidation Fees in accordance with Section 2.11(A) and
accrued interest on the amount prepaid (allocated ratably among the Lender
Groups based on their Lender Group Percentages) and (b) second, to any other
prepayment of Advances held by a Disqualified Lender pursuant to Section 9.8,
together with accrued interest on the amount prepaid;
    (xiv)    fourteenth (Manager Extraordinary Expenses), ratably (a) to the
Manager, all Manager Extraordinary Expenses not previously paid, and (b) to the
Servicer, all Servicer Extraordinary Expenses not previously paid; and
    (xv)    fifteenth (Remainder), all Distributable Collections remaining in
the Collection Account after giving effect to the preceding distributions in
this Section 2.7(B), to the Borrower’s Account.
    (C)    After giving effect to the application of Distributable Collections
in accordance with Section 2.7(B) on any Business Day, if any, the Agent shall,
subject to Section 2.7(D), apply all amounts on deposit in the Takeout
Transaction Account on such Business Day representing net proceeds of any
Takeout Transaction to the Obligations in the following order of priority:
    (i)    first (Interest), to each Funding Agent, on behalf of the Lenders in
its Lender Group, the excess, if any, of the Interest Distribution Amount
accrued with respect to the amount of Advances prepaid on such day (allocated
among the Lender Groups based on their Lender Group Percentages) with respect to
the related Interest
-8-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Accrual Period over the amount distributed (or distributable) to the Funding
Agent on such day pursuant to Section 2.7(B)(iii);
    (ii)    second (Liquidation Fees and Other Obligations Owing to Agents,
Lenders and Funding Agents), to the Agent and each Funding Agent, on behalf of
itself and the Lenders in its related Lender Group, for application to the
aggregate amount of all Liquidation Fees and all other Obligations accrued with
respect to the amount of Advances prepaid on such day (other than those already
provided for pursuant to this Section 2.7(C)) then due and payable by the
Borrower to the Agent, such Funding Agent and such Lenders until paid in full;
    (iii)    third (Principal and Takeout Transaction Fee), to each Funding
Agent on behalf of its related Lender Group, to the prepayment of Advances in
accordance with Sections 2.8 and 2.12 (allocated ratably among the Lender Groups
based on their Lender Group Percentages), together with the related Takeout
Transaction Fee, if any;
    (iv)    fourth (Qualifying Hedge Counterparty Payments), to the Qualifying
Hedge Counterparty under each Hedge Agreement, all payments that are due and
payable by the Borrower to such Qualifying Hedge Counterparty on such date
arising as a result of the prepayment of Advances in connection with such
Takeout Transaction (other than fees, expenses, termination payments,
indemnification payments, tax payments or other similar amounts), pursuant to
the terms of the applicable Hedge Agreement (net of all amounts which are due
and payable by such Qualifying Hedge Counterparty to the Borrower on such date
pursuant to the terms of such Hedge Agreement);
    (v)    fifth (Qualifying Hedge Counterparty Breakage), to the Qualifying
Hedge Counterparty under each Hedge Agreement, all fees, expenses,
indemnification payments, tax payments or other amounts (to the extent not
previously paid hereunder) which are due and payable by the Borrower to such
Qualifying Hedge Counterparty on such date arising as a result of the prepayment
of Advances in connection with such Takeout Transaction, pursuant to the terms
of the applicable Hedge Agreement; and
    (vi)    sixth (Remainder), to the Borrower’s Account, all proceeds of such
Takeout Transaction remaining in the Takeout Transaction Account.
(D)    Notwithstanding anything to the contrary set forth in this Section 2.7 or
Section 8.2, the Agent shall not be obligated to make any determination or
calculation with respect to the payments or allocations to be made pursuant to
either of such Sections, and in making the payments and allocations required
under such Sections, the Agent shall be entitled to rely exclusively and
conclusively upon the information in the latest Monthly Servicer Report received
by the Agent pursuant to either such Section prior to the applicable payment
date. Any payment direction to be acted upon by the Agent pursuant to either
such Section on a payment date other than a Payment Date shall be delivered to
the Agent at least one (1) Business Day prior to the date on which any payment
is to be made.
-9-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    Section 2.8.    Certain Prepayments. (A) The Borrower (pursuant to
Section 2.7(B) and as otherwise permitted in this Agreement, except as a result
of a Takeout Transaction) may at any time upon written notice to the Agent and
the Funding Agents, and subject to the priority of payments set forth in
Section 2.7(B), prepay all or any portion of the balance of the principal amount
of the Advances based on the outstanding principal amounts thereof, which notice
shall be given at least two (2) Business Days prior to the proposed date of such
prepayment (which notice may be conditioned upon any event). Each such
prepayment (which need not be on a Payment Date) shall be accompanied by (a) the
payment of all accrued but unpaid interest on the amounts to be so prepaid and
(b) any Liquidation Fee in connection with such prepayment if such prepayment is
not made on a Payment Date, but shall otherwise be made without any penalty or
premium.
    (B)    The Borrower shall deposit all proceeds of any Takeout Transaction
(net of reasonable fees, taxes, commissions, premiums and expenses incurred by
the Borrower in connection with such Takeout Transaction so long as such deposit
is greater than or equal to the Minimum Payoff Amount) into the Takeout
Transaction Account, and the Agent shall apply such proceeds to prepay the
Advances made in respect of Solar Loans and the related Solar Assets that are
subject to such Takeout Transaction (and make other related payments in
accordance with Section 2.7(C)). To the extent applicable, each such prepayment
shall be accompanied by the Takeout Transaction Fee, if any.
    Section 2.9.    Mandatory Prepayments of Advances. On any date that the
Borrower either (a) obtains knowledge or (b) receives notice from the Agent
(with calculations set forth in reasonable detail), that as of any date that the
Borrowing Base is required to be calculated, the aggregate outstanding principal
amount of all Advances exceeds the lesser of (i) the sum of (x) the amount of
the Aggregate Commitment and (ii) the Borrowing Base (the occurrence of an
excess of the aggregate outstanding principal amount of all Advances over the
lesser of the amount set forth in clauses (i) and (ii) being referred to herein
as a “Borrowing Base Deficiency”), the Borrower shall pay to the Agent, for
delivery to each Funding Agent for the account of each Lender Group, the amount
of any such excess (to be applied to the reduction of Advances ratably among all
Lender Groups based on their Lender Group Percentages), together with accrued
but unpaid interest on the amount required to be so prepaid to the date of such
prepayment and any Liquidation Fee in connection with such prepayment if such
prepayment is not made on a Payment Date. Notwithstanding anything contained
herein to the contrary, in lieu of repaying Advances to cure a Borrowing Base
Deficiency, Seller may instead voluntarily assign additional Eligible Solar
Loans and the related Solar Assets to the Borrower under the Sale and
Contribution Agreement in an amount sufficient to cure such Borrowing Base
Deficiency so long as (x) the Borrower provides written notice to Agent that
Seller intends to make such contribution together with a pro forma Borrowing
Base Certificate giving effect to such contribution, (y) the Seller delivers the
related Custodian File to the Custodian for certification pursuant to the
Custodial Agreement and (z) Agent shall have received the related A-1 Custodial
Certification in respect of such Eligible Solar Loans and the related Solar
Assets from the Custodian pursuant to the Custodial Agreement.
-10-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    Section 2.10.    Interest. (A) The makers of the Advances shall be entitled
to the applicable Interest Distribution Amount payable on each Payment Date in
accordance with Sections 2.7(B) and 2.7(C).
        (B)    Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Transaction Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Majority Lenders; provided that with
respect to any proposed amendment containing SOFR or Term SOFR, the Lenders
shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Majority Lenders
have delivered to the Agent written notice that such Majority Lenders accept
such amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to
this Section will occur prior to the applicable Benchmark Transition Start Date.
    (C)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent and the Borrower will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
    (D)    Notices; Standards for Decisions and Determinations. The Agent will
promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this Section, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section.
    Section 2.11.    Breakage Costs; Liquidation Fees; Increased Costs; Capital
Adequacy; Illegality; Additional Indemnifications.
    (A)    Breakage Costs and Liquidation Fees. (i) If any Advance is not made
on the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower hereby agrees to pay Breakage Costs, if any, and (ii) the
Borrower further agrees to pay all Liquidation Fees associated with a reduction
of the principal balance of any Advance at any time. The
-11-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Borrower shall not be responsible for any Liquidation Fees or any other loss,
cost, or expenses arising at the time of, and arising solely as a result of, any
assignment made pursuant to Section 9.8 and the reallocation of any portion of
the Advances of the applicable Lender making such assignment unless, in each
case, such assignment is requested by the Borrower.
    (B)    Increased Costs. If any Change in Law (a) shall subject any Lender,
the Agent or any Affiliate thereof (each of which, an “Affected Party”) to any
Taxes (other than (x) Indemnified Taxes, (y) Taxes described in clauses (ii)
through (iv) of the definition of Excluded Taxes and (z) Connection Income
Taxes) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, (b) shall
impose, modify or deem applicable any reserve requirement (including any reserve
requirement imposed by the Board of Governors of the Federal Reserve System),
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Affected Party, or (c) shall impose
any other condition affecting the Collateral or the rights of any Lender and the
Agent hereunder, the result of which is to increase the cost to any Affected
Party under this Agreement or to reduce the amount of any sum received or
receivable by an Affected Party under this Agreement, then on the next Payment
Date after written demand by such Affected Party, such Affected Party shall
receive such additional amount or amounts as will compensate such Affected Party
for such additional or increased cost incurred or such reduction suffered to the
extent such additional or increased costs or reduction are incurred or suffered
in connection with the Collateral, any obligation to make Advances hereunder,
any of the rights of such Lender or the Agent hereunder, or any payment made
hereunder in accordance with Section 2.7(B); provided, that the Borrower shall
not be required to compensate such Affected Party for any portion of such
additional or increased cost or such reduction that is incurred more than one
hundred eighty (180) days prior to any such demand (except that, if the event
giving rise to such additional or increased cost or such reduction is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).
    (C)    Capital Adequacy. If any Change in Law has or would have the effect
of reducing the rate of return on the capital of any Affected Party as a
consequence of its obligations hereunder or arising in connection herewith to a
level below that which any such Affected Party could have achieved but for such
Change in Law (taking into consideration the policies of such Affected Party
with respect to capital adequacy) by an amount deemed by such Affected Party to
be material, then on the next Payment Date after written demand by such Affected
Party (which demand shall be accompanied by a statement setting forth the basis
for such demand), such Affected Party shall receive such additional amount or
amounts as will compensate such Affected Party for such reduction in accordance
with Section 2.7(B); provided, that the Borrower shall not be required to
compensate such Affected Party for any portion of such additional amount or
amounts that are incurred more than one hundred eighty (180) days prior to any
such demand (except that, if the event giving rise to such additional amount or
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).
    (D)    Compensation. If as a result of any event or circumstance similar to
those described in Section 2.11(A), 2.11(B) or 2.11(C), any Affected Party is
required to compensate a bank or other financial institution providing liquidity
support, credit enhancement or other
-12-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



similar support to such Affected Party in connection with this Agreement or the
funding or maintenance of Advances hereunder, then on the next Payment Date
after written demand by such Affected Party, such Affected Party shall receive
such additional amount or amounts as may be necessary to reimburse such Affected
Party for any amounts paid by it; provided, that the Borrower shall not be
required to compensate such Affected Party for any portion of such additional
amount or amounts that are incurred more than one hundred eighty (180) days
prior to any such demand (except that, if the event giving rise to such
additional amount or amounts is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof).
    (E)    Calculation. In determining any amount provided for in this
Section 2.11, the Affected Party may use any reasonable averaging and
attribution methods. Any Affected Party making a claim under this Section 2.11
shall submit to the Agent, for delivery to the Borrower, a certificate as to
such additional or increased cost or reduction, which certificate shall be
conclusive absent manifest error.
    Section 2.12.    Payments and Computations. (A) The Borrower (pursuant to
Section 2.7(B) or 2.7(C) and as otherwise permitted in this Agreement) shall
make each payment and prepayment hereunder and under the Advances in respect of
principal, interest, expenses, indemnities, fees or other Obligations due from
the Borrower not later than 4:00 P.M. (San Juan, Puerto Rico time) on the day
when due in U.S. Dollars to the Agent, for the ratable benefit of the Lenders,
at its address referred to in Section 9.3, in immediately available, same day
funds. The Agent will promptly thereafter cause like funds to be distributed (i)
if such payment by the Borrower is in respect of principal, interest, fees or
any other Obligations then payable hereunder to more than one Lender, to the
corresponding Funding Agent, for the benefit of such Lenders, ratably in
accordance with the amounts of such respective Obligations then payable to such
Lenders, and (ii) if such payment by the Borrower is in respect of any
Obligation then payable hereunder to one Lender, to the corresponding Funding
Agent, for the benefit of such Lender, in each case to be applied in accordance
with the terms of this Agreement. Payments on Obligations may also be made by
the application of funds in the Collection Account or the Takeout Transaction
Account as provided in Section 2.7(B) or 2.7(C), as applicable. All computations
of interest for Advances made under the Base Rate shall be made by the Agent on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed (including the first day but excluding the last day) occurring in the
period for which such interest is payable. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such interest or fees is payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
    (B)    All payments to be made in respect of fees, if any, due to the Agent
from the Borrower hereunder shall be made on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, and without setoff, counterclaim or other
deduction of any nature (other than with respect to Taxes pursuant to Section
2.15), and an action therefor shall immediately accrue.
-13-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    Section 2.13.    Payment on Non-Business Days. Whenever any payment
hereunder or under the Advances shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest.
    Section 2.14.    Extension of the Scheduled Commitment Termination Date. No
earlier than ninety (90) days, and no later than sixty (60) days, prior to the
then Scheduled Commitment Termination Date, the Borrower may deliver written
notice to the Agent and each Funding Agent requesting an extension of such
Scheduled Commitment Termination Date. The Agent shall respond to such request
no later than thirty (30) days following the date of its receipt of such
request, indicating whether it is considering such request and preliminary
conditions precedent to any extension of the Scheduled Commitment Termination
Date as the Agent determines to include in such response. The Agent’s failure to
respond to a request delivered by the Borrower pursuant to this Section 2.14
shall not be deemed to constitute any agreement by the Agent to any such
extension. The granting of any extension of the Scheduled Commitment Termination
Date requested by the Borrower shall be in the mutual discretion of the Borrower
and the Agent (on behalf of the Lenders with the consent of all Lender Groups).
    Section 2.15.    Taxes.
    (A)    Defined Terms. For purposes of this Section 2.15 the term “applicable
Law” includes FATCA.
    (B)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, to the extent such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
    (C)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of a Funding Agent timely reimburse it for the payment of, any Other
Taxes.
    (D)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant
-14-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Recipient (with a copy to the Agent and
each Funding Agent), or by a Funding Agent on its own behalf or on behalf of a
Recipient (with a copy to the Agent), shall be conclusive absent manifest error.
    (E)    Indemnification by the Lenders. Each Committed Lender shall severally
indemnify the Agent or the corresponding Funding Agent, within ten days after
demand therefor, for (i) any Indemnified Taxes attributable to such Committed
Lender (but only to the extent that the Borrower has not already indemnified the
Agent or such Funding Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), and (ii) any Excluded Taxes attributable
to such Committed Lender, in each case, that are payable or paid by the Agent or
the corresponding Funding Agent in connection with any Transaction Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Committed Lender by the Agent or the corresponding
Funding Agent shall be conclusive absent manifest error. Each Committed Lender
hereby authorizes the Agent or the corresponding Funding Agent to set off and
apply any and all amounts at any time owing to such Committed Lender under any
Transaction Document or otherwise payable by the Agent or such Funding Agent to
the Lender from any other source against any amount due to the Agent or such
Funding Agent under this paragraph (E).
    (F)    Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.15,
the Borrower shall deliver to the Agent and each Funding Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent and such Funding Agent.
    (G)    Status of Recipients. (i) Any Recipient that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Borrower, the Agent and the
related Funding Agent, at the time or times reasonably requested by the
Borrower, the Agent or such Funding Agent, such properly completed and executed
documentation reasonably requested by the Borrower, the Agent or such Funding
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Recipient, if reasonably requested
by the Borrower, the Agent or the related Funding Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Borrower, the Agent or such Funding Agent as will enable the Borrower, the Agent
or such Funding Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(a), (ii)(b) and (ii)(d) below) shall not be required
if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.
-15-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (ii)    Without limiting the generality of the foregoing,
    (a)    any Recipient that is a U.S. Person shall deliver to the Borrower,
the Agent and the related Funding Agent on or prior to the date on which such
Recipient becomes a Recipient under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower, the Agent or such
Funding Agent), executed originals of Internal Revenue Service Form W-9 (or any
successor form) certifying that such Recipient is exempt from U.S. federal
backup withholding tax;
    (b)    any Recipient that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower, the Agent and the related
Funding Agent (in such number of copies as shall be requested by the Borrower,
the Agent or such Funding Agent) on or prior to the date on which such Recipient
becomes a Recipient under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower, the Agent or such Funding Agent),
whichever of the following is applicable:
    (1)    in the case of a Recipient claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or, in each case, any successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, Internal Revenue
Service Form W-8BEN or W-8BEN-E (or, in each case, any successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
    (2)    executed originals of Internal Revenue Service Form W-8ECI (or any
successor form);
    (3)    in the case of a Recipient claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Recipient is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form W-8BEN
or W-8BEN-E (or, in each case, any successor form); or
    (4)    to the extent a Recipient is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY (or any successor form),
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN or W-8BEN-E (or, in each case, any successor form), a U.S. Tax
Compliance Certificate, Internal Revenue Service Form W-9 (or any successor
form), and/or other certification documents from each beneficial owner,
-16-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



as applicable; provided that if the Recipient is a partnership and one or more
direct or indirect partners of such Recipient are claiming the portfolio
interest exemption, such Recipient may provide a U.S. Tax Compliance Certificate
on behalf of each such direct and indirect partner;
    (c)    any Recipient which is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower, the Agent and the related
Funding Agent (in such number of copies as shall be requested by the recipient)
on or prior to the date on which such Recipient becomes a Recipient under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower, the Agent or such Funding Agent), executed originals of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in withholding Tax, including U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower, the Agent or such Funding Agent to
determine the withholding or deduction required to be made; and
    (d)    if a payment made to a Recipient under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Recipient
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Recipient shall deliver to the Borrower, the Agent
and the related Funding Agent at the time or times prescribed by Law and at such
time or times reasonably requested by the Borrower, the Agent or such Funding
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower, the Agent or such Funding
Agent as may be necessary for the Borrower, the Agent and such Funding Agent to
comply with their obligations under FATCA and to determine that such Recipient
has complied with such Recipient’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification (including providing any new documentation reasonably
requested by the Borrower and the related Funding Agent) or promptly notify the
Borrower, the Agent and the related Funding Agent in writing of its legal
inability to do so.
    (H)    Forms for Borrower. Each Funding Agent (including any new, successor,
or replacement Funding Agent) shall deliver to the Borrower on or before the
first Payment Date (or, in the case of any new, successor, or replacement
Funding Agent, on or prior to the date on which such person becomes a Funding
Agent), executed originals of Internal Revenue Service Form W-9 or W-8 (or, in
each case, any successor form), as applicable, certifying that such Funding
Agent is exempt from U.S. federal backup withholding tax.
-17-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



        (ii) On or before the date that Agent (and any successor or replacement
Agent) becomes the Agent hereunder, it shall deliver to the Borrower executed
originals of either (x) if the Agent is a U.S. Person, Internal Revenue Service
Form W-9 (or any successor form) or (y) if the Agent is not a U.S. Person, a
U.S. branch or territory financial institution (as applicable) withholding
certificate on Internal Revenue Service Form W-8IMY (or any successor form)
evidencing its agreement with the Borrower to be treated as a U.S. Person (with
respect to amounts received on account of any Recipient) and Internal Revenue
Service Form W-8ECI (or any successor form) (with respect to amounts received on
its own account, if any), with the effect that, in any case, the Borrower will
be entitled to make payments hereunder to the Agent without withholding or
deduction on account of U.S. federal withholding Tax.
        Each of the Agent and Funding Agents, as applicable, shall, if any form
or certification it previously delivered under this Section 2.15(H) expires or
becomes obsolete or inaccurate in any respect, deliver promptly to the Borrower
the updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower) or promptly notify the Borrower in writing
of its legal inability to do so.
    (I)    Treatment of Certain Refunds and Credits. If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes (or credit in lieu thereof) as to which it has been indemnified
pursuant to this Section 2.15 (including by the payment of additional amounts
pursuant to this Section 2.15), it shall pay to the indemnifying party an amount
equal to such refund or credit (but only to the extent of indemnity payments and
payments of additional amounts made under this Section with respect to the Taxes
giving rise to such refund), net of all reasonable and documented out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund or credit). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (I) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (I), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (I) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
    (J)    Survival. Each party’s obligations under this Section 2.15 shall
survive the resignation or replacement of a Funding Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.


-18-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    Section 2.16.    Sharing of Payments.. If any Funding Agent or any Lender
shall obtain any payment or other recovery (whether voluntary, involuntary,
through the exercise of any right of set-off or otherwise) on account of any
Advance made by it (other than pursuant to Section 2.11) or other Obligation
under the Transaction Documents in excess of its ratable share of payments and
other recoveries obtained by all Lenders on account of the Advances or other
Obligations under the Transaction Documents then held by them, such Lender shall
purchase at par from the other Lenders such participation in the Advances or
other Obligations under the Loan Documents held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and each Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such selling Lender’s ratable share (according
to the proportion of (i) the amount of such selling Lender’s required repayment
to the purchasing Lender to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered
    Section 2.17.    Defaulting Lenders.
    (A)    Defaulting Lender Adjustments. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (i)    The Unused Line Fee shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.5; and
     (ii)     the Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders or the Majority Lenders, as applicable, have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.2); provided, that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender.
    (B)    Defaulting Lender Cure. If the Borrower and the Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Agent shall so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender shall
purchase at par such of the Advances of the other Lenders in its Lender Group as
Agent shall determine may be necessary in order for such Lender to hold such
Advances in accordance with its Lender Group Percentage, whereupon such Lender
will cease to be a Defaulting Lender; provided, that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.
-19-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    Section 2.18.    Mitigation Obligations; Replacement of Lenders.
    (A)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11(B), or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Advances or
Commitments hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.11(B) or Section 2.15, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
    (B)    Replacement of Lenders. If any Lender requests compensation under
Section 2.11(B), or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.15 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.18(A), or if any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section 
9.8), all of its interests, rights and obligations under this Agreement and the
related Transaction Documents to an assignee, reasonably acceptable to the
Agent, that shall assume such obligations (which assignee may be another Lender,
if a Lender accepts such assignment).
Article III


Conditions of Lending and Closing
    Section 3.1.    Conditions Precedent to Closing. The following conditions
shall be satisfied on or before the Closing Date:
    (A)    Closing Documents. Agent shall have received each of the following
documents, in form and substance satisfactory to Agent, duly executed, and each
such document shall be in full force and effect, and all consents, waivers and
approvals necessary for the consummation of the transactions contemplated
thereby shall have been obtained:
        (i)    this Agreement;
        (ii)    the Sale and Contribution Agreement;
        (iii)    a Loan Note for each Lender Group that has requested the same;
-20-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



        (iv)    the Security Agreement;
        (v)    the Management Agreement;
        (vi)    the Servicing Agreement;
        (vii)    the Guaranty;
        (viii)    the Custodial Agreement;
        (ix)    the Deposit Account Control Agreement; and
        (ix)    the Fee Letter.
    (B)    Secretary’s Certificates. The Agent shall have received: (i) a
certificate from the Secretary or the Assistant Secretary of each of SEC, the
Seller, the Manager, and the Borrower (a) attesting to the resolutions of such
Person’s members, board of directors or other governing body authorizing its
execution, delivery, and performance of this Agreement and the other Transaction
Documents to which it is a party, (b) authorizing specific Responsible Officers
for such Person to execute the same, and (c) attesting to the incumbency and
signatures of such specific Responsible Officers; (ii) copies of governing
documents, as amended, modified, or supplemented prior to the Closing Date of
each of SEC, the Seller, the Manager, and the Borrower, in each case certified
by the Secretary or the Assistant Secretary of such Person; and (iii) a
certificate of status with respect to each of SEC, the Seller, the Manager, and
the Borrower, dated within fifteen (15) days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such entity, which certificate shall indicate that such entity
is in good standing in such jurisdiction.
    (C)    Legal Opinions. The Agent shall have received customary opinions from
counsel to SEC, the Seller, the Manager, and the Borrower addressing
(i) authorization and enforceability of the Transaction Documents and other
corporate matters and (ii) security interest and UCC matters.
    (D)    No Material Adverse Effect. Since December 31, 2019, there has been
no Material Adverse Effect.
    (E)    Know Your Customer Information. The Agent shall have received all
Beneficial Ownership Certifications and other documentation and information
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable “Know Your Customer” and anti-money laundering rules and regulations,
including the Patriot Act, the Beneficial Ownership Regulation or other
applicable anti-money laundering laws.
    (F)    Payment of Fees. The Borrower shall have paid all fees previously
agreed in writing to be paid on or prior to the Closing Date.
-21-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (G)    Evidence of Insurance. The Agent shall have received certification
evidencing coverage under the insurance policies referred to in Section 5.1(L).
    (H)    Accounts. The Agent shall have received evidence reasonably
satisfactory to it that each Collateral Account have been established.
    (I)    Authorizations; Compliance with Applicable Law. The Agent shall have
received evidence reasonably acceptable to the Agent that (i) all
accreditations, licenses and permits required in connection with the business of
the Borrower and Seller shall be in full force and effect, and (ii) the business
of the Borrower and the Seller, and the use of the Approved Forms in connection
therewith, comply with all Applicable Laws.
    (J)    Hedge Agreement; Assignment. In the event the Borrower has entered
into a Hedge Agreement, a duly executed copy of such Hedge Agreement.
    Section 3.2.    Conditions Precedent to All Advances. (A) Except as
otherwise expressly provided below, the obligation of each Committed Lender to
make or participate in each Advance (including the initial Advances made on the
initial Borrowing Date) shall be subject, at the time thereof, to the
satisfaction of the following conditions:
    (i)    all conditions to the related purchase of Solar Loans and the related
Solar Assets under the Sale and Contribution Agreement shall have been
satisfied;
    (ii)    the Commitment Termination Date shall not have occurred, nor shall
it occur as a result of making such Advance, nor has the Availability Period
ended;
    (iii)    all of the representations and warranties of the Borrower, the
Seller, the Parent, the Manager, and the initial Servicer contained in this
Agreement or any other Transaction Document that relate to the eligibility of
the Solar Assets shall be true and correct as of the date of such Advance and
all other representations and warranties of the Borrower, the Seller, the
Parent, the Manager, and the initial Servicer contained in this Agreement or any
other Transaction Document shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date of such Advance (or such earlier date or
period specifically stated in such representation or warranty);
    (iv)    no Amortization Event, Event of Default, Potential Amortization
Event or Potential Default has occurred and is continuing or would result from
the Borrower receiving any Advance or from the application of the proceeds
therefrom;
    (v)    the Agent shall have received (x) the most recent Monthly Servicing
Report required to be delivered thereto hereunder, and (y) no later than two
Business Days prior to the requested Borrowing Date, (I) a properly completed
Notice of Borrowing and a Borrowing Base Certificate (reflecting a Borrowing
Base that equals or
-22-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



exceeds the sum of the outstanding Advances after giving effect to such proposed
Advances), and (II) a Schedule of Eligible Solar Loans as of the date of such
Advance.
    (vi)    on or prior to the related Borrowing Date, the Agent shall have
received the A-1 Custodial Certification in respect of the related Solar Loans
and the related Solar Assets from the Custodian pursuant to the Custodial
Agreement;
    (vii)    the amount on deposit in the Liquidity Reserve Account shall not be
less than the Liquidity Reserve Account Required Balance, taking into account
the application of the proceeds of the proposed Advance on such date and the
increase of the aggregate principal balance of all outstanding Advances on such
date;
    (viii)    after giving effect to such Advance, the sum of all outstanding
Advances shall not exceed the lesser of (i) Maximum Facility Amount and (ii) the
Borrowing Base as of such date; and
    (ix)    solely with respect to the initial Advances made on the initial
Borrowing Date, the Agent shall have received customary opinions from counsel to
the Borrower addressing security interest and UCC matters in respect of the
Borrower’s rights to the Solar Loan Contracts.
    (B)    Each Notice of Borrowing submitted by the Borrower after the Closing
Date shall be deemed to be a representation and warranty that the conditions
specified in this Section 3.2 have been satisfied on and as of the date of the
applicable Notice of Borrowing.
         
Article IV


Representations and Warranties
    Section 4.1.    Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Agent and each Lender as of the Closing Date and
as of each Borrowing Date, as follows:
    (A)    Organization; Corporate Powers. The Borrower (i) is a duly organized
and validly existing limited liability company, in good standing under the laws
of the State of Delaware, (ii) has the limited liability company power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, and (iii) is duly qualified and
is authorized to do business in all jurisdictions where it is required to be so
qualified or authorized.
    (B)    Authority and Enforceability. The Borrower has the limited liability
company or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Transaction Documents to which it is
party and has taken all necessary company or other organizational action to
authorize the execution, delivery and
-23-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



performance of the Transaction Documents to which it is party. The Borrower has
duly executed and delivered each Transaction Document to which it is party and
each Transaction Document to which it is party constitutes the legal, valid and
binding agreement and obligation of the Borrower enforceable in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
    (C)    Government Approvals. No order, consent, authorization, approval,
license, or validation of, or filing, recording, registration with, or exemption
by, any Governmental Authority is required to authorize or is required as a
condition to: (i) the execution, delivery and performance by the Borrower of any
Transaction Document to which the Borrower is a party or any of its obligations
thereunder or (ii) the legality, validity, binding effect or enforceability of
any Transaction Document to which the Borrower is a party.
    (D)    Litigation. There are no material actions, suits or proceedings,
pending or threatened in writing with respect to the Borrower other than as
otherwise disclosed to the Agent and the Lenders pursuant to Section 5.1(A)(iv).
    (E)    Applicable Law, Contractual Obligations and Organizational Documents.
Neither the execution, delivery and performance by the Borrower of the
Transaction Documents to which it is party nor compliance with the terms and
provisions thereof (i) will contravene any provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any Governmental Authority
applicable to the Borrower or its properties and assets, (ii) will conflict with
or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under or result in the creation or
imposition of (or the obligation to create or impose) any Lien (other than the
Liens created pursuant to the Security Agreement or Permitted Liens) upon any of
the property or assets of the Borrower pursuant to the terms of any contract, or
(iii) will breach any provision of the certificate of formation or the operating
agreement of the Borrower, which, in each of the cases of subsection (i), (ii)
and (iii), would result in a Material Adverse Effect.
    (F)    Use of Proceeds. Proceeds of the Advances have been used only as
permitted under Section 2.3. No part of the proceeds of the Advances will be
used directly or indirectly to purchase or carry Margin Stock, or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock, in
violation of any of the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock. At no time would more than 25% of the value of the assets of the
Borrower that are subject to any “arrangement” (as such term is used in
Section 221.2(g) of such Regulation U) hereunder be represented by Margin Stock.
-24-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (G)    Accounts. The account numbers of the Lockbox Account, the Collection
Account, the Borrower’s Account, the Takeout Transaction Account, the Liquidity
Reserve Account and each Service Provider’s Account are specified on Schedule II
attached hereto, as updated pursuant to Section 5.1(P). Other than accounts on
Schedule II attached hereto, the JPM Accounts and, subject to Section 5.1(W),
the Other Accounts, the Borrower does not have any other accounts. The Borrower
has directed, or has caused to be directed, each Obligor to make all related
Obligor Payments to the Lockbox Account; provided, that with respect to (i)
Obligor Payments related to Credit Card Receivables, such payments shall be
remitted through a vendor reasonably acceptable to the Agent and then
transferred to the Lockbox Account on or prior to the third Business Day after
receipt by such vendor and (ii) Obligor Payments related to Check Receivables,
such payments shall be deposited into the JPM Check Collection Account on or
prior to the third Business Day after receipt and then transferred to the
Lockbox Account one Business Day prior to the first Payment Date occurring at
least three Business Days after such deposit into the JPM Check Collection
Account.
    (H)    ERISA. None of the assets of the Borrower are or, prior to the
repayment of all Obligations and the termination of all Commitments, will be
subject to Title I of ERISA, Section 4975 of the Internal Revenue Code, or, by
reason of any investment in the Borrower by any governmental plan, as the case
may be, any other federal, state, or local provision similar to Section 406 of
ERISA or Section 4975 of the Internal Revenue Code. Neither the Borrower nor any
of its ERISA Affiliates has maintained, participated or had any liability in
respect of any Plan during the past six (6) years which could reasonably be
expected to subject the Borrower or any of its ERISA Affiliates to any tax,
penalty or other liabilities. With respect to any Plan which is a Multi-Employer
Plan, no such Multi-Employer Plan shall be in “reorganization” or shall be
“insolvent,” as defined in Title IV ERISA, in each case, if the reorganization
or insolvent status continues unremedied for thirty (30) days. No ERISA Event
has occurred or is reasonably likely to occur.
    (I)    Taxes. The Borrower has timely filed (or had filed on its behalf) all
federal, state, provincial, territorial, foreign and other Tax returns and
reports required to be filed under applicable law, and has timely paid (or had
paid on its behalf), taking into account all valid extensions, all federal,
state, foreign and other Taxes levied or imposed upon it or its properties,
income or assets shown to be due and payable on said Tax Returns, except for
those which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. No Lien or similar adverse claim has been filed, and no claim is being
asserted, with respect to any such Tax due from the Borrower or with respect to
its Solar Assets or the assignments thereto, except with respect to Taxes which
are being contested in good faith by appropriate actions diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. Any
Taxes due and payable by the Borrower or its predecessors in interest in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the transfers and transactions contemplated hereby or
thereby have been paid or shall have been paid if and when due. The Borrower is
not liable for Taxes payable by any other Person.
-25-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (J)    Material Agreements. There are no material breaches or defaults under
the Transaction Documents, the Custodial Agreement, the Servicing Agreement, the
Management Agreement, the Security Agreement, the Sale and Contribution
Agreement, any similar agreements entered into in connection with a Takeout
Transaction, the agreements set forth on Schedule III attached hereto, or any
other material agreement to which the Borrower is a party.
    (K)    Accuracy of Information. The written information (other than
financial projections, forward looking statements, and information of a general
economic or industry specific nature) that has been made available to the
Custodian, the Back-Up Servicer, the Agent or any Lender by or on behalf of the
Borrower or any Affiliate thereof in connection with the transactions hereunder
including any written statement or certificate of factual information, when
taken as a whole, does not, when furnished, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in the light of the
circumstances under which such statements are made (giving effect to all
supplements and updates thereto).
    (L)    No Material Adverse Effect. Since December 31, 2019, there has been
no Material Adverse Effect.
    (M)    Investment Company Act. The Borrower is not an “investment company”
or an “affiliated person” of or “promoter” or “principal underwriter” for an
“investment company” as such terms are defined in the 1940 Act, nor is the
Borrower otherwise subject to regulation thereunder and the Borrower does not
rely solely on the exemption from the definition of “investment company” in
Section 3(c)(1) and/or 3(c)(7) of the 1940 Act (although such exemptions may be
available).
    (N)    Covered Fund. The Borrower is not a “covered fund” under Section 13
of the Bank Holding Company Act of 1956, as amended.
    (O)    Properties; Security Interest. The Borrower has good title to all of
its properties and assets necessary in the ordinary conduct of its business,
free and clear of Liens other than Permitted Liens. Once executed and delivered,
the Security Agreement creates, as security for the Obligations, a valid and
enforceable and (coupled with this Agreement and the taking of all actions
required thereunder and under the Security Agreement for perfection) perfected
security interest in and Lien on all of the Collateral, in favor of the Agent,
for the benefit of the Secured Parties, superior to and prior to the rights of
all third persons and subject to no other Liens, except that the Collateral may
be subject to Permitted Liens.
    (P)    Subsidiaries. The Borrower does not have, and shall not have, any
Subsidiaries, and does not and shall not otherwise own or hold, directly or
indirectly, any Capital Stock of any other Person.
-26-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (Q)    Valid Transfer. The Sale and Contribution Agreement creates a valid
sale, transfer and/or assignment from the Seller to the Borrower of all right,
title and interest of the Seller in and to the Conveyed Property in each case
conveyed to the Borrower thereunder.
    (R)    Purchases of Solar Loans and Solar Assets. The Borrower has given
reasonably equivalent value to the Seller (which may include additional Capital
Stock in the Borrower) in consideration for the transfer to the Borrower by the
Seller of the Conveyed Property conveyed to the Borrower under the Sale and
Contribution Agreement, and no such transfer has been made for or on account of
an antecedent debt owed by the Seller to the Borrower.
    (S)    OFAC and Patriot Act. Neither the Borrower nor, to the knowledge of
the Borrower, any of its officers, directors or employees appears on the
Specially Designated Nationals and Blocked Persons List published by the Office
of Foreign Assets Control (“OFAC”) or is otherwise a person with which any
U.S. person is prohibited from dealing under the laws of the United States,
unless authorized by OFAC. The Borrower does not conduct business or complete
transactions with the governments of, or persons within, any country under
economic sanctions administered and enforced by OFAC. The Borrower will not
directly or indirectly use the proceeds from this Agreement, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person to fund any activities of or business with any person
that, at the time of such funding, is the subject of economic sanctions
administered or enforced by OFAC, or is in any country or territory that, at the
time of such funding or facilitation, is the subject of economic sanctions
administered or enforced by OFAC. The Borrower is not in violation of Executive
Order No. 13224 or the Patriot Act.
    (T)    Foreign Corrupt Practices Act. Neither the Borrower nor, to the
knowledge of the Borrower, any of it officers, directors, agents or employees,
has used any of the proceeds of any Advance (i) for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity,
(ii) to make any direct or indirect unlawful payment to any government official
or employee from corporate funds, (iii) to violate any provision of the U.S.
Foreign Corrupt Practices Act of 1977 or similar law of a jurisdiction in which
the Borrower conducts its business and to which they are lawfully subject, or
(iv) to make any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.
    (U)    Eligibility. Each Solar Loan listed on the Schedule of Eligible Solar
Loans most recently delivered to the Agent was an Eligible Solar Loan as of such
date of delivery of such Schedule of Eligible Solar Loans.
    (V)    Beneficial Ownership Certification. The information included in any
Beneficial Ownership Certification delivered by the Borrower is true and correct
in all respects.
-27-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Article V


Covenants
    Section 5.1.    Affirmative Covenants. The Borrower covenants and agrees
that, until all Obligations (other than contingent obligations not then due)
hereunder have been paid in full and the Commitments have been terminated:
    (A)    Reporting Requirements. The Borrower will furnish to the Agent for
delivery to each Lender and, in the case of subclause (v) below, the Back-Up
Servicer:
    (i)    within (a) one hundred eighty (180) days after the close of each
fiscal year of the Parent (beginning with the fiscal year ending December 31,
2020) audited financial statements for such fiscal year that include the
consolidated balance sheet of the Parent and its consolidated subsidiaries as of
the end of such fiscal year, the related consolidated statements of income, of
stockholders’ equity and of cash flows for such fiscal year, in each case,
setting forth comparative figures for the preceding fiscal year (it being
acknowledged that such requirement with respect to the Parent may be satisfied
by the filing of the appropriate report on Form 10-K with the Securities and
Exchange Commission) and (b) sixty (60) days after the end of each of the first
three quarters of its fiscal year, the unaudited consolidated balance sheets and
income statements for such fiscal quarter on a year-to-date basis for the Parent
and its consolidated subsidiaries (it being acknowledged that such requirement
with respect to the Parent may be satisfied by the filing of the appropriate
report on Form 10-Q with the Securities and Exchange Commission);
    (ii)    at any time that Sunnova Management is the Manager or the Servicer,
within one hundred eighty (180) days after the end of each of its fiscal years
(beginning with the fiscal year ending December 31, 2020), a report to the Agent
prepared by a Service Provider (as defined in the Servicing Agreement)
containing such firm’s conclusions with respect to an examination of certain
information relating to Sunnova Management’s compliance with its obligations
under the Transaction Documents (including, without limitation, such firm’s
conclusions with respect to an examination of the calculations of amounts set
forth in certain of Sunnova Management’s reports delivered hereunder and
pursuant to the Management Agreement and the Servicing Agreement, as applicable,
during the prior calendar year and Sunnova Management’s source records for such
amounts), in form and substance satisfactory to the Agent;
    (iii)    promptly, and in any event within sixty (60) days after the end of
each of the first three quarters of its fiscal year, the unaudited balance
sheets of the Borrower as at the end of such fiscal quarter;
    (iv)    as soon as possible, and in any event within five (5) Business Days,
after the Borrower or any of its ERISA Affiliates knows or has reason to
-28-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



know that an ERISA Event has occurred, deliver to the Lenders a certificate of a
responsible officer of the Borrower setting forth the details of such ERISA
Event, the action that the Borrower or the ERISA Affiliate proposes to take with
respect thereto, and, when known, any action taken or threatened by the Internal
Revenue Service, Department of Labor or the Pension Benefit Guaranty
Corporation;
    (v)    (a) promptly, and in any event within five (5) Business Days, after a
Responsible Officer of the Borrower, the Seller, the Servicer (if it is an
Affiliate of the Borrower), the Manager (if it is an Affiliate of the Borrower)
or SEC obtains knowledge thereof, notice of the occurrence of any event that
constitutes an Event of Default, a Potential Default, an Amortization Event or a
Potential Amortization Event, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto, and (b) promptly, and in any event within five (5) Business
Days after a Responsible Officer of any of the Borrower, the Seller, the
Servicer (if it is an Affiliate of the Borrower), the Manager (if it is an
Affiliate of the Borrower) or SEC obtains knowledge thereof, notice of any other
development concerning any litigation, governmental or regulatory proceeding
(including environmental law) or labor matter (including ERISA Event) pending or
threatened in writing against (1) the Borrower, (2) SEC or (3) the Parent that,
in the case of clause (2) or (3), individually or in the aggregate, if adversely
determined, would reasonably be likely to have a material adverse effect on (A)
the ability of SEC to perform its obligations under the Guaranty, or (B) the
business, operations, financial condition, or assets of the Parent or SEC;
    (vi)    promptly, and in any event within five (5) Business Days, after
receipt thereof by any of the Borrower, the Seller, the Servicer (if it is an
Affiliate of the Borrower), the Manager (if it is an Affiliate of the Borrower)
or SEC, copies of all material notices, requests, and other documents (excluding
regular periodic reports) delivered or received by the Borrower under or in
connection with the Sale and Contribution Agreement; and
    (vii)    promptly, and in any event within five (5) Business Days, after
receipt thereof by any of the Borrower, the Seller, the Servicer (if it is an
Affiliate of the Borrower), the Manager (if it is an Affiliate of the Borrower)
or SEC, copies of all notices and other documents delivered or received by the
Borrower with respect to any material tax Liens on Solar Assets (either
individually or in the aggregate).
    (B)    Solar Loan Reporting. The Borrower shall enforce the provisions of
the Servicing Agreement and the Management Agreement which require the Manager
to deliver any reports and which require the Servicer to furnish to the Agent
and the Back-Up Servicer the Monthly Servicer Report pursuant to and in
accordance with the terms of
-29-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



the Servicing Agreement (including a Borrowing Base Certificate setting forth
detailed calculations of the Borrowing Base).    
    (C)    UCC Matters; Protection and Perfection of Security Interests. The
Borrower agrees to notify the Agent in writing of any change (i) in its legal
name, (ii) in its identity or type of organization or corporate structure, and
(iii) in the jurisdiction of its organization, in each case within ten (10) days
of such change. In addition, the Borrower agrees to promptly notify the Agent in
writing if any eVault is terminated or the underlying control arrangements for
any eVault are changed in any manner that could be adverse to the Agent control
party or to the Lenders and if any authoritative electronic copies of Solar
Loans stored therein are no longer held within an eVault or are otherwise
removed from an eVault, in each case no later than one (1) Business Day prior to
the occurrence thereof. The Borrower agrees that from time to time, at its sole
cost and expense, it will promptly execute and deliver all further instruments
and documents, and take all further action necessary or reasonably required by
the Agent (a) to complete all assignments from the Seller to the Borrower under
the Sale and Contribution Agreement, (b) to perfect, protect or more fully
evidence the Agent’s security interest in the Solar Loans and the related Solar
Assets acquired by the Borrower under the Sale and Contribution Agreement, and
(c) to enable the Agent to exercise or enforce any of its rights hereunder,
under the Security Agreement or under any other Transaction Document. Without
limiting the Borrower’s obligation to do so, the Borrower hereby irrevocably
authorizes the filing of such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or reasonably required by the Agent. The Borrower
hereby authorizes the Agent to file one or more financing or continuation
statements, and amendments thereto and assignments thereof, naming the Borrower
as debtor, relative to all or any of the Collateral now existing or hereafter
arising without the signature of the Borrower where permitted by law.
    (D)    Access to Certain Documentation and Information Regarding the
Eligible Solar Loans and Related Solar Assets. The Borrower shall permit (and,
as applicable, the Manager, the Servicer, the Back-Up Servicer, and the
Custodian shall permit) the Agent (and, as applicable, the Custodian) or its
duly authorized representatives or independent contractors, upon reasonable
advance notice to the Borrower (and, as applicable, the Manager, the Servicer,
the Back-Up Servicer, and the Custodian), (i) access to documentation that the
Borrower, the Manager, the Servicer, the Back-Up Servicer, or the Custodian, as
applicable, may possess regarding the Eligible Solar Loans and the related Solar
Assets, (ii) to visit the Borrower, the Manager, the Servicer, or the Custodian,
as applicable, and to discuss their respective affairs, finances and accounts
(as they relate to their respective obligations under this Agreement and the
other Transaction Documents) with the Borrower, the Manager, the Servicer, or
the Custodian, as applicable, their respective officers, and independent
accountants (subject to such accountants’ customary policies and procedures),
and (iii) to examine the books of account and records of the Borrower, the
Custodian, the Servicer or the Manager, as applicable as they relate to the
Eligible Solar Loans and the related Solar Assets, to make copies thereof or
extracts therefrom, in each case at such reasonable times and during
-30-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



regular business hours of the Borrower, the Custodian, the Servicer or the
Manager, as applicable. The frequency of the granting of such access, such
visits and such examinations, and the party to bear the expense thereof, shall
be governed by the provisions of Section 7.13 with respect to the reviews of the
Borrower’s business operations described in such Section 7.13. The Agent (and,
as applicable, the Custodian) shall and shall cause its representatives or
independent contractors to use commercially reasonable efforts to avoid
interruption of the normal business operations of the Borrower, the Custodian,
the Servicer or the Manager, as applicable. Notwithstanding anything to the
contrary in this Section 5.1(D), (i) none of the Borrower, the Custodian, the
Back-Up Servicer, the Servicer or the Manager will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (x) constitutes
non-financial trade secrets or non-financial proprietary information, (y) in
respect of which disclosure to the Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding
confidentiality agreement, or (z) is subject to attorney-client or similar
privilege or constitutes attorney work product, and (ii) the Borrower shall have
the opportunity to participate in any discussions with the Borrower’s
independent accountants.
    (E)    Existence and Rights; Compliance with Laws. The Borrower shall
preserve and keep in full force and effect its limited liability company
existence, and any material rights, permits, patents, franchises, licenses and
qualifications. The Borrower shall comply with all applicable laws and maintain
in place all permits, licenses, approvals and qualifications required for it to
conduct its business activities to the extent that the lack of compliance
thereof would result in a Material Adverse Effect.
    (F)    Books and Records. The Borrower shall maintain, and cause (if any are
Affiliates of the Borrower) the Manager and the Servicer to maintain, proper and
complete financial and accounting books and records. The Borrower shall maintain
with respect to Eligible Solar Loan accounts and records as to each Eligible
Solar Loan that are proper, complete, accurate and sufficiently detailed so as
to permit (i) the reader thereof to know as of the most recently ended calendar
month the status of each Eligible Solar Loan including payments made and
payments owing (and whether or not such payments are past due), and
(ii) reconciliation of payments on each Eligible Solar Loan and the amounts from
time to time deposited in respect thereof in the Lockbox Account or the
Collection Account.
    (G)    Taxes. The Borrower shall pay when due (taking into account all valid
extensions) all Taxes imposed upon it or any of its respective properties or
which it is required to withhold and pay over, and provide evidence of such
payment to the Agent if requested; provided, however, that the Borrower shall
not be required to pay any such Tax that is being contested in good faith by
proper actions diligently conducted if (i) it has maintained adequate reserves
with respect thereto in accordance with GAAP and (ii) in the case of a Tax that
has or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax.
-31-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (H)    Maintenance of Properties. The Borrower shall ensure that its
material properties and equipment used or useful in its business in whomsoever’s
possession they may be, are kept in reasonably good repair, working order and
condition, normal wear and tear excepted, free and clear of all Liens other than
Permitted Liens, and that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, in each case, to
the extent and in the manner customary for companies in similar businesses.
    (I)    ERISA. The Borrower shall deliver to the Agent such certifications or
other evidence from time to time prior to the repayment of all Obligations and
the termination of all Commitments, as requested by the Agent in its sole
discretion, that (i) the Borrower is not an “employee benefit plan” as defined
in Section 3(3) of ERISA, which is subject to Title I of ERISA or a plan within
the meaning of Section 4975 of the Internal Revenue Code, or a “governmental
plan” within the meaning of Section 3(32) of ERISA, (ii) the Borrower is not
subject to state statutes regulating investments and fiduciary obligations with
respect to governmental plans, and (iii) the assets of the Borrower do not
constitute “plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as
modified in application by Section 3(42) of ERISA of any “benefit plan investor”
as defined in Section 3(42) of ERISA.
    (J)    Use of Proceeds. The Borrower will only use the proceeds of any
Advance as permitted under Section 2.3.
    (K)    Change of State of Organization; Collections; Names, Etc. (i) In
respect of the Seller, the Servicer and the Manager (if any are Affiliates of
the Borrower), the Borrower shall notify the Agent, the Back-Up Servicer, and
the Custodian in writing of any change (a) in such entity’s legal name, (b) in
such entity’s identity or type of organization or corporate structure, or (c) in
the jurisdiction of such entity’s organization, in each case, within ten (10)
days of such change; and
    (ii)    In the event that the Borrower or any Affiliated Entity thereof
receives any Collections relating to any Eligible Solar Loans or related Solar
Assets directly, the Borrower shall hold, or cause such Affiliated Entity to
hold, all such Collections in trust for the benefit of the Secured Parties and
deposit, or cause such Affiliated Entity to deposit, such Collections into the
Collection Account, as soon as practicable, but in no event later than two (2)
Business Days after its receipt thereof.
    (L)    Insurance. The Borrower shall maintain or cause to be maintained, at
its own expense, insurance coverage (i) by such insurers and in such forms and
amounts and against such risks as are generally consistent with the insurance
coverage maintained by the Borrower as of the Closing Date and to the extent
commercially obtainable or (ii) as is customary, reasonable and prudent in light
of the size and nature of the Borrower’s business as of any date after the
Closing Date. The Borrower shall be deemed to have complied with this provision
if one of its Affiliates has such policy coverage and, by the terms of any such
policies, the coverage afforded thereunder extends to the Borrower and
-32-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



the Seller. Upon the request of the Agent at any time subsequent to the Closing
Date, the Borrower shall cause to be delivered to the Agent, a certification
evidencing the Borrower’s and the Seller’s coverage under any such policies.
    (M)    The Sale and Contribution Agreement. The Borrower shall make such
reasonable requests for information and reports or for action under the Sale and
Contribution Agreement to the Seller as the Agent may reasonably request to the
extent that the Borrower is entitled to do the same thereunder.
    (N)    Acquisitions from the Seller. With respect to each Solar Loan and the
related Solar Assets, the Borrower shall (i) acquire ownership thereof from the
Seller pursuant to and in accordance with the terms of the Sale and Contribution
Agreement, (ii) take all action necessary to perfect, protect and more fully
evidence such ownership, including (a) filing and maintaining effective
financing statements (Form UCC-1) naming the Seller, as debtor, the Borrower, as
secured party, and the Agent, as assignee, in all necessary filing offices, and
filing continuation statements, amendments or assignments with respect thereto
in such filing offices and (b) executing or causing to be executed such other
instruments or notices as may be necessary or reasonably requested by the Agent,
and (iii) take all additional action that the Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement.
    (O)    Maintenance of Separate Existence. The Borrower shall take all
reasonable steps to continue its identity as a separate legal entity and to make
it apparent to third Persons that it is an entity with assets and liabilities
distinct from those of the Affiliated Entities or any other Person, and that it
is not a division of any of the Affiliated Entities or any other Person. In that
regard the Borrower shall:
    (i)    maintain its limited liability company existence and make independent
decisions with respect to its daily operations and business affairs and, other
than pursuant to the terms of the limited liability company agreement of the
Borrower, not be controlled in making such decisions by any other Affiliated
Entity or any other Person;
    (ii)    maintain its assets in a manner which facilitates their
identification and segregation from those of any of the other Affiliated
Entities;
    (iii)    except as expressly otherwise permitted hereunder, conduct all
intercompany transactions with the other Affiliated Entities on terms which the
Borrower reasonably believes to be on an arm’s length basis;
    (iv)    except as contemplated under any Transaction Document, not guarantee
any obligation of any of the other Affiliated Entities, nor have any of its
obligations guaranteed by any other Affiliated Entity or hold itself out as
responsible for the debts of any other Affiliated Entity or for the decisions or
actions with respect to the business and affairs of any other Affiliated Entity;
-33-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (v)    except as expressly otherwise permitted hereunder or contemplated
under any of the other Transaction Documents, not permit the commingling or
pooling of its funds or other assets with the assets of any other Affiliated
Entity;
    (vi)    maintain separate deposit and other bank accounts to which no other
Affiliated Entity has any access;
    (vii)    compensate (either directly or through reimbursement of its
allocable share of any shared expenses) all employees, consultants and agents,
and Affiliated Entities, to the extent applicable, for services provided to the
Borrower by such employees, consultants and agents or Affiliated Entities, in
each case, either directly from the Borrower’s own funds or indirectly through
documented capital contributions from SEC, the Seller or any other direct or
indirect parent of the Borrower;
    (viii)    have agreed, in writing, with each of the other relevant
Affiliated Entities to allocate among themselves shared overhead and corporate
operating services and expenses which are not reflected in documentation in
connection with a Takeout Transaction (including without limitation the services
of shared employees, consultants and agents and reasonable legal and auditing
expenses) on the basis of actual use or the value of services rendered, and
otherwise on a basis reasonably related to actual use or the value of services
rendered;
    (ix)    pay for its own account, directly from the Borrower’s own funds or
indirectly through documented capital contributions from any of SEC, the Seller
or any other direct or indirect parent of the Borrower, for accounting and
payroll services, rent, lease and other expenses (or its allocable share of any
such amounts provided by one or more other Affiliated Entity) and not have such
operating expenses (or the Borrower’s allocable share thereof) paid by any of
the Affiliated Entities; provided, that SEC or another Affiliated Entity shall
be permitted to pay the initial organizational expenses of the Borrower;
    (x)    conduct its business (whether in writing or orally) solely in its own
name through its duly authorized officers, employees and agents, including the
Manager and the Servicer;
    (xi)    not make or declare any distributions of cash or property to the
holders of its equity securities or make redemptions or repurchases of its
equity securities, in either case, on a periodic basis any more frequently than
monthly or otherwise, in certain other irregular cases, in accordance with
appropriate limited liability company formalities and consistent with sound
business judgment; and all such distributions, redemptions or repurchases shall
only be permitted hereunder to the extent that no Event of Default then exists
or would result therefrom; and
-34-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (xii)    otherwise practice and adhere to limited liability company
formalities such as complying with its organizational documents and member and
board of director resolutions, the holding of regularly scheduled meetings of
the member and board of directors, and maintaining complete and correct books
and records and minutes of meetings and other proceedings of its member and
board of directors.
    (P)    Updates to Account Schedule. Schedule II attached hereto shall be
updated by the Borrower and delivered to the Agent promptly to reflect any
changes as to which the notice and other requirements specified in
Section 5.2(K) have been satisfied.
    (Q)    Deposits into the Accounts. (i) Except as otherwise contemplated in
Section 4.1(G), the Borrower shall deposit or cause to be deposited all
Collections directly into the Lockbox Account, the Collection Account or, in the
case of proceeds of a Takeout Transaction, into the Takeout Transaction Account.
    (ii)    Except as otherwise contemplated in Section 4.1(G), the Borrower
shall direct, or cause to be directed, all Obligors to make all payments of any
Eligible Solar Loans directly into the Lockbox Account.
        (iii)    The Agent shall, and the Borrower hereby authorizes the Agent
to, transfer all amounts on deposit in the Lockbox Account on or before the
close of business of each Business Day to the Collection Account.
    (R)    Notice to Seller. The Borrower shall promptly notify the Seller of a
breach of Section 4.1(U) and shall require the Seller to cure such breach,
assign additional Solar Loans to the Borrower to cure any resulting Borrowing
Base Deficiency or pay the Refund Price for such Defective Solar Loan pursuant
to and in accordance with the Sale and Contribution Agreement; provided, that
notwithstanding anything contained in the Sale and Contribution Agreement to the
contrary, upon the occurrence and continuance of an Amortization Event or an
Event of Default, the Borrower shall require the Seller to pay the Refund Price
solely in cash.
    (S)    Update to Eligible Solar Loans. The Borrower shall promptly notify
the Servicer, the Back-Up Servicer, the Manager and the Agent in writing of any
additions or deletions to the Schedule of Eligible Solar Loans.
    (T)    Deviations from Approved Forms. The Borrower shall provide or shall
cause the Seller to provide all forms of Solar Loan Contracts and Ancillary
Solar Agreements which deviate in any material respect from the Approved Forms
(each such form, an “Updated Form”) to the Borrower, the Seller, and the Agent
and shall provide notice to such parties regarding the cessation of the use of a
form of Solar Loan Contract or Ancillary Solar Agreement attached hereto as
Exhibit F or previously delivered hereunder. If the Agent has not received, as
of the tenth (10th) Business Day after the Agent has provided any Updated Form
to all Lenders and the Borrower, written notice of objection to such Updated
Form from Lenders comprising the Majority Lenders, Exhibit
-35-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



F shall be amended to include such Updated Form as a Solar Loan Contract or
Ancillary Solar Agreement, as applicable, in addition to the other forms
attached as Exhibit F or previously delivered hereunder.
    (U)    Beneficial Owner Certification. Promptly following any request
therefor, the Borrower shall provide such information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the Patriot Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws.
    (V)    Maintenance of Independent Director. The Borrower shall maintain at
least one individual to serve as an independent director of the Borrower, (i)
which is not, nor at any time during the past six (6) years has been, (a) a
direct or indirect beneficial owner, a partner (whether direct, indirect or
beneficial), customer or supplier of the Borrower or any of its Affiliates, (b)
a manager, officer, employee, member, stockholder, director, creditor, Affiliate
or associate of the Borrower or any of its Affiliates (other than as an
independent officer, director, member or manager acting in a capacity similar to
that set forth herein), (c) a person related to, or which is an Affiliate of,
any person referred to in clauses (a) or (b), or (d) a trustee, conservator or
receiver for any Affiliate of the Borrower or any of its Affiliates, (ii) which
shall have had prior experience as an independent director for a corporation or
limited liability company whose charter documents required the unanimous consent
of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy, and (iii) which shall
have at least three (3) years of employment experience with one or more entities
with a national reputation and presence that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities, and is currently employed by such an entity.
    (W)    Post-Closing Covenants.
        (i)     The Borrower shall close the Other Accounts no later than 30
Business Days (or such later date as may be permitted by the Agent in its sole
discretion) following the Closing Date.
        (ii)     The Borrower shall by no later than 30 Business Days (or such
later date as may be permitted by the Agent in its sole discretion) following
the Closing Date deliver an account control agreement, in form and substance
reasonably satisfactory to the Agent, with respect to the JPM Check Collection
Account.
-36-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    Section 5.2.    Negative Covenants. The Borrower covenants and agrees that,
until all Obligations (other than contingent obligations not then due) hereunder
have been paid in full and the Commitments have been terminated, the Borrower
will not:
    (A)    Business Activities. Conduct any business other than:
    (i)    the acquisition from time to time of any or all right, title and
(direct or indirect) interest in and to Solar Loans, the related Solar Assets
and all rights and interests thereunder or relating thereto pursuant to the Sale
and Contribution Agreement;
    (ii)    the conveyance from time to time to the Seller of any or all right,
title and (direct or indirect) interest in and to the Solar Loans and the
related Solar Assets and all rights and interests thereunder or relating thereto
pursuant to the Sale and Contribution Agreement;
    (iii)    the conveyance by the Borrower from time to time of (a) Solar Loans
and the related Solar Assets in connection with a Takeout Transaction or (b) so
long as no Event of Default or Borrowing Base Deficiency exists or would result
therefrom (after giving effect to any assignment of additional Eligible Solar
Loans to Borrower on the date of such distribution) and such conveyance was not
made with the intent to cause any adverse selection with respect to the
Collateral, (1) Solar Loans and the related Solar Assets then not included on
the Schedule of Eligible Solar Loans and that do not satisfy the criteria set
forth in the definition of “Eligible Solar Loans”, (2) SRECs, or (3) no more
than once during the six (6) month period commencing on the first Business Day
after the Closing Date and during any subsequent six (6) month period, in
circumstances that do not constitute a Takeout Transactions, other Solar Loans
and related Solar Assets with an aggregate Solar Loan Balance not to exceed
$[***] for such conveyances in any twelve (12) month period, in the case of (1),
(2) and (3) that are, either (A) sold in an arm’s length transaction for fair
market value with no material recourse to the Borrower (except that such assets
are being conveyed by it free and clear of Liens) and the proceeds from which
are deposited into the Collection Account or (B) distributed by the Borrower to
the Seller;
    (iv)    the execution and delivery by the Borrower from time to time of
purchase agreements, in form and substance reasonably satisfactory to the Agent,
related to the sale of securities by the Borrower or any of its Affiliates in
connection with a Takeout Transaction;
    (v)    the performance by the Borrower of all of its obligations under the
aforementioned agreements and under this Agreement and any documentation related
thereto;
-37-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (vi)    the preparation, execution and delivery of any and all other
documents and agreements as may be required in connection with the performance
of the activities of the Seller and the Borrower approved above; and
    (vii)    to engage in any lawful act or activity and to exercise any powers
permitted under the Delaware Limited Liability Company Act that are reasonably
related, incidental, necessary, or advisable to accomplish the foregoing.
Notwithstanding the foregoing, after the Closing Date and at any time on or
prior to the earlier of (a) the Commitment Termination Date and (b) the date on
which all Obligations (other than contingent obligations not then due) of the
Borrower hereunder have been paid in full and the Commitments have been
terminated, the Borrower shall not, without the prior written consent of the
Agent, (1) purchase or otherwise acquire any Solar Loans and the related Solar
Assets, or interests therein, except for acquisitions from the Seller pursuant
to and in accordance with the Sale and Contribution Agreement, (2) convey or
otherwise dispose of any Solar Loans (and any related Solar Assets), or
interests therein, other than (x) in accordance with Section 5.2(A)(iii) or
5.2(E) or (y) to the Seller pursuant to the Sale and Contribution Agreement, or
(3) establish any Subsidiaries.
    (B)    Sales, Liens, Etc. Except as permitted hereunder (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Lien upon or with respect to, any Eligible Solar Loans or Collections,
or upon or with respect to the Collection Account or the Lockbox Account or any
other account owned by or in the name of the Borrower to which any Collections
are sent, or assign any right to receive income in respect thereof, or (ii)
create or suffer to exist any Lien upon or with respect to any of its
properties, whether now owned or hereafter acquired, or assign any right to
receive income, to secure or provide for the payment of any Indebtedness of any
Person or for any other reason; provided that notwithstanding anything to the
contrary herein, this Section 5.2(B) shall not prohibit any Lien that
constitutes a Permitted Lien nor prohibit any sale, assignment or disposition of
Solar Loans that is permitted under Section 5.2(A)(iii) (including Collections
related to such Solar Loans and not yet distributed pursuant to Section 2.7(B))
or Section 5.2(E).
    (C)    Indebtedness. Incur or assume any Indebtedness, except Permitted
Indebtedness.
    (D)    Loans and Advances. Make any loans or advances to any Person.
    (E)    Dividends, Etc. Declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any interest in the Borrower, or purchase, redeem or otherwise
acquire for value any interest in the Affiliated Entities or any rights or
options to acquire any such interest, except:
    (i)    distributions of cash by the Borrower from the Borrower’s Account in
accordance with this Agreement;
-38-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (ii)    transfers, dividends or other distributions of Transferable Solar
Loans and the related Solar Assets to the Seller pursuant to the Sale and
Contribution Agreement;
    (iii)     transfers of Solar Loans and related Solar Assets to the Seller
pursuant to the Sale and Contribution Agreement or of Solar Loans and related
Solar Assets then not included on the Schedule of Eligible Solar Loans and that
do not satisfy the criteria set forth in the definition of “Eligible Solar
Loans” (including Collections related thereto and not yet distributed pursuant
to Section 2.07(B)) that are permitted under Section 5.2(A)(iii);
    (iv)    distributions of SRECs to the Seller; and
    (v)    in circumstances that do not constitute a Takeout Transaction,
transfer of other Solar Loans and related Solar Assets that are permitted under
Section 5.2(A)(iii);
provided, that the distributions described in subsection (i) of clause (E) shall
not be permitted if either an Event of Default or Potential Default would result
therefrom unless all outstanding Obligations (other than contingent liabilities
for which no claims have been asserted) have been irrevocably paid in full with
all accrued but unpaid interest thereon and any related Liquidation Fees
    (F)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, or acquire all or substantially all of the assets of,
any Person, except for the acquisition or sale of Solar Loans and the related
Solar Assets and similar property pursuant to the Sale and Contribution
Agreement, or pursuant to a Takeout Transaction or where all the Advances
associated with such Solar Loans and related Obligations have been paid in full
with all accrued but unpaid interest thereon and any related Liquidation Fees.
    (G)    Investments. Make any investment of capital in any Person either by
purchase of stock or securities, contributions to capital, property transfer or
otherwise or acquire or agree to acquire by any manner any business of any
Person.
    (H)    Change in Organizational Documents. Amend, modify or otherwise change
any of the terms or provisions in its organizational documents as in effect on
the date hereof without the consent of the Agent and the Majority Lenders.
    (I)    Transactions with Affiliates. Enter into, or be a party to, any
transaction with any of its Affiliates, except (i) the transactions contemplated
by the Transaction Documents or any similar conveyance agreement entered into in
connection with a Takeout Transaction, (ii) any other transactions (including
the lease of office space or computer equipment or software by the Borrower from
an Affiliate and the sharing of employees and employee resources and benefits)
(a) in the ordinary course of business or
-39-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



as otherwise permitted hereunder, (b) pursuant to the reasonable requirements
and purposes of the Borrower’s business, (c) upon fair and reasonable terms
(and, to the extent material, pursuant to written agreements) that are
consistent with market terms for any such transaction, and (d) permitted by
Sections 5.2(B), (C), (E) or (F), (iii) employment and severance arrangements
and health, disability and similar insurance or benefit plans between the
Borrower and its directors, officers and employees in the ordinary course of
business, and (iv) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, managers,
consultants, officers and employees of any parent entity of the Borrower or the
Borrower to the extent attributable to the ownership or operation of the
Borrower.
    (J)    Addition, Termination or Substitution of Accounts. Add, terminate or
substitute, or consent to the addition, termination or substitution of, the
Lockbox Account, the Collection Account, the Liquidity Reserve Account, the
Takeout Transaction Account or any Service Provider’s Account unless, (i) the
Agent shall have received at least thirty (30) days’ (or such shorter time
period as the Agent may approve in its sole discretion) prior written notice
thereof and (ii) prior to directing any Obligor to remit Obligor Payments
thereto, all actions requested by the Agent to protect and perfect the interest
of the Secured Parties in the Collections in respect of the affected Eligible
Solar Loans have been taken and completed. Notwithstanding the foregoing, the
Borrower neither has nor shall have any control over the Lockbox Account, the
Collection Account, the Liquidity Reserve Account, the Takeout Transaction
Account or any Service Provider’s Account.
    (K)    Collections. (i) Deposit at any time Collections into any bank
account other than the Lockbox Account or the Collection Account, (ii) make any
change to the payment instructions to any Obligor or direct any Obligor to make
any Obligor Payments to any destination other than the Lockbox Account, or
(iii) permit the assets of any Person (other than the Borrower or as otherwise
permitted pursuant to this Agreement) to be deposited into the Lockbox Account.
    (L)    Amendments to Transaction Documents. Without the consent of the
Agent, amend, modify or otherwise change any of the terms or provisions of any
Transaction Document other than (i) supplements identifying Solar Loans to be
transferred in connection with each transfer of Solar Loans and the related
Solar Assets from time to time in accordance with the Sale and Contribution
Agreement or this Agreement, (ii) amendments, supplements or other changes in
accordance with the terms of the applicable Transaction Document, and (iii)
amendments, supplements or other changes with respect to exhibits and schedules
to any Transaction Document that would not reasonably be expected to have a
material adverse effect on the value, enforceability, or collectability of the
Collateral or adversely affect Collections.
    (M)    Hedging. Enter into any hedge agreement except an interest rate hedge
in the ordinary course of business and not for speculative purposes; provided,
that in the event the Borrower enters into any Hedge Agreement it shall execute
and deliver to the Agent a true and complete copy of the corresponding Hedge
Agreement.
-40-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Article VI


Events of Default
    Section 6.1.    Events of Default. The occurrence of any of the following
specified events shall constitute an event of default under this Agreement
(each, an “Event of Default”):
    (A)    Non-Payment. (i) The Borrower shall fail to make any required payment
of principal when due hereunder and such failure shall continue unremedied for
(x) in the case of a mandatory prepayment under Section 2.9 in connection with a
Borrowing Base Deficiency, upon expiration of the applicable cure period
specified in Section 6.1(H) and (y) in the case of any other payment of
principal, two (2) Business Days after the day such payment is due, or (ii) the
Borrower shall fail to make any required payment of interest when due hereunder
and such failure shall continue unremedied for two (2) Business Days after the
day such payment is due, or (iii) the Borrower shall fail to pay the aggregate
outstanding principal balance of all Advances made to the Borrower on the
Commitment Termination Date, or (iv) the Borrower shall fail to make any
required payment on any other Obligation when due hereunder or under any other
Transaction Document and such failure under this subclause (iv) shall continue
unremedied for five (5) Business Days after the earlier of (a) written notice of
such failure shall have been given to the Borrower by the Agent or any Lender or
(b) the date upon which a Responsible Officer of the Borrower obtained knowledge
of such failure.
    (B)    Representations. Any representation or warranty made or deemed made
by the Borrower or the Seller herein or in any other Transaction Document (after
giving effect to any qualification as to materiality set forth therein, if any)
shall prove to have been inaccurate in any material respect when made and such
defect, to the extent it is capable of being cured, is not cured within thirty
(30) days from the earlier of the date of receipt by the Borrower or the Seller,
as the case may be, of written notice from the Agent of such failure by the
Borrower or the Seller, as the case may be or the date upon which a Responsible
Officer of the Borrower or the Seller, as the case may be, obtained knowledge of
such failure; provided that a breach of any representation or warranty made by
the Borrower under Section 4.1(U) or Seller in Section 6(b) of the Sale and
Contribution Agreement shall be excluded if either (i) the Seller has cured or
reimbursed any applicable Refund Price under the Sale and Contribution Agreement
in cash or (ii) the Seller assigns additional Eligible Solar Loans to Borrower
within five (5) Business Days of the date on which the Borrower discovers or
receives notice that a breach of representation or warranty made by the Borrower
under Section 4.1(U) or Seller in Section 6(b) of the Sale and Contribution
Agreement has occurred so long as any Borrowing Base Deficiency existing and
continuing as a result of such breach is cured prior to the time frame set forth
in Section 6.1(H), after giving effect to such assignment of additional Eligible
Solar Loans to Borrower.
    (C)    Covenants. (i) The Borrower shall fail to perform or observe its
covenant under Section 5.1(U), or (ii) the Borrower or the Seller shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement or in any other
-41-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Transaction Document which has not been cured within thirty (30) days from the
earlier of the date of receipt by the Borrower or the Seller, as the case may
be, of written notice from the Agent of such failure by the Borrower, the
Manager or the Seller, as the case may be, of such failure.
    (D)    Validity of Transaction Documents. This Agreement or any other
Transaction Document shall (except in accordance with its terms), in whole or in
part, cease to be (i) in full force and effect and/or (ii) the legally valid,
binding and enforceable obligation of the Borrower or the Seller.
    (E)    Insolvency Event. An Insolvency Event shall have occurred with
respect to SEC, the Seller or the Borrower.
    (F)    Breach of Guaranty. Any failure by SEC to perform under the Guaranty;
provided that a breach by SEC of the SEC Financial Covenants is not an Event of
Default hereunder.
    (G)    ERISA Event. Either (i) any ERISA Event shall have occurred or
(ii) the assets of the Borrower become subject to Title I of ERISA, Section 4975
of the Internal Revenue Code, or, by reason of any investment in the Borrower by
any governmental plan, as the case may be, any other federal, state, or local
provision similar to Section 406 of ERISA or Section 4975 of the Internal
Revenue Code.
    (H)    Borrowing Base Deficiency. (i) A Borrowing Base Deficiency in an
aggregate amount equal to or less than $500,000 continues for more than five (5)
Business Days or (ii) a Borrowing Base Deficiency in an aggregate amount greater
than $500,000 continues for more than three (3) Business Days.
    (I)    Security Interest. The Agent, for the benefit of the Lenders, ceases
to have a first priority perfected security interest in Collateral having a
value in excess of $200,000 and such failure shall continue unremedied for more
than five (5) Business Days unless such Liens with a higher priority than
Agent’s Liens are Permitted Liens; provided that if such cessation in security
interest is due to the Agent’s actions, then no Event of Default shall be deemed
to occur under this Section 6.1(I).
    (J)    Judgments. There shall remain in force, undischarged, unsatisfied,
and unstayed for more than thirty (30) consecutive days, any final
non-appealable judgment against any Borrower in excess of $200,000 over and
above the amount of insurance coverage available from a financially sound
insurer that has not denied coverage.
    (K)    1940 Act. The Borrower becomes, or becomes controlled by, an entity
required to register as an “investment company” under the 1940 Act.
    (L)    Reserve Account Shortfall. Amounts on deposit in the Liquidity
Reserve Account are at any time less than the Liquidity Reserve Account Required
Balance and
-42-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



such deficit is not cured on the earlier of the next Borrowing Date or the next
Payment Date.
    (M)    Change of Control. The occurrence of a Change of Control.
        (N)    Cross Default. The occurrence of an event of default under any
other financing agreement entered into by the Borrower or the Seller.
    Section 6.2.    Remedies. If any Event of Default shall then be continuing,
the Agent (i) may, in its discretion, or (ii) shall, upon the written request of
the Majority Lenders, by written notice to the Borrower and the Lenders, take
any or all of the following actions, without prejudice to the rights of the
Agent or any Lender to enforce its claims against the Borrower in any manner
permitted under applicable law:
    (A)    declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind; or
    (B)    declare the principal of and any accrued interest in respect of all
Advances and all other Obligations owing hereunder and thereunder to be,
whereupon the same shall become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided, that, upon the occurrence of an
Insolvency Event with respect to the Borrower, the principal of and any accrued
interest in respect of all Advances and all other Obligations owing hereunder
shall be immediately due and payable and the Commitments shall be immediately
terminated without any notice to the Borrower or Lenders;
    (C)    if the Manager is Sunnova Management, replace the Manager with a
Successor Manager in accordance with the Management Agreement;
    (D)    if the Servicer is Sunnova Management, replace the Servicer with a
Successor Servicer in accordance with the Servicing Agreement; and/or
    (E)    foreclose on and liquidate the Solar Loans and the related Solar
Assets owned by Borrower and pursue all other remedies available under the
Security Agreement.




















-43-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Section 6.3.    Suits for Enforcement by Agent. (a) If any Event of Default
shall then be continuing, the Agent may proceed to protect and enforce its
rights and the rights of the Lender under this Agreement by such appropriate
Proceedings as the Agent shall deem most effectual to protect and enforce any
such rights, whether for the specific enforcement of any covenant or agreement
contained in this Agreement or in aid of the exercise of any power granted
hereunder, or to enforce any other proper remedy or legal or equitable right
vested in the Agent by this Agreement or by law.


(b)In case there shall be pending, relative to the Borrower, Proceedings under
Title 11 of the United States Code or any other applicable federal or state
bankruptcy, insolvency or other similar law, now or hereafter in effect, or in
case a receiver, conservator, assignee, trustee in bankruptcy, liquidator,
sequestrator, custodian or other similar official shall have been appointed for
or taken possession of the Borrower or its property, the Agent, regardless
whether the principal of any Advances shall then be due and payable as therein
expressed or by declaration or otherwise and regardless whether the Agent shall
have made any demand for payment pursuant to the provisions of this
Section 6.03, shall be entitled and empowered, by intervention in such
Proceedings or otherwise:


(i)to file one or more claims for the whole amount of principal and interest
owing and unpaid in respect of the Advances and the other Obligations, and to
file such other papers or documents and take such actions as may be necessary or
advisable in order to have the claims of the Agent and of the Lenders under the
Transaction Documents allowed;


(ii)unless prohibited by Applicable Law, to vote on behalf of the Lenders, in
any election of a trustee or a standby trustee in bankruptcy or a Person
performing similar functions; and


(iii)to collect and receive any monies or other property payable or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Lenders and of the Agent on their behalf; and any trustee,
receiver or liquidator, custodian or other similar official in any such
Proceeding is hereby authorized by each of such Lenders to make payments to the
Agent.


(c)Unless otherwise requested by any Lender, in any Proceedings brought by the
Agent (except with respect to any Proceedings involving the interpretation of
any provision of this Agreement to which the Agent shall be a party), the Agent
shall be held to represent all the Lenders, and it shall not be necessary to
make any such Lender a party to any such Proceedings.


(d)No individual Lender or other Secured Party shall have any right to institute
any Proceedings, judicial or otherwise, with respect to this Agreement, or for
the appointment of a receiver or trustee, or for any other remedy hereunder or
under Applicable Law.
-44-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Section 6.4.    Prepayments after Default. Anything in this Agreement to the
contrary notwithstanding, if, after the occurrence and during the continuance of
an Event of Default, payment of all or any part of the Obligations under the
Transaction Documents is tendered by the Borrower or otherwise recovered by the
Agent or any Lender (including through set-off or realization upon Collateral),
such tender or recovery shall be applied by the Agent and the Lenders, in
accordance with the provisions of Section 2.7(B).
Section 6.5.    Foreclosure of Collateral. Nothing contained herein or in any
other Transaction Document shall be construed as requiring the Agent and the
Lenders to resort to any Collateral for the satisfaction of any of the
Obligations of the Borrower in preference or priority to any other Collateral,
and the Agent and the Lenders may seek satisfaction out of the Collateral or any
part thereof, in their absolute discretion, in respect of the Obligations of the
Borrower. In addition, while an Event of Default has occurred and is continuing,
the Agent, for its benefit and for the ratable benefit of the Lenders, shall
have the right from time to time to partially foreclose all or any part of the
Collateral in any manner and for any amounts secured by the Transaction
Documents then due and payable as determined by the Majority Lenders in their
sole discretion including, without limitation, the following circumstances: (i)
in the event the Borrower defaults beyond any applicable grace period in the
payment of one or more payments of principal or interest, the Agent, for its
benefit and for the ratable benefit of the Lenders, may foreclose all or any
part of the Collateral to recover such delinquent payments, or (ii) in the event
the Majority Lenders elect to accelerate less than the entire outstanding
principal balance of the Advances, the Agent, for its benefit and for the
ratable benefit of the Lenders, may foreclose all or any part of the Collateral
to recover so much of the principal balance of the Advances as the Majority
Lenders may elect to accelerate and such other sums secured by the Transaction
Documents as the Required Lenders may elect. Notwithstanding one or more partial
foreclosures, the Collateral shall remain subject to the Transaction Documents
to secure payment of sums secured by the Transaction Documents and not
previously recovered by the Agent and the Lenders.


Section 6.6.    Rights and Remedies Cumulative. No right, remedy, power or
privilege herein conferred upon or reserved to the Agent or the Lenders is
intended to be exclusive of any other right, remedy, power or privilege, and
every right, remedy, power or privilege shall, to the extent permitted by law,
be cumulative. The assertion or exercise of any right or remedy shall not
preclude any other further assertion or the exercise of any other appropriate
right or remedy.






















-45-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Article VII


The Agent and Funding Agents
    Section 7.1.    Appointment; Nature of Relationship. The Agent is appointed
by the Funding Agents and the Lenders (and by each Qualifying Hedge Counterparty
by execution of a Qualifying Hedge Counterparty Joinder) as the Agent hereunder
and under each other Transaction Document, and each of the Funding Agents and
the Lenders and each Qualifying Hedge Counterparty irrevocably authorizes the
Agent to act as the contractual representative of such Funding Agent and such
Lender and such Qualifying Hedge Counterparty with the rights and duties
expressly set forth herein and in the other Transaction Documents. The Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article VII. Notwithstanding the use of the defined term
“Agent,” it is expressly understood and agreed that the Agent shall not have any
fiduciary responsibilities to any Funding Agent or Lender or any Qualifying
Hedge Counterparty by reason of this Agreement and that the Agent is merely
acting as the representative of the Funding Agents, the Lenders and each
Qualifying Hedge Counterparty with only those duties as are expressly set forth
in this Agreement and the other Transaction Documents. In its capacity as the
Funding Agents’, the Lenders’ and each Qualifying Hedge Counterparty’s
contractual representative, the Agent (A) does not assume any fiduciary duties
to any of the Funding Agents, the Lenders or any Qualifying Hedge Counterparty,
(B) is a “representative” of the Funding Agents, the Lenders and each Qualifying
Hedge Counterparty within the meaning of Section 9-102 of the UCC as in effect
in the State of New York, and (C) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Transaction Documents. Each of the Funding Agents, the
Lenders and each Qualifying Hedge Counterparty agree to assert no claim against
the Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Funding Agent, each Lender and each
Qualifying Hedge Counterparty waives.
    Section 7.2.    Powers. The Agent shall have and may exercise such powers
under the Transaction Documents as are specifically delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto. The Agent shall have no implied duties or fiduciary duties to the
Funding Agents, the Lenders or to any Qualifying Hedge Counterparty, or any
obligation to the Funding Agents, the Lenders or any Qualifying Hedge
Counterparty to take any action hereunder or under any of the other Transaction
Documents except any action specifically provided by the Transaction Documents
required to be taken by the Agent.
    Section 7.3.    General Immunity. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Seller, the Manager, the Servicer, the Funding Agents, the Lenders, or any
Qualifying Hedge Counterparty for any action taken or omitted to be taken by it
or them hereunder or under any other Transaction Document or in connection
herewith or therewith except to the extent such action or inaction is found in a
final non-appealable judgment by a court of competent jurisdiction to have
arisen solely from (A) the gross negligence or willful misconduct of such Person
or (B) breach of contract by such Person with respect to the Transaction
Documents.
-46-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    Section 7.4.    No Responsibility for Advances, Creditworthiness,
Collateral, Recitals, Etc. Neither the Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into, or verify (A) any statement, warranty or representation made in
connection with any Transaction Document or any borrowing hereunder, (B) the
performance or observance of any of the covenants or agreements of any obligor
under any Transaction Document, (C) the satisfaction of any condition specified
in Article III, except receipt of items required to be delivered solely to the
Agent, (D) the existence or possible existence of any Potential Default or Event
of Default, or (E) the validity, effectiveness or genuineness of any Transaction
Document or any other instrument or writing furnished in connection therewith.
The Agent shall not be responsible to any Funding Agent, any Lender or any
Qualifying Hedge Counterparty for any recitals, statements, representations or
warranties herein or in any of the other Transaction Documents, for the
perfection or priority of any of the Liens on any of the Collateral, or for the
execution, effectiveness, genuineness, validity, legality, enforceability,
collectability, or sufficiency of this Agreement or any of the other Transaction
Documents or the transactions contemplated thereby, or for the financial
condition of any guarantor of any or all of the Obligations, the Borrower, the
Seller, the Manager, the Servicer, or any of their respective Affiliates.
    Section 7.5.    Action on Instructions of Lenders. The Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Transaction Document in accordance with written instructions
signed by the Majority Lenders (or if required hereunder all Lenders), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and on all holders of Loan Notes. The Agent shall
be fully justified in failing or refusing to take any action hereunder and under
any other Transaction Document unless it shall first be indemnified to its
satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
    Section 7.6.    Employment of Agents and Counsel. The Agent may execute any
of its duties as the Agent hereunder and under any other Transaction Document by
or through employees, agents, and attorneys-in-fact and shall not be answerable
to the Funding Agents, the Lenders or any Qualifying Hedge Counterparty, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Funding Agents,
the Lenders or any Qualifying Hedge Counterparty and all matters pertaining to
the Agent’s duties hereunder and under any other Transaction Document.
    Section 7.7.    Reliance on Documents; Counsel. The Agent shall be entitled
to rely upon any Loan Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Agent, which
counsel may be employees of the Agent.


-47-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    Section 7.8.    The Agent’s Reimbursement and Indemnification. The Committed
Lenders agree to reimburse and indemnify (on a pro rata basis based on the
Lender Group Percentages, as applicable) the Agent (A) for any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under the Transaction Documents, (B) for any other expenses
incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the
Transaction Documents, and (C) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the
Transaction Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided, that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen
solely from the gross negligence or willful misconduct of the Agent.
    Section 7.9.    Rights as a Lender. With respect to its Commitment and
Advances made by it and the Loan Notes (if any) issued to it, in its capacity as
a Lender, the Agent shall have the same rights and powers hereunder and under
any other Transaction Document as any Lender and may exercise the same as though
it were not the Agent, and the term “Lender” or “Lenders,” as applicable, shall,
unless the context otherwise indicates, include the Agent in its individual
capacity. The Agent may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Transaction Document, with the
Borrower or any of its Affiliates in which such Person is not prohibited hereby
from engaging with any other Person.
    Section 7.10.    Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Transaction
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Transaction Documents.
    Section 7.11.    Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders, the Funding Agents, each Qualifying Hedge
Counterparty, the Custodian, the Back-Up Servicer and the Borrower, and the
Agent may be removed at any time for cause by written notice received by the
Agent from all of the Lenders. Upon any such resignation or removal, the Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Agent. If no successor Agent shall have been so appointed by the
Lenders and shall have accepted such appointment within thirty (30) days after
the exiting Agent’s giving notice of resignation or receipt of notice of
removal, then the exiting Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Agent (but only if such successor is reasonably acceptable
to each Lender) or petition a court of competent jurisdiction to appoint a
successor Agent. Upon the acceptance of any appointment as the Agent hereunder
-48-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



by a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the exiting Agent,
and the exiting Agent shall be discharged from its duties and obligations
hereunder and under the other Transaction Documents. After any exiting Agent’s
resignation hereunder as Agent, the provisions of this Article VII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Agent hereunder and under the other
Transaction Documents.
    Section 7.12.    Transaction Documents; Further Assurances. (A) Each
Committed Lender, each Funding Agent and each Qualifying Hedge Counterparty
authorizes the Agent to enter into each of the Transaction Documents to which it
is a party and each Lender, each Funding Agent and each Qualifying Hedge
Counterparty authorizes the Agent to take all action contemplated by such
documents in its capacity as Agent. Each Lender, each Funding Agent and each
Qualifying Hedge Counterparty agrees that no Lender, no Funding Agent and no
Qualifying Hedge Counterparty, respectively, shall have the right individually
to seek to realize upon the security granted by any Transaction Document, it
being understood and agreed that such rights and remedies may be exercised
solely by the Agent for the benefit of the Lenders, the Funding Agents and each
Qualifying Hedge Counterparty upon the terms of the Transaction Documents.
    (B)    Any Funding Agent may (in its sole discretion and expense), at any
time, have its Advances rated by Moody’s, S&P, DBRS, Inc., A.M. Best or Kroll
Bond Rating Agency, Inc. Any such rating shall not be a condition precedent to
closing the credit facility or the making of the Advances as set forth in this
Agreement, nor shall any rating process or requests or any subsequent downgrade
of any rating received impact the Borrower’s availability under the credit
facility set forth in this Agreement. The Borrower, Sunnova Management, SEC and
the Seller shall provide reasonable assistance to obtain such rating. For the
avoidance of doubt, any such rating shall not be a condition precedent to any
Advance or to the exercise of any rights of the Borrower or Sunnova Management
under this Agreement.
    Section 7.13.    Collateral Review.     
(A)  Other than upon the occurrence and during the continuance of an Event of
Default, the Agent and/or its designated agent may not more than two (2) times
during the term of the Facility (at the expense of the Borrower, which expense
shall be limited to the reasonable and documented out-of-pocket expenses of the
Agent and/or its designated agent), upon reasonable prior written notice,
perform (i) reviews of the Borrower’s, the Manager’s, the Servicer’s and/or the
Seller’s business operations (in the case of the Manager, the Servicer and the
Seller, solely to the extent relating to the Transaction Documents and the
Collateral) and (ii) audits of the Collateral, in all cases, the scope of which
shall be determined by the Agent.
    (B)    After the occurrence and during the continuance of an Event of
Default, the Agent or its designated agent may, in its sole discretion regarding
frequency (at the expense of the Borrower, which expense shall be limited to the
reasonable and documented out-of-pocket expenses of Agent and/or its designated
agent), upon reasonable prior written notice, perform (i) reviews of the
Borrower’s, the Manager’s, the Servicer’s and/or the Seller’s business
operations (in the case of the Manager, the Servicer and the Seller, solely to
the extent relating to
-49-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



the Transaction Documents and the Collateral) and (ii) audits or any other
review of the Collateral, in all cases, the scope of which shall be determined
by the Agent.
    Section 7.14.    Funding Agent Appointment; Nature of Relationship. Each
Funding Agent is appointed by the Lenders in its Lender Group as their agent
hereunder, and such Lenders irrevocably authorize such Funding Agent to act as
the contractual representative of such Lenders with the rights and duties
expressly set forth herein and in the other Transaction Documents. Each Funding
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article VII. Notwithstanding the use of the defined
term “Agent,” it is expressly understood and agreed that no Funding Agent shall
have any fiduciary responsibilities to any Lender by reason of this Agreement
and that each Funding Agent is merely acting as the representative of the
Lenders in its Lender Group with only those duties as are expressly set forth in
this Agreement and the other Transaction Documents. In its capacity as the
related Lenders’ contractual representative, each Funding Agent (A) does not
assume any fiduciary duties to any of the Lenders, (B) is a “representative” of
the Lenders in its Lender Group within the meaning of Section 9-102 of the UCC
as in effect in the State of New York and (C) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Transaction Documents. Each of the Lenders
agrees to assert no claim against their Funding Agent on any agency theory or
any other theory of liability for breach of fiduciary duty, all of which claims
each Lender waives.
    Section 7.15.    Funding Agent Powers. Each Funding Agent shall have and may
exercise such powers under the Transaction Documents as are specifically
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto. No Funding Agent shall have any implied
duties or fiduciary duties to the Lenders in its Lender Group, or any obligation
to such Lenders to take any action hereunder or under any of the other
Transaction Documents except any action specifically provided by the Transaction
Documents required to be taken by such Funding Agent.
    Section 7.16.    Funding Agent General Immunity. Neither any Funding Agent
nor any of its directors, officers, agents or employees shall be liable to the
Borrower, the Lenders in its Lender Group or any other Lender for any action
taken or omitted to be taken by it or them hereunder or under any other
Transaction Document or in connection herewith or therewith except to the extent
such action or inaction is found in a final non-appealable judgment by a court
of competent jurisdiction to have arisen solely from (A) the gross negligence or
willful misconduct of such Person or (B) breach of contract by such Person with
respect to the Transaction Documents.
    Section 7.17.    Funding Agent Responsibility for Advances,
Creditworthiness, Collateral, Recitals, Etc. Neither any Funding Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (A) any statement, warranty or
representation made in connection with any Transaction Document or any borrowing
hereunder, (B) the performance or observance of any of the covenants or
agreements of any obligor under any Transaction Document, (C) the satisfaction
of any condition specified in Article III, except receipt of items required to
be delivered solely to the Agent, (D) the existence or possible existence of any
Potential Default, Event of Default, Potential Amortization Event or
-50-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Amortization Event, or (E) the validity, effectiveness or genuineness of any
Transaction Document or any other instrument or writing furnished in connection
therewith. No Funding Agent shall be responsible to any Lender for any recitals,
statements, representations or warranties herein or in any of the other
Transaction Documents, for the perfection or priority of any of the Liens on any
of the Collateral, or for the execution, effectiveness, genuineness, validity,
legality, enforceability, collectability, or sufficiency of this Agreement or
any of the other Transaction Documents or the transactions contemplated thereby,
or for the financial condition of any guarantor of any or all of the
Obligations, the Borrower, the Seller or any of their respective Affiliates.
    Section 7.18.    Funding Agent Action on Instructions of Lenders. Each
Funding Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder and under any other Transaction Document in accordance
with written instructions signed by each of the Lenders in its Lender Group, and
such instructions and any action taken or failure to act pursuant thereto shall
be binding on all of such Lenders. Each Funding Agent shall be fully justified
in failing or refusing to take any action hereunder and under any other
Transaction Document unless it shall first be indemnified to its satisfaction by
the Lenders in its Lender Group pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
    Section 7.19.    Funding Agent Employment of Agents and Counsel. Each
Funding Agent may execute any of its duties as a Funding Agent hereunder by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders in its Lender Group, except as to money or securities received by it
or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Each Funding Agent, at
the expense of the Committed Lenders, shall be entitled to advice of counsel
concerning the contractual arrangement between such Funding Agent and the
Lenders in its Lender Group and all matters pertaining to such Funding Agent’s
duties hereunder and under any other Transaction Document.
    Section 7.20.    Funding Agent Reliance on Documents; Counsel. Each Funding
Agent shall be entitled to rely upon any Loan Note, notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and, in respect to legal matters, upon the opinion of counsel
selected by such Funding Agent, which counsel may be employees of such Funding
Agent.
    Section 7.21.    Funding Agent’s Reimbursement and Indemnification. The
Committed Lenders in each Lender Group agree to reimburse and indemnify (on a
pro rata basis based upon the applicable Lender Group Percentages) the Funding
Agent in their Lender Group (A) for any amounts not reimbursed by the Borrower
for which such Funding Agent is entitled to reimbursement by the Borrower under
the Transaction Documents, (B) for any other expenses incurred by such Funding
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Transaction Documents, and
(C) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or
-51-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



asserted against such Funding Agent in any way relating to or arising out of the
Transaction Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided, that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen
solely from the gross negligence or willful misconduct of such Funding Agent.
    Section 7.22.    Funding Agent Rights as a Lender. With respect to its
Commitment and Advances made by it and the Loan Notes (if any) issued to it, in
its capacity as a Lender, each Funding Agent shall have the same rights and
powers hereunder and under any other Transaction Document as any Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders,” as applicable, shall, unless the context otherwise indicates, include
such Funding Agent in its individual capacity. Each Funding Agent may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Transaction Document, with the Borrower or any of its Affiliates in
which such Person is not prohibited hereby from engaging with any other Person.
    Section 7.23.    Funding Agent Lender Credit Decision. Each Lender
acknowledges that it has, independently and without reliance upon its Funding
Agent or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Transaction Documents. Each Lender also acknowledges that it will,
independently and without reliance upon its Funding Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Transaction Documents.
    Section 7.24.    Funding Agent Successor Funding Agent. Any Funding Agent
may resign at any time by giving written notice thereof to the Lenders in its
Lender Group, the Agent and the Borrower, and such Funding Agent may be removed
at any time for cause by written notice received by the Lenders in its Lender
Group. Upon any such resignation or removal, the Lenders in a Lender Group shall
have the right to appoint a successor Funding Agent. If no successor Funding
Agent shall have been so appointed by such Lenders and shall have accepted such
appointment within thirty 30 days after the exiting Funding Agent’s giving
notice of resignation or receipt of notice of removal, then the exiting Funding
Agent may appoint, on behalf of the Lenders in its Lender Group, a successor
Funding Agent (but only if such successor is reasonably acceptable to each such
Lender) or petition a court of competent jurisdiction to appoint a successor
Funding Agent. Upon the acceptance of any appointment as a Funding Agent
hereunder by a successor Funding Agent, such successor Funding Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the exiting Funding Agent, and the exiting Funding Agent shall be
discharged from its duties and obligations hereunder and under the other
Transaction Documents. After any exiting Funding Agent’s resignation hereunder
as Funding Agent, the provisions of this Article VII shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Funding Agent hereunder and under the other
Transaction Documents.
-52-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Notwithstanding any provision in this Section 7.24 to the contrary, any Funding
Agent that has provided notice of its resignation or has been provided notice of
its removal shall be required to serve as Funding Agent until its successor has
assumed such role.
    Section 7.25.    Funding Agent Transaction Documents; Further Assurances.
Each Committed Lender authorizes the Funding Agent in its Lender Group to enter
into each of the Transaction Documents to which it is a party and each Lender
authorizes the Funding Agent in its Lender Group to take all action contemplated
by such documents in its capacity as Funding Agent.
Article VIII


Administration and Servicing of Solar Loans; Accounts
    Section 8.1.    Management Agreement and Servicing Agreement. (A) Each of
the Management Agreement and the Servicing Agreement, duly executed counterparts
of which have been delivered to the Agent, sets forth the covenants and
obligations of the Manager and the Servicer, as applicable, with respect to the
Solar Loans and other matters addressed in the Management Agreement and the
Servicing Agreement, and reference is hereby made to the Management Agreement
for a detailed statement of said covenants and obligations of the Manager
thereunder and to the Servicing Agreement for a detailed statement of said
covenants and obligations of the Servicer thereunder. The Borrower agrees that
the Agent, in its name or (to the extent required by law) in the name of the
Borrower, may (but is not, unless so directed and indemnified by the Majority
Lenders, required to) enforce all rights of the Borrower under the Management
Agreement and the Servicing Agreement for and on behalf of the Lenders whether
or not an Event of Default has occurred and is continuing.
    (B)    Promptly following a request from the Agent (acting at the direction
of the Majority Lenders) to do so, the Borrower shall take all such lawful
action as the Agent may request to compel or secure the performance and
observance by the Manager of each of its obligations to the Borrower and with
respect to the Solar Loans under or in connection with the Management Agreement
and by the Servicer of each of its obligations to the Borrower and with respect
to the Solar Loans under or in connection with the Servicing Agreement, in
accordance with the respective terms thereof, and in effecting such request
shall exercise any and all rights, remedies, powers and privileges lawfully
available to the Borrower under or in connection with the Management Agreement
or the Servicing Agreement, as the case may be, to the extent and in the manner
directed by the Agent, including the transmission of notices of default on the
part of the Manager or the Servicer thereunder and the institution of legal or
administrative actions or proceedings to compel or secure performance by the
Manager of each of its obligations under the Management Agreement or by the
Servicer of each of its obligations under the Servicing Agreement.
    (C)    The Borrower shall not waive any default by the Manager under the
Management Agreement or by the Servicer under the Servicing Agreement without
the written consent of the Agent (which shall be given at the written direction
of the Majority Lenders).
-53-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (D)    The Agent does not assume any duty or obligation of the Borrower
under the Management Agreement or the Servicing Agreement, and the rights given
to the Agent thereunder are subject to, and entitled to the protections set
forth in, the provisions of Article VII.
    (E)    The Borrower has not and will not provide any payment instructions to
any Obligor that are inconsistent with the terms hereof or of the Servicing
Agreement.


    
    Section 8.2.    Accounts.
    (A)    Establishment. The Borrower has established and the Servicer shall
maintain or cause to be maintained:
    (i)    for the benefit of the Secured Parties, in the name of the Borrower,
at the Agent, a segregated non-interest bearing deposit account for, among other
things, the deposit of Obligor Payments (such account, as more fully described
on Schedule II attached hereto, the “Lockbox Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Borrower and the Secured Parties
    (ii)    for the benefit of the Secured Parties, in the name of the Borrower,
at the Agent, a segregated non-interest bearing deposit account (such account,
as more fully described on Schedule II attached hereto, the “Collection
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Borrower and the Secured Parties;
    (iii)    for the benefit of the Secured Parties, in the name of the
Borrower, at the Agent, a segregated non-interest bearing deposit account (such
account, as more fully described on Schedule II attached hereto, being the
“Liquidity Reserve Account”), bearing a designation clearly indicating that the
funds deposited therein as described below are held for the benefit of the
Borrower and the Secured Parties;
    (iv)    for the benefit of the Secured Parties, in the name of the Borrower,
at the Agent, a segregated non-interest bearing deposit account (such account,
as more fully described on Schedule II attached hereto, being the “Takeout
Transaction Account”), bearing a designation clearly indicating that the funds
deposited therein as described below are held for the benefit of the Borrower
and the Secured Parties;
    (v)    for the benefit of the Secured Parties, in the name of the Borrower,
at the Agent, a segregated non-interest bearing deposit account (such account,
as more fully described on Schedule II attached hereto, the “Custodial Fee
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Borrower and the Secured Parties; and
-54-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (vi)    for the benefit of the Secured Parties, in the name of the Borrower,
at the Agent, a segregated non-interest bearing deposit account (such account,
as more fully described on Schedule II attached hereto, the “Back-Up Servicing
Fee Account”, and together with the Lockbox Account, the Collection Account, the
Liquidity Reserve Account and the Custodial Fee Account, each a “Collateral
Account” and collectively the “Collateral Accounts”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Borrower and the Secured Parties.
    (B)    Replacement. If, at any time, the Agent resigns or is removed
hereunder, the Servicer, for the benefit of the Lenders, shall within thirty
(30) days establish new Collateral Accounts meeting the conditions specified
above with an Eligible Institution and transfer any cash and/or any investments
held therein or with respect thereto to such new Collateral Accounts. From the
date any such new Collateral Account is established, it shall be the applicable
Collateral Account hereunder.
    (C)    Deposits and Withdrawals from the Liquidity Reserve Account. Deposits
into, and withdrawals from, the Liquidity Reserve Account shall, subject to
Section 2.7(D), be made in the following manner:
    (i)    On or prior to the initial Borrowing Date, the Borrower shall deliver
to the Agent for deposit into the Liquidity Reserve Account, an amount equal to
the Liquidity Reserve Account Required Balance as of such date;
    (ii)    On each Payment Date, the Agent shall deposit into the Liquidity
Reserve Account from available Collections (as set forth and in the order of
priority established pursuant to Section 2.7(B)), funds in the amount required
under Section 2.7(B), and the Borrower may, at its option, deposit additional
funds into the Liquidity Reserve Account;
    (iii)    If on any Payment Date (without giving effect to any withdrawal
from the Liquidity Reserve Account) available funds on deposit in the Collection
Account would be insufficient to make the payments due and payable on such
Payment Date pursuant to Sections 2.7(B)(i) through (iv), the Agent, based on
the Monthly Servicer Report delivered pursuant to Section 6.1 of the Servicing
Agreement, shall withdraw from the Liquidity Reserve Account an amount equal to
the lesser of such insufficiency and the amount on deposit in the Liquidity
Reserve Account and deposit such amount into the Collection Account and apply
such amount to payments set forth in Sections 2.7(B)(i) through (iv);
    (iv)    Upon the occurrence of an Event of Default, the Agent shall withdraw
all amounts on deposit in the Liquidity Reserve Account and deposit such amounts
into the Collection Account for distribution in accordance with Section 2.7(B);
    (v)    On the earliest to occur of (a) the Commitment Termination Date,
(b) an Amortization Event, and (c) the date on which the outstanding balance of
the Advances is reduced to zero, the Agent shall, in the case of subclauses (a),
(b) and (c) withdraw all amounts on deposit in the Liquidity Reserve Account and
deposit such amounts into the
-55-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Collection Account to be paid in accordance with Section 2.7(B); provided,
however, that upon the occurrence of an Amortization Event of the type described
in clauses (iii) or (iv) of the definition thereof, the Agent shall not be
required to withdraw all amounts in the Liquidity Reserve Account in accordance
with the foregoing unless and until determined otherwise by the Agent in its
reasonable discretion;
    (vi)    Unless an Event of Default or Amortization Event has occurred and is
continuing, on any Payment Date, if, as set forth on the Monthly Servicer
Report, amounts on deposit in the Liquidity Reserve Account are greater than the
Liquidity Reserve Account Required Balance (after giving effect to all other
distributions and disbursements on such Payment Date), the Agent, based on the
Monthly Servicer Report, shall withdraw funds in excess of the Liquidity Reserve
Account Required Balance from the Liquidity Reserve Account and disburse such
amounts into the Borrower’s Account; and
    (vii)    On any Payment Date, if, as set forth on the Monthly Servicer
Report, the amount of funds in the Liquidity Reserve Account and in the
Collection Account is equal to or greater than the aggregate outstanding balance
of Advances and all other amounts due and payable hereunder, then the Agent,
based on the Monthly Servicer Report, shall withdraw all funds from the
Liquidity Reserve Account and deposit such amounts into the Collection Account
to pay all such amounts and the aggregate outstanding balance of the Advances.
        (D)    Deposits and Withdrawals from the Custodial Fee Account. Deposits
into, and withdrawals from, the Custodial Fee Account shall, subject to Section
2.7(D), be made in the following manner:
    (i)    On each Payment Date and each other Business Day specified pursuant
to Section 2.7(B), the Agent shall deposit into the Custodial Fee Account from
available Collections (as set forth and in the order of priority established
pursuant to Section 2.7(B)), funds in the amount required under Section 2.7(B);
    (ii)    On each Business Day on which amounts shall be payable to the
Custodian in respect of the Custodial Fee or otherwise pursuant to the
Transaction Documents, the Agent shall withdraw funds on deposit in the
Custodial Fee Account for payment to the Custodian; and
        (iii) On the date on which the outstanding balance of the Advances is
reduced to zero, the Agent shall withdraw all amounts on deposit in the
Custodial Fee Account and shall deposit such amounts into the Collection Account
to be paid in accordance with Section 2.7(B).
-56-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (E)    Deposits and Withdrawals from the Back-Up Servicing Fee Account.
Deposits into, and withdrawals from, the Back-Up Servicing Fee Account shall,
subject to Section 2.7(D), be made in the following manner:
    (i)    On each Payment Date and each other Business Day specified pursuant
to Section 2.7(B), the Agent shall deposit into the Back-Up Servicing Fee
Account from available Collections (as set forth and in the order of priority
established pursuant to Section 2.7(B)), funds in the amount required under
Section 2.7(B); and
    (ii)    On each Business Day on which amounts shall be payable to the
Back-Up Servicer in respect of the Back-Up Servicing Fee or otherwise pursuant
to the Transaction Documents, the Agent shall withdraw funds on deposit in the
Back-Up Servicing Fee Account for payment to the Back-Up Servicer.
    (F)    Collateral Account Control. (i) The Agent hereby confirms that, as of
the Closing Date, the account numbers of each of the Collateral Accounts are as
described on Schedule II attached hereto. Each Collateral Account shall
constitute a “deposit account” within the meaning of Section 9-102(a)(29) of the
UCC for which the Agent shall act as a “bank” within the meaning of Section
9-102 of the UCC, and shall be subject to the exclusive control of the Agent,
for the benefit of the Secured Parties, and the Agent, in its capacity as
depository bank, will comply with instructions (within the meaning of Section
9-104 of the UCC) originated by the Lenders directing disposition of the funds
in such Collateral Account, without further consent by the Borrower, the
Servicer or any other Person; provided that, notwithstanding the foregoing, the
Agent may direct the disposition of the funds in the Collection Account in
accordance with the provisions of Section 2.6 and this Section 8.2.
    (ii)    The Agent hereby confirms and agrees that:
    (a)    the Agent shall not change the name or account number of any
Collateral Account without the prior written consent of the Borrower;
    (b)    all property transferred or delivered to the Agent pursuant to this
Agreement will be credited to the appropriate Borrower Account in accordance
with the terms of this Agreement;
    (iv)    In the event that BPPR, in its capacity as depositary bank, has or
subsequently obtains by agreement, by operation of law or otherwise a security
interest in any Collateral Account or any financial assets, funds, cash or other
property credited thereto or any security entitlement with respect thereto,
BPPR, in its capacity as such, hereby agrees that such security interest shall
be subordinate to the security interest of the Agent for the benefit of the
Secured Parties. Notwithstanding the preceding sentence, the financial assets,
funds, cash or other property credited to any Collateral Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
Person other than the Agent, for the benefit of the Secured Parties (except that
the Agent may set-off (i) all amounts due to the Agent in its capacity as
depository bank in respect of customary fees and expenses for the routine
maintenance and operation of the Collateral
-57-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Accounts, and (ii) the face amount of any checks that have been credited to the
Collateral Accounts but are subsequently returned unpaid because of uncollected
or insufficient funds).
    (F)    Permitted Investments. Prior to an Event of Default, the Servicer
(and after an Event of Default, the Agent) may direct each banking institution
at which the Collection Account or the Liquidity Reserve Account shall be
established, in writing, to invest the funds held in such accounts in one or
more Permitted Investments. All interest derived from such Permitted Investments
shall be deemed to be “investment proceeds” and shall be deposited into such
account to be distributed in accordance with the requirements hereof. The
taxpayer identification number associated with the Collection Account and the
Liquidity Reserve Account shall be that of the Borrower, and the Borrower shall
report for federal, state and local income tax purposes the income, if any,
earned on funds in such accounts.
    (G)    Withdrawals from Collection Account to Pay Taxes. In accordance with
the Management Agreement, the Manager shall direct the Agent in writing, and the
Agent shall, in accordance with such direction if such direction is received at
least one (1) Business Day prior to each Payment Date, and in accordance with
Section 2.7(B)(i), withdraw from the Collection Account and remit to the
Manager, amounts specified by the Manager as required to be paid by the Borrower
before the next Payment Date in respect of franchise taxes of the Borrower
accruing on or after the Closing Date.














































-58-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    Section 8.3.    Adjustments. If the Servicer makes a mistake with respect to
the amount of any Collection or payment and deposits, pays or causes to be
deposited or paid, an amount that is less than or more than the actual amount
thereof, the Servicer shall appropriately adjust the amounts subsequently
deposited into the applicable account or lockbox or paid out to reflect such
mistake for the date of such adjustment. Any Eligible Solar Loan in respect of
which a dishonored check is received shall be deemed not to have been paid.
Article IX


Miscellaneous
    Section 9.1.    Survival. All representations and warranties made by the
Borrower, the initial Servicer and the Manager herein and all indemnification
obligations of the Borrower, the initial Servicer and the Manager hereunder
shall survive, and shall continue in full force and effect, after the making and
the repayment of the Advances hereunder and the termination of this Agreement.
    Section 9.2.    Amendments, Etc. No amendment to or waiver of any provision
of this Agreement, nor consent to any departure therefrom by the parties hereto,
shall in any event be effective unless the same shall be in writing and signed
by the Agent, on behalf of the Lenders, each Funding Agent, and the Borrower;
provided that no such amendment or waiver shall (i) reduce the amount of or
extend the maturity of any Advance or reduce the rate or extend the time of
payment of interest thereon, or reduce or alter the timing of any other amount
payable to any Lender hereunder, in each case without the consent of the Lenders
affected thereby, (ii) amend, modify or waive any provision of this Section 9.2,
or reduce the percentage specified in the definition of the Majority Lenders, in
each case without the written consent of all Lenders (other than any Defaulting
Lender), (iii) amend, modify or waive any provision of Sections 7.14 through
7.25 hereof without the written consent of all Funding Agents, (iv) affect the
rights or duties of the Custodian, the Manager, the Servicer, or the Back-Up
Servicer under this Agreement without the written consent of such Custodian,
Manager, Servicer, or Back-Up Servicer, respectively, (v) amend or modify any
provision of Section 6.1 or Section 6.2 without the consent of all Lenders or
(vi) amend or modify the definition of “Borrowing Base,” or any constituent term
thereof in a manner that is adverse to the Lenders without the written consent
of all Lenders. The Borrower agrees to provide notice to each party hereto of
any amendments to or waivers of any provision of this Agreement; provided, that
the Borrower shall provide the Conduit Lender with prompt written notice of any
amendment to any provision of this Agreement, prior to such amendment becoming
effective.
    Section 9.3.    Notices, Etc. All notices and other communications provided
for hereunder shall be in writing and mailed or delivered by courier or
facsimile: (A) if to the Borrower, at its address at 20 East Greenway Plaza,
Suite 540, Houston, TX 77046, Attention: Chief Financial Officer and Treasurer,
Facsimile: (281) 417-0917, email address: notices@sunnova.com; (B) if to the
Manager, at its address at 20 East Greenway Plaza, Suite 540, Houston, TX 77046,
Attention: Chief Financial Officer and Treasurer, Facsimile: (281) 417-0917,
email address: notices@sunnova.com; (C) if to the Servicer, at its address at 20
East Greenway Plaza, Suite 540, Houston, TX 77046, Attention: Chief Financial
Officer and Treasurer, Facsimile: (281) 417-0917, email address:
notices@sunnova.com; (D) if to the Agent,
-59-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



at its address at 208 Ponce de León Avenue, Banco Popular Center, 6th Floor, San
Juan, Puerto Rico 00918, Attention: Janice A. Vazquez Zapata, Facsimile: (787)
756-3909, email address: janice.vazquez@popular.com; (E) if to the Back-Up
Servicer, at its address at Wells Fargo Bank, N.A., MAC N9200-061, 600 S. 4th
St., Minneapolis, Minnesota 55415, Attention: Corporate Trust Services –
Asset-Backed Administration, email address: anthony.j.kubes@wellsfargo.com; and
(F) in the case of any party, at such address or other address as shall be
designated by such party in a written notice to each of the other parties
hereto. Notwithstanding the foregoing, each Monthly Servicer Report described in
Section 5.1(B) and each Borrowing Base Certificate described in Section 2.4(A)
may be delivered by electronic mail; provided, that such electronic mail is sent
by a Responsible Officer and each such Monthly Servicer Report or Borrowing Base
Certificate is accompanied by an electronic reproduction of the signature of a
Responsible Officer of the Borrower. All such notices and communications shall
be effective, upon receipt, provided, that notice by facsimile or email shall be
effective upon electronic or telephonic confirmation of receipt from the
recipient.
    Section 9.4.    No Waiver; Remedies. No failure on the part of the Agent or
any Lender to exercise, and no delay in exercising, any right hereunder or under
the Loan Notes shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
    Section 9.5.    Indemnification. The Borrower agrees to indemnify the Agent,
the Back-Up Servicer, the Custodian, each Lender, and their respective Related
Parties (collectively, the “Indemnitees”) from, and hold each of them harmless
against, any and all losses, liabilities, claims, damages or expenses (including
fees and expenses of any action, claim or suit brought to enforce the Borrower’s
indemnification obligations hereunder and court costs) to which such Indemnitee
may become subject arising out of, resulting from or in connection with any
Proceeding (including any Proceedings under environmental laws) relating to any
Advance or the use of proceeds therefrom, the Transaction Documents or any other
agreement, document, instrument or transaction related thereto, the use of
proceeds thereof and the transactions contemplated hereby and under the
Transaction Documents, regardless of whether any Indemnitee is a party thereto
and whether or not such Proceedings are brought by the Borrower, its equity
holders, affiliates, creditors or any other third party, and to reimburse each
Indemnitee upon written demand therefor (together with reasonable back-up
documentation supporting such reimbursement request) for any reasonable and
documented legal or other out-of-pocket expenses incurred in connection with
investigating or defending any of the foregoing of one law firm to such
Indemnitees, taken as a whole, and, in the case of a conflict of interest, of
one additional counsel to the affected Indemnitee taken as a whole (and, if
reasonably necessary, of one local counsel and/or one regulatory counsel in any
material relevant jurisdiction); provided, that the foregoing indemnity and
reimbursement obligation will not, as to any Indemnitee, apply to (A) losses,
claims, damages, liabilities or related expenses (i) to the extent they are
found in a final non-appealable judgment of a court of competent jurisdiction to
arise from the willful misconduct or gross negligence of, or, with respect to
Indemnitees other than the Back-Up Servicer, material breach of the Transaction
Documents by, such Indemnitee or any of its affiliates or controlling persons or
any of the officers, directors, employees, advisors or agents of any of the
foregoing or (ii)  arising out of any claim, litigation, investigation or
proceeding that
-60-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



does not involve an act or omission of the Borrower or any of the Borrower’s
Affiliates and that is brought by such Indemnitee against another Indemnitee
(other than an Indemnitee acting in its capacity as Back-Up Servicer, agent,
arranger or any other similar role in connection with the Transaction Documents)
or (B) any settlement entered into by such Indemnitee without the Borrower’s
written consent (such consent not to be unreasonably withheld or delayed), but
if settled with the consent of the Borrower, the Borrower agrees to indemnify
and hold harmless the Indemnitee from and against any loss or liability by
reason of such settlement in accordance with this Section 9.5. This Section 9.5
shall not apply with respect to Taxes other than any Taxes that represent
losses, liabilities, claims and damages arising from any non-Tax Proceeding.
Notwithstanding anything to the contrary in this Section 9.5, the provisions of
this Section shall be applied without prejudice to, and the provisions shall not
have the effect of diminishing, the rights of the Back-Up Servicer under any
other provision of any Transaction Document providing for the indemnification of
any such Person. The provisions of this Section 9.5 shall survive termination or
assignment of this Agreement and the resignation or removal of the parties
hereto.
    Section 9.6.    Costs, Expenses and Taxes. The Borrower agrees to pay all
reasonable and documented out-of-pocket costs and expenses in connection with
the preparation, execution, delivery, filing, recording, administration,
modification, amendment and/or waiver of this Agreement, the Loan Notes and the
other documents to be delivered hereunder, including the reasonable fees and
out-of-pocket expenses of one counsel for the Agent with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
this Agreement and the other Transaction Documents. The Borrower further agrees
to pay on demand all costs and expenses, if any (including reasonable and
documented counsel fees and expenses for one counsel) (A) in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Loan Notes and the other documents to be delivered hereunder
and (B) incurred by the Agent in connection with the transactions described
herein and in the other Transaction Documents, or any potential Takeout
Transaction, including in any case reasonable and documented counsel fees and
expenses in connection with the enforcement of rights under this Section 9.6.
Without limiting the foregoing, the Borrower acknowledges and agrees that the
Agent or its counsel may at any time after an Event of Default shall have
occurred and be continuing, engage professional consultants selected by the
Agent to conduct additional due diligence with respect to the transactions
contemplated hereby, including (A) review and independently assess the existing
methodology employed by the Borrower in allocating Collections with respect to
the Collateral, assess the reasonableness of the methodology for the equitable
allocation of those Collections and make any recommendations to amend the
methodology, if appropriate, (B) review the financial forecasts submitted by the
Borrower to the Agent and assess the reasonableness and feasibility of those
forecasts and make any recommendations based on that review, if appropriate, and
(C) verify the asset base of the Borrower and the Borrower’s valuation of its
assets, as well as certain matters related thereto. The reasonable and
documented fees and expenses of such professional consultants, in accordance
with the provisions of this Section 9.6, shall be at the sole cost and expense
of the Borrower.
    Section 9.7.    Right of Set-off; Ratable Payments; Relations Among Lenders.
(A) Upon the occurrence and during the continuance of any Event of Default, and
subject to the prior payment of
-61-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Obligations owed to the Back-Up Servicer, each of the Agent and the Lenders are
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by and other indebtedness
at any time owing to the Agent or such Lender to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and the Loan Notes, whether or
not the Agent or such Lenders shall have made any demand under this Agreement or
the Loan Notes and although such obligations may be unmatured. The Agent and
each Lender agrees promptly to notify the Borrower after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Agent and the
Lenders under this Section 9.7(A) are in addition to other rights and remedies
(including other rights of set-off) which the Agent and the Lenders may have.
    (B)    If any Lender, whether by setoff or otherwise, has payment made to it
upon its Advances in a greater proportion than that received by any other
Lender, such other Lender agrees, promptly upon demand, to purchase a portion of
the Advances held by the Lenders so that after such purchase each Lender will
hold its ratable share of Advances. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon written demand, to take
such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to the obligations owing to them. In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.
    (C)    Except with respect to the exercise of set-off rights of any Lender
in accordance with Section 9.7(A), the proceeds of which are applied in
accordance with this Agreement, each Lender agrees that it will not take any
action, nor institute any actions or proceedings, against the Borrower or any
other obligor hereunder or with respect to any Collateral or Transaction
Document, without the prior written consent of the other Lenders or, as may be
provided in this Agreement or the other Transaction Documents, at the direction
of the Agent.
    (D)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Agent) authorized to act for, any other Lender.
    Section 9.8.    Binding Effect; Assignment. (A) This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Custodian and the
Agent and each Lender, and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Agent and the Lenders,
and any assignment by the Borrower in violation of this Section 9.8 shall be
null and void. Notwithstanding anything to the contrary in the first sentence of
this Section 9.8, any Lender may at any time, without the consent of the
Borrower or the Agent, assign all or any portion of its rights under this
Agreement and any Loan Note to a Federal Reserve Bank; provided, that no such
assignment or pledge shall release the transferor Lender from its obligations
hereunder.
     (B)    Each Lender may assign to one or more banks or other entities all or
any part or portion of its rights and obligations hereunder (including, without
limitation, its Commitment, its Loan Notes or its Advances); provided, that each
such assignment (i) shall be in form and substance acceptable to the Agent,
(ii) shall, without limiting the rights of the Borrower under subclause (iii)
below and unless either (x) such assignee is a Permitted Assignee or (y) an
Event of Default or Amortization Event shall have occurred and is continuing, be
approved by the prior written consent of the Borrower (such consent not to
unreasonably withheld or delayed), (iii) shall not be made to a Person that is a
Disqualified Lender as of the date on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion
-62-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



of its rights and obligations under this Agreement (the “Trade Date”) to such
Person (unless the Borrower has consented to such assignment in writing in its
sole and absolute discretion, which, in either such case, such Person shall not
be considered a Disqualified Lender for the purpose of this Agreement), (iv)
shall either be made to a Permitted Assignee or to a Person which is acceptable
to the Agent (such consent not to be unreasonably withheld or delayed) and (v)
the parties to each such assignment shall execute and deliver to the Agent, for
its acceptance and recording in the Register, an Assignment Agreement, together
with any Loan Note or Loan Notes subject to such assignment and a processing and
recordation fee of $3,000. Upon execution, delivery, acceptance and recording of
an Assignment Agreement, from and after the effective date specified in such
Assignment Agreement, (A) the assignee thereunder shall be a party hereto and,
to the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment Agreement, have the rights and obligations of a
Lender hereunder (including the obligation to provide documentation pursuant to
Section 2.15(G)) of a Lender hereunder) and (B) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment Agreement, relinquish its rights and be released
from its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
    (C)         If any assignment is made to a Disqualified Lender in violation
of this Section 9.8, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Lender and the Agent, (i) purchase or
prepay the Advances held by such Disqualified Lender by paying the lesser of (x)
the principal amount thereof and (y) the amount that such Disqualified Lender
paid to acquire such Advances, in each case plus accrued interest, accrued fees
and all other amounts (other than principal amounts) payable to it hereunder
and/or (ii) require such Disqualified Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.8),
all of its interest, rights and obligations under this Agreement to one or more
banks or other entities at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.
        Disqualified Lenders (i) will not, absent consent from the Borrower (x)
have the right to receive financial reports that are not publicly available,
Monthly Servicer Reports or other reports or confidential information provided
to Lenders by the Borrower or the Agent (other than Tax reporting information
with respect to the Advances), (y) attend or participate in meetings with the
Borrower attended by the Lenders and the Agent, or (z) access any electronic
site maintained by the Borrower or Agent to provide Lenders with confidential
information or confidential communications from counsel to or financial advisors
of the Agent and (ii) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Agent or any Lender to undertake any action (or refrain from taking any
action) under this Agreement or any other Transaction Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and (y)
for purposes of voting on any plan of reorganization or plan of liquidation,
each Disqualified Lender party hereto hereby agrees (1) not to vote on such
plan, (2) if such Disqualified Lender does vote on such plan notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other debtor relief laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other debtor relief laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
-63-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



(D)    By executing and delivering an Assignment Agreement, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment Agreement, such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other
Transaction Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Transaction
Document or any other instrument or document furnished pursuant hereto or
thereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
Obligations under this Agreement or any other Transaction Document or instrument
or document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements of the Borrower, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment Agreement; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v)  such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Transaction Documents as are delegated to the Agent by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto; and  (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(E)    The Agent shall maintain at one of its offices in the United States (as
defined in Section 7701(a)(9) of the Code) a copy of each Assignment Agreement
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitments of, and outstanding principal
amount (and accrued interest) of the Advances owing to, each Lender from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agent and
the Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and each Lender at any reasonable time
and from time to time upon reasonable prior notice to the Agent.
(F)    Upon its receipt of an Assignment Agreement executed by an assigning
Lender and an assignee, together with any Loan Note subject to such assignment,
the Agent shall, if such Assignment Agreement has been completed and is in
substantially the form of Exhibit E-2 hereto, (i) accept such Assignment
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower. Within five (5) Business Days
after its receipt of such notice, the Borrower, at no cost to the Agent or the
Lenders, shall execute and deliver to the Agent, in exchange for the surrendered
Loan Note, a new Loan Note to the order of such assignee Lender in an amount
equal to the Commitment assumed by it pursuant to such Assignment Agreement and,
if the assigning Lender has retained a Commitment hereunder, a new Loan Note to
the order of the assigning Lender in an amount equal to the Commitment retained
by it hereunder. Such new Loan Note or Loan Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Loan Note or Loan Notes, shall be dated the effective date of such Assignment
and shall otherwise be in substantially the form of Exhibit C.
(G)    Any Lender may, without the consent of the Borrower, sell participation
interests in its Advances and obligations hereunder to a Person that is not a
Disqualified Lender (each such recipient of a participation a “Participant”);
provided, that after giving effect to the sale of such participation, such
Lender’s obligations hereunder and rights to consent to any waiver hereunder or
amendment hereof shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the
-64-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



performance of such obligations, all amounts payable to such Lender hereunder
and all rights to consent to any waiver hereunder or amendment hereof shall be
determined as if such Lender had not sold such participation interest, and the
Borrower, the Agent and the other parties hereto shall continue to deal solely
and directly with such Lender and not be obligated to deal with such
participant. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register in which it enters
the name and address of each Participant and the outstanding principal amounts
(and accrued interest) of each Participant’s interest in the Advances or other
obligations under the Transaction Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Transaction Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent shall have no responsibility for maintaining a Participant Register. Each
recipient of a participation shall, to the fullest extent permitted by law, have
the same rights, benefits and obligations (including the obligations under
Section 2.15(G) and Section 2.18), hereunder with respect to the rights and
benefits so participated as it would have if it were a Lender hereunder, except
that no Participant shall be entitled to receive any greater payment under
Sections 2.11 or 2.15 than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
Notwithstanding any other provision of this Agreement to the contrary, (i) a
Lender may pledge as collateral, or grant a security interest in, all or any
portion of its rights in, to and under this Agreement to a security trustee in
connection with the funding by such Lender of Advances without the consent of
the Borrower; provided that no such pledge or grant shall release such Lender
from its obligations under this Agreement and (ii) a Conduit Lender may at any
time, without any requirement to obtain the consent of the Agent or the
Borrower, pledge or grant a security interest in all or any portion of its
rights (including, without limitation, rights to payment of capital and yield)
under this Agreement to a collateral agent or trustee for its commercial paper
program.
    Section 9.9.    Governing Law. This Agreement shall, in accordance with
Section 5-1401 of the General Obligations Law of the State of New York, be
governed by, and construed in accordance with, the laws of the State of
New York, without regard to conflicts of law principles thereof that would call
for the application of the laws of any other jurisdiction.
    Section 9.10.    Jurisdiction. Any legal action or proceeding with respect
to this Agreement may be brought in the courts of the State of New York
(New York County) or of the United States for the Southern District of New York,
and by execution and delivery of this Agreement, each of the parties hereto
consents, for itself and in respect of its property, to the exclusive
jurisdiction of those courts (provided that the Agent may, subject to the terms
and conditions of this Agreement and the other Transaction Documents, commence a
Proceeding against the Borrower to collect or enforce any Collateral located in
Puerto Rico or governed by Puerto Rican law in the courts of the Commonwealth of
Puerto Rico or the United States District Court for the District of Puerto Rico,
and any appellate court from any thereof, to enforce any rights of the Agent and
the Lenders against the Borrower with respect to such Collateral). Each of the
parties hereto irrevocably waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, or any legal
process with respect to itself or any of its property, which it may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect of this Agreement or any document related hereto. Each of the
-65-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



parties hereto waives personal service of any summons, complaint or other
process, which may be made by any other means permitted by New York law.
    Section 9.11.    Waiver of Jury Trial. All parties hereunder hereby
knowingly, voluntarily and intentionally waive any rights they may have to a
trial by jury in respect of any litigation based hereon, or arising out of,
under, or in connection with, this Agreement, or any course of conduct, course
of dealing, statements (whether oral or written) or actions of the parties in
connection herewith or therewith. All parties acknowledge and agree that they
have received full and significant consideration for this provision and that
this provision is a material inducement for all parties to enter into this
Agreement.
    Section 9.12.    Section Headings. All section headings are inserted for
convenience of reference only and shall not affect any construction or
interpretation of this Agreement.
    Section 9.13.    Tax Characterization. The parties hereto intend for the
transactions effected hereunder to constitute a financing transaction for
U.S. federal income tax purposes.
    Section 9.14.    Execution. This Agreement may be executed in multiple
counterparts (including electronic PDF), each of which shall be an original and
all of which taken together shall constitute but one and the same agreement.
This Agreement shall be valid, binding, and enforceable against a party only
when executed by an authorized individual on behalf of the party by means of (i)
an electronic signature that complies with the federal Electronic Signatures in
Global and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, and/or any other relevant electronic signatures law, in each
case to the extent applicable; (ii) an original manual signature; or (iii) a
faxed, scanned, or photocopied manual signature. Each electronic signature or
faxed, scanned, or photocopied manual signature shall for all purposes have the
same validity, legal effect, and admissibility in evidence as an original manual
signature. Each party hereto shall be entitled to conclusively rely upon, and
shall have no liability with respect to, any electronic signature or faxed,
scanned, or photocopied manual signature of any other party and shall have no
duty to investigate, confirm or otherwise verify the validity or authenticity
thereof. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but such counterparts shall, together,
constitute only one instrument. .
    Section 9.15.    Limitations on Liability. None of the members, managers,
general or limited partners, officers, employees, agents, shareholders,
directors, Affiliates or holders of limited liability company interests of or in
the Borrower shall be under any liability to the Agent or the Lenders,
respectively, any of their successors or assigns, or any other Person for any
action taken or for refraining from the taking of any action in such capacities
or otherwise pursuant to this Agreement or for any obligation or covenant under
this Agreement, it being understood that this Agreement and the obligations
created hereunder shall be, to the fullest extent permitted under applicable
law, with respect to the Borrower, solely the limited liability company
obligations of the Borrower. Nothing set forth herein shall limit the Agent’s
right to exercise, on behalf of itself and the Lenders, its rights under the
Guaranty. The Borrower and any member, manager, partner, officer, employee,
agent, shareholder, director, Affiliate or holder of a limited liability company
interest of or in the Borrower may rely in good faith on any document of any
-66-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



kind prima facie properly executed and submitted by any Person (other than the
Borrower) respecting any matters arising hereunder.
    Section 9.16.    Confidentiality.
    (A)    Each Lender, each Funding Agent, and the Agent agrees to maintain the
confidentiality of all nonpublic information with respect to the parties herein
or any other matters furnished or delivered to it pursuant to or in connection
with this Agreement or any other Transaction Document; provided, that such
information may be disclosed (i) to such party’s Affiliates or such party’s or
its Affiliates’ officers, directors, employees, agents, accountants, legal
counsel and other representatives (collectively “Lender Representatives”), in
each case, who have a need to know such information for the purpose of assisting
in the negotiation, completion and administration of the Facility and on a
confidential basis, (ii) to any assignee of or participant in, or any
prospective assignee of or participant in, the Facility or any of its rights or
obligations under this Agreement, other than a Disqualified Lender, in each case
on a confidential basis, (iii) to any financing source, hedge counterparty or
other similar party in connection with financing or risk management activities
related to the Facility, (iv) to any Commercial Paper rating agency (including
by means of a password protected internet website maintained in connection with
Rule 17g-5), (v) to the extent required by applicable Law or by any Governmental
Authority, and (vi) to the extent necessary in connection with the enforcement
of any Transaction Document.
    (B)    The provisions of Section 9.16(A) shall not apply to information that
(i) is or hereafter becomes (through a source other than the applicable Lender,
Funding Agent or the Agent or any Lender Representative associated with such
party) generally available to the public, (ii) was rightfully known to the
applicable Lender, applicable Funding Agent or the Agent or any Lender
Representative or was rightfully in their possession prior to the date of its
disclosure pursuant to this Agreement; (iii) becomes available to the applicable
Lender, applicable Funding Agent or the Agent or any Lender Representative from
a third party unless to their knowledge such third party disclosed such
information in breach of an obligation of confidentiality to the applicable
Lender, applicable Funding Agent or the Agent or any Lender Representative;
(iv) has been approved for release by written authorization of the parties whose
information is proposed to be disclosed; or (v) has been independently developed
or acquired by any Lender, any Funding Agent or the Agent or any Lender
Representative without violating this Agreement. The provisions of this
Section 9.16 shall not prohibit any Lender, any Funding Agent or the Agent from
filing with or making available to any judicial, governmental or regulatory
agency or providing to any Person with standing any information or other
documents with respect to the Facility as may be required by applicable Law or
requested by such judicial, governmental or regulatory agency.
    Section 9.17.    Limited Recourse. All amounts payable on or in respect of
the Obligations shall constitute limited recourse obligations of the Borrower
secured by, and payable solely from and to the extent of, the Collateral;
provided, that (A) the foregoing shall not limit in any manner the ability of
the Agent or any other Lender to seek specific performance of any Obligation
(other than the payment of a monetary obligation in excess of the amount payable
solely from the Collateral), (B) the provisions of this Section 9.17 shall not
limit the right of any Person to name
-67-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



the Borrower as party defendant in any action, suit or in the exercise of any
other remedy under this Agreement or the other Transaction Documents, and (C)
when any portion of the Collateral is transferred in a transfer permitted under
Section 5.2(A)(ii), 5.2(A)(iii) or 5.2(E), by the Seller pursuant to the Sale
and Contribution Agreement, or as otherwise permitted under this Agreement, the
security interest in and Lien on such Collateral shall automatically be
released, and the Lenders under this Agreement will no longer have any security
interest in, lien on, or claim against such Collateral. No recourse shall be
sought or had for the obligations of the Borrower against any Affiliate,
director, officer, shareholder, manager or agent of the Borrower other than as
specified in the Transaction Documents.
    Section 9.18.    Customer Identification - USA Patriot Act Notice. The Agent
and each Lender hereby notifies the Borrower and the Manager that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed
into law October 26, 2001) (the “Patriot Act”), and the Agent’s and each
Lender’s policies and practices, the Agent and the Lenders are required to
obtain, verify and record certain information and documentation that identifies
the Borrower and the Manager, which information includes the name and address of
the Borrower and such other information that will allow the Agent or such Lender
to identify the Borrower in accordance with the Patriot Act.
    Section 9.19.    Non-Petition. Each party hereto hereby covenants and agrees
that it will not institute against or join any other Person in instituting
against any Conduit Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or of any state of the United States or of any other
jurisdiction prior to the date which is one year and one day after the payment
in full of all outstanding indebtedness of such Conduit Lender. The agreements
set forth in this Section 9.19 and the parties’ respective obligations under
this Section 9.19 shall survive the termination of this Agreement.
    Section 9.20.    No Recourse. (A) Notwithstanding anything to the contrary
contained in this Agreement, the parties hereto hereby acknowledge and agree
that all transactions with a Conduit Lender hereunder shall be without recourse
of any kind to such Conduit Lender. A Conduit Lender shall have no liability or
obligation hereunder unless and until such Conduit Lender has received such
amounts pursuant to this Agreement. In addition, the parties hereto hereby agree
that (i) a Conduit Lender shall have no obligation to pay the parties hereto any
amounts constituting fees, reimbursement for expenses or indemnities
(collectively, “Expense Claims”) and such Expense Claims shall not constitute a
claim (as defined in Section 101 of Title 11 of the United States Bankruptcy
Code or similar laws of another jurisdiction) against such Conduit Lender,
unless or until such Conduit Lender has received amounts sufficient to pay such
Expense Claims pursuant to this Agreement and such amounts are not required to
pay the outstanding indebtedness of such Conduit Lender and (ii) no recourse
shall be sought or had for the obligations of a Conduit Lender hereunder against
any Affiliate, director, officer, shareholders, manager or agent of such Conduit
Lender.
    (B)    The agreements set forth in this Section 9.20 and the parties’
respective obligations under this Section 9.20 shall survive the termination of
this Agreement.
-68-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    Section 9.21.    Retention of Equity Interest. The Seller shall at all times
while any Obligation is outstanding, retain (and shall not pledge as collateral)
its ownership interest in the Borrower.
    Section 9.22.    Additional Back-Up Servicer. The parties hereto acknowledge
that the Back-Up Servicer shall be not required to act as a “commodity pool
operator” as defined in the Commodity Exchange Act, as amended, or be required
to undertake regulatory filings related to this Agreement in connection
therewith.
    Section 9.23.    Third Party Beneficiary.    The parties hereto agree and
acknowledge that the Back-Up Servicer is an express third party beneficiary of
the provisions of Sections 2.5, 2.7 and this Article IX, and shall be entitled
to enforce its rights hereunder as if a direct party hereto.
    Section 9.24    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Transaction Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Transaction Documents and any Supported QFC may in fact
be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Transaction Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Transaction Documents were
governed by the laws of the United States or a state of the United States.
    Section 9.25    Entire Agreement.. This Agreement and the other Transaction
Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
-69-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
Sunnova Asset Portfolio 8, LLC







By:/s/ Robert L. Lane
Name: Robert L. Lane
Title: Executive Vice President,
Chief Financial Officer





[Signature Page to Solar Loan Facility Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Sunnova SLA Management, LLC,
as Manager



By:/s/ Robert L. Lane
Name: Robert L. Lane
Title: Executive Vice President,
Chief Financial Officer

Sunnova Asset Portfolio 8 Holdings, LLC,
as Seller



By:/s/ Robert L. Lane
Name: Robert L. Lane
Title: Executive Vice President,
Chief Financial Officer

Sunnova SLA Management, LLC,
as Servicer



By:/s/ Robert L. Lane
Name: Robert L. Lane
Title: Executive Vice President,
Chief Financial Officer



[Signature Page to Solar Loan Facility Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Banco Popular de Puerto Rico,
as Agent and Lender



By:/s/ Juan Gorbea
Name: Juan Gorbea
Title: Commercial Relationship
Officer



[Signature Page to Solar Loan Facility Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



US Bank National Association,
as Custodian

By:/s/ Kenneth Brandt
Name: Kenneth Brandt
Title: Assistat Vice President



[Signature Page to Solar Loan Facility Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Exhibit A
Defined Terms
“1940 Act” shall mean the Investment Company Act of 1940, as amended.
“A-1 Custodial Certification” shall have the meaning set forth in Section 4(a)
of the Custodial Agreement.
“A-2 Custodial Certification” shall have the meaning set forth in Section 4(b)
of the Custodial Agreement.
“A.M. Best” shall mean A. M. Best Company, Inc. and any successor rating agency.
“Adjusted LIBOR Rate” shall mean, a rate per annum equal to the rate (rounded
upwards, if necessary, to the next higher 1/100 of 1%) obtained by dividing (a)
LIBOR by (b) a percentage equal to 100% minus the reserve percentage (rounded
upward to the next 1/100th of 1%) in effect on such day and applicable to the
Committed Lender for which this rate is calculated under regulations issued from
time to time by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “eurocurrency liabilities”); provided that in
no event shall the Adjusted LIBOR Rate be less than 1.00% per annum. The
Adjusted LIBOR Rate shall be adjusted automatically as of the effective date of
any change in such reserve percentage.
“Advance” shall have the meaning set forth in Section 2.2.
     “Advance Limitations” shall mean that the Borrower will be permitted to
request Advances (i) on the initial Borrowing Date and (ii) no more than once
during the six (6)-month period commencing on the first Business Day after such
initial Borrowing Date and each subsequent six (6)-month period thereafter;
provided that, notwithstanding the foregoing, the Borrower shall be permitted to
request the following additional Advances: (A) Advances in connection with any
Takeout Transaction, and upon the making of such Advances, a new six (6)-month
period shall commence for purposes of this definition and the Borrower shall not
be permitted to request additional Advances more than once during such six
(6)-month period and each subsequent six (6)-month period, except as otherwise
expressly set forth herein, and (B) Advances permitted with the consent of the
Majority Lenders.
“Affected Party” shall have the meaning set forth in Section 2.11(B).
“Affiliate” shall mean, with respect to any Person, any other Person that (i)
directly or indirectly controls, is controlled by, or is under direct or
indirect common control with such Person, or, (ii) is an officer or director of
such Person, and in the case of any Lender that is an investment fund, the
investment advisor thereof and any investment fund having the same investment
advisor. A Person shall be deemed to be “controlled by” another Person if such
other Person possesses, directly or indirectly, power to (a) vote 50% or more of
the securities (on a


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



fully diluted basis) having ordinary voting power for the election of directors
or managing partners of such other Person, or (b) direct or cause the direction
of the management and policies of such other Person whether by contract or
otherwise.
“Affiliated Entity” shall mean any of SEC, the Manager (if the Manager is an
Affiliate of the Borrower), the Servicer (if the Servicer is an Affiliate of the
Borrower), the Seller, and any of their respective direct or indirect
Subsidiaries and/or Affiliates, whether now existing or hereafter created,
organized or acquired.
“Agent” shall have the meaning set forth in the introductory paragraph hereof.
“Agent Fee” shall mean a fee payable by the Borrower to the Agent as set forth
in the Fee Letter.
“Agent’s Account” shall mean the Agent’s bank account designated by the Agent
from time to time by written notice to the Borrower.
“Aggregate Commitments” shall mean, at any time, the sum of the Commitments then
in effect. The initial Aggregate Commitments as of the Closing Date shall be
equal to $60,000,000.
“Aggregate Solar Loan Balance” shall mean, on any date of determination, the sum
of the Solar Loan Balances of all Eligible Solar Loans.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
“Amortization Event” shall mean the occurrence of the any of the following
events:
    (i)    the occurrence of a Servicer Termination Event;
    (ii)    the Three Month Rolling Average Delinquency Level is greater than
0.75%;
    (iii)    the Three Month Rolling Average Default Level is greater than
0.50%;
    (iv)    an Event of Default occurs;
    (v)     the three-month average Excess Spread is less than 0%; or
    (vi)     SEC breaches any of the SEC Financial Covenants and such breach has
not been cured in accordance with Section 5(q) of the Guaranty;
provided, that (A) upon the occurrence of an Amortization Event of the type
described in clause (ii) above, such Amortization Event shall terminate on the
Payment Date on which the Three Month Rolling Average Delinquency Level is equal
to or less than 0.50% for a period of three (3) consecutive calendar months, (B)
upon the occurrence of an Amortization Event of the type described in clause
(iii) above, such Amortization Event shall terminate on the Payment Date on
-2-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



which the Three Month Rolling Average Default Level is equal to or less than
0.50%, (C) upon the occurrence of an Amortization Event of the type described in
clause (iv) above, such Amortization Event shall terminate on the Payment Date
on which the relevant Event of Default shall no longer be continuing and (D)
upon the occurrence of an Amortization Event of the type described in clause (v)
above, such Amortization Event shall continue until the next Payment Date that
the three-month average Excess Spread is equal to or greater than 0%.
“Ancillary Solar Agreements” shall mean in respect of each Eligible Solar Loan,
all agreements and documents ancillary and associated with such Eligible Solar
Loan and the related Solar Assets giving rise to amounts included in the
Aggregate Solar Loan Balance, which are entered into with an Obligor or a Dealer
in connection therewith.
“Applicable Law” shall mean all applicable laws of any Governmental Authority,
including, without limitation, laws relating to consumer financing, leasing and
protection and any ordinances, judgments, decrees, injunctions, writs and orders
or like actions of any Governmental Authority and rules and regulations of any
federal, regional, state, county, municipal or other Governmental Authority.
“Applicable Rate” shall mean, for any Interest Accrual Period, an interest rate
equal to (i) the sum of (A) the Adjusted LIBOR Rate for such Interest Accrual
Period plus (B) 3.50% per annum, or (ii) if the Adjusted LIBOR Rate is not
available for such Interest Accrual Period, the sum of (A) the Base Rate as in
effect from time to time plus (B) 3.50% per annum.
“Approved Form” means the Solar Loan Contracts and Ancillary Solar Agreements
used by the Seller and Borrower substantially in the form attached as Exhibit F
hereto as modified or supplemented pursuant to Section 5.1(T).
“Approved Installer” means an installer approved by the Parent to design,
procure and install PV Systems or Energy Storage Systems on the properties of
Obligors and listed on the Parent’s list of approved installers as of the time
of installation of an applicable PV System or Energy Storage Systems.
“Approved Vendor” means a manufacturer of Solar Photovoltaic Panels and
Inverters for PV Systems or a manufacturer of battery storage and/or battery
management systems for Energy Storage Systems that was approved by the Parent
and listed on the Parent’s list of approved vendors as of the time of
installation of an applicable PV System or Energy Storage System.
“Assignment Agreement” means an assignment and acceptance agreement entered into
by an assignor Lender and an assignee Lender pursuant to Section 9.8, and
accepted by the Agent, in the form of Exhibit E-2 or any other form approved by
the Administrative Agent.
“Availability Period” shall mean the period from the Closing Date until the
occurrence of the Commitment Termination Date or an Amortization Event;
provided, however, that if the first or second occurrence of an Amortization
Event has subsequently been cured pursuant to the definition of “Amortization
Event”, the Availability Period will continue until the earlier to occur of (i)
the Commitment Termination Date and (ii) the next occurrence of an Amortization
Event.
-3-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



“Back-Up Servicer” shall mean Wells Fargo Bank, National Association, a national
banking association, in its capacity as Back-Up Servicer under the Servicing
Agreement, and/or any other Person or entity performing similar services for the
Borrower which has been approved pursuant to the terms of the Servicing
Agreement.
“Back-Up Servicing Fee Account” shall have the meaning set forth in Section
8.2(A)(vi).
“Back-Up Servicing Fee” shall mean, on each Payment Date, an amount equal to
$[***] (or, in the case of any partial Collection Period, a pro rated portion of
such amount).
“Base Rate” shall mean, for any day, a rate per annum equal to the greater of
(i) the prime rate of interest announced publicly by the Agent as in effect at
its principal office from time to time, changing when and as said prime rate
changes (such rate not necessarily being the lowest or best rate charged by such
Person) or, if the Agent does not publicly announce the prime rate of interest,
as quoted in The Wall Street Journal on such day, and (ii) the sum of (a) 0.50%
and (b) the rate equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the Agent from three Federal funds brokers of recognized standing selected by
it.
“Bankruptcy Code” shall mean the U.S. Bankruptcy Code, 11 U.S.C. § 101, et seq.,
as amended.
“Base Reference Banks” shall mean the principal London offices of Standard
Chartered Bank, Lloyds TSB Bank, Royal Bank of Scotland, Deutsche Bank and the
investment banking division of Barclays Bank PLC or such other banks as may be
appointed by the Agent with the approval of the Borrower.
“Basel III” shall mean Basel III: A global regulatory framework for more
resilient banks and banking systems prepared by the Basel Committee on Banking
Supervision, and all national implementations thereof.
“Benchmark Replacement” shall mean the sum of: (i) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrower giving due consideration to (A) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (B) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (ii) the Benchmark
Replacement Adjustment.
“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of LIBOR with an Unadjusted Benchmark Replacement for each applicable interest
period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrower
-4-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the timing and frequency of determining rates and making
payments of interest and other administrative matters) that the Agent and the
Borrower together decide may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent decides that adoption of any portion of such market practice
is not administratively feasible or if the Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Agent and the Borrower together decide is
reasonably necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to LIBOR:
(i)    in the case of clause (i) or (ii) of the definition of “Benchmark
Transition Event,” the later of (A) the date of the public statement or
publication of information referenced therein and (B) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(ii)    in the case of clause (iii) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to LIBOR:
(i)    a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(ii)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such
-5-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



statement or publication, there is no successor administrator that will continue
to provide LIBOR; or
(iii)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” shall mean (i) in the case of a Benchmark
Transition Event, the earlier of (A) the applicable Benchmark Replacement Date
and (B) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (ii) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Majority Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Majority Lenders) and the Lenders.
“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to LIBOR
and solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (i) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.10 and
(ii) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.10.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
“Billing and Collections Policy” shall mean the Servicer’s internal billing and
collections policy attached as Exhibit E to the Servicing Agreement; provided
that from and after the appointment of a Successor Servicer pursuant to the
Servicing Agreement, the “Billing and Collections Policy” shall mean the
collection policy of such Successor Servicer for servicing assets comparable to
the Solar Loans (as defined in the Servicing Agreement).
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Borrower’s Account” shall mean (i) the Borrower’s bank account, described on
Schedule II attached hereto, for the account of the Borrower or (ii) such other
account as may be
-6-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



designated by the Borrower from time to time by at least ten (10) Business Days’
prior written notice to the Agent and the Lenders, acceptable to the Agent in
its sole and absolute discretion.
“Borrower’s Portfolio” shall mean the Solar Loans listed on the Schedule of
Eligible Solar Loans.
“Borrowing Base” shall mean, as of any date of determination, the product of (a)
the Net Aggregate Solar Loan Balance times (b) 80%.
“Borrowing Base Certificate” shall mean the certificate in substantially the
form of Exhibit B-1 attached hereto.
“Borrowing Date” shall mean, (i) with respect to any Advance, the date of the
making of such Advance and (ii) with respect to any addition of Eligible Solar
Loans to the Borrower’s Portfolio other than in connection with an Advance and
solely for purposes of determining or confirming the eligibility of such Solar
Loans, the date such Eligible Solar Loans are transferred to the Borrower to
cure a Borrowing Base Deficiency pursuant to Section 2.9, which date shall in
any case be a Business Day.
“Borrowing Base Deficiency” shall have the meaning set forth in Section 2.9.
“BPPR” shall have the meaning set forth in the introductory paragraph hereof.
“Breakage Costs” shall mean, with respect to a failure by the Borrower, for any
reason, to borrow any proposed Advance on the date specified in the applicable
Notice of Borrowing (including without limitation, as a result of the Borrower’s
failure to satisfy any conditions precedent to such borrowing) after providing
such Notice of Borrowing, the resulting loss, cost, expense or liability
incurred by reason of the liquidation or reemployment of deposits, actually
sustained by the Agent, any Lender or any Funding Agent; provided, however, that
the Agent, such Lender or such Funding Agent shall use commercially reasonable
efforts to minimize such loss or expense and shall have delivered to the
Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.
“Business Day” shall mean any day other than Saturday, Sunday and any other day
on which commercial banks in New York, New York, Minneapolis, Minnesota or San
Juan, Puerto Rico are authorized or required by law to close.
“Calculation Date” shall mean with respect to a Payment Date, the close of
business on the last day of the related Collection Period.
“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of
-7-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



assets of, such partnership, but in no event will Capital Stock include any debt
securities convertible or exchangeable into equity unless and until actually
converted or exchanged.
“Change in Law” shall mean (i) the adoption or taking effect of any Law after
the date of this Agreement, (ii) any change in Law or in the administration,
interpretation, application or implementation thereof by any Governmental
Authority after the date of this Agreement, (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority after the date of this Agreement or (iv)
compliance by any Affected Party, by any lending office of such Affected Party
or by such Affected Party’s holding company, if any, with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, that
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Act, (b)
Basel III and (c) all requests, rules, guidelines and directives under either of
the Dodd-Frank Act or Basel III or issued in connection therewith shall be
deemed to be a “Change in Law,” regardless of the date implemented, enacted,
adopted or issued.
“Change of Control” shall mean, the occurrence of one or more of the following
events:
a.the approval by the holders of Capital Stock of SEC, the Seller or the
Borrower of any plan or proposal for the liquidation or dissolution of such
Person;
b.all of the Capital Stock in the Borrower shall cease to be owned by the
Seller; or
c.all of the Capital Stock in the Borrower shall cease to be directly or
indirectly owned by SEC.
“Check Receivable” shall mean Obligor Payments that are made via check payment
with respect to an Eligible Solar Loan.
“Closing Date” shall mean September 30, 2020.
“Collateral” shall have the meaning set forth in the Security Agreement.
“Collateral Account” shall have the meaning set forth in Section 8.2(A)(vi).
“Collection Account” shall have the meaning set forth in Section 8.2(A)(ii).
“Collection Period” shall mean, with respect to a Payment Date, the calendar
month preceding the month in which such Payment Date occurs; provided, however,
that with respect to the first Payment Date, the Collection Period will be the
period from and including the Closing Date to the end of the calendar month
preceding such Payment Date.
“Collections” shall mean, with respect to any Solar Loan and the related Solar
Assets, all Obligor Payments and any other cash proceeds thereof and all
Rebates. Without limiting the foregoing, “Collections” shall include any amounts
payable to the Borrower (i) with respect to
-8-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



the Solar Loans and related Solar Assets (including, all contractual payments
(including, for the avoidance of doubt, principal, interest, and fees),
liquidation proceeds, insurance proceeds, distributions and other proceeds
payable under or in connection with any such Solar Loan and all proceeds from
any sale or disposition of any Related Property or proceeds of indemnities or
other rights under any other Solar Asset), (ii) under any Hedge Agreement
entered into in connection with this Agreement, (iii) in connection with the
sale or disposition of any such Solar Loans or the related Solar Assets, and
(iv) any indemnities, proceeds or other payments made by a third party with
respect to such Solar Loans or the related Solar Assets.
“Commercial Paper” shall mean commercial paper, money market notes and other
promissory notes and senior indebtedness issued by or on behalf of a Conduit
Lender.
“Commitment” shall mean the obligation of a Committed Lender to fund Advances,
as set forth on Exhibit D attached hereto, as increased and/or reduced from time
to time pursuant to Section 2.6 and as amended in connection with assignments
made by Committed Lenders pursuant to Section 9.8.
“Commitment Termination Date” shall mean the earliest to occur of (i) the
Scheduled Commitment Termination Date, (ii) the occurrence of an Event of
Default and declaration of all amounts due in accordance with Section 6.2(B) and
(iii) the date of any voluntary termination of the facility by the Borrower.
“Committed Lender” shall mean each of Banco Popular de Puerto Rico and each
other Person that shall become a party hereto pursuant to Section 9.8.
“Conduit Lender” shall mean each financial institution identified as such on the
applicable Assignment Agreement that shall become a party hereto pursuant to
Section 9.8.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Conveyed Property” shall mean the “Seller Conveyed Property” as defined in
Section 2(a) of the Sale and Contribution Agreement.
“Corporate Trust Office” With respect to the Back-Up Servicer, the corporate
trust office thereof at which at any particular time its corporate trust
business with respect to the Transaction Documents is conducted, which office at
the date of the execution of this instrument is located at MAC N9300-061, 600 S.
4th St., Minneapolis, Minnesota 55415, Attention: Corporate Trust Services –
Asset-Backed Administration, or at such other address as such party may
designate from time to time by notice to the other parties to this Agreement.
“Cost of Funds” shall mean, with respect to any Interest Accrual Period,
interest accrued on the Advances during such Interest Accrual Period at the
Applicable Rate.
-9-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” shall have the meaning set forth in Section 9.22 hereof.
“Credit and Underwriting Policy” shall mean the Servicer’s internal credit and
underwriting policy attached as Exhibit D to the Servicing Agreement.
“Credit Card Receivable” shall mean Obligor Payments that are made via credit
card with respect to an Eligible Solar Loan.
“Custodial Agreement” shall mean the Custodial Agreement, dated as of or about
the Closing Date, among the Custodian, the Borrower, the Servicer and the Agent,
as amended, restated, modified or supplemented from time to time.
“Custodial Fee” shall mean a fee payable by the Borrower to the Custodian as set
forth in the Custodial Fee Letter.
“Custodial Fee Account” shall have the meaning set forth in Section 8.2(A)(v).
“Custodial Fee Letter” shall mean the Custodial Fee Letter, dated as of the date
hereof, between the Borrower and the Custodian.
“Custodian” shall mean U.S. Bank National Association, a national banking
association, in its capacity as the provider of services under the Custodial
Agreement and/or any other Person or entity performing similar services for the
Borrower which has been approved in writing by the Agent.
“Custodian File” shall have the meaning set forth in the Custodial Agreement.
“Cut-off Date” shall mean, for each Solar Loan, the date specified as such in
the related Schedule of Eligible Solar Loans, which is the date after which all
subsequent collections related to such Solar Loans are sold by the Seller to the
Borrower and pledged by the Borrower to the Secured Parties.
“Dealer” shall mean a third party whom SEC or any of its Affiliates contracts to
source potential customers and to design, install and service PV Systems and/or
Energy Storage Systems.
“Default Level” shall mean, for any Collection Period, the quotient (expressed
as a percentage) of (i) (x) the aggregate Solar Loan Balance of all Solar Loans
in the Borrower’s Portfolio that became Defaulted Solar Loans during such
Collection Period and that did not repay all past due portions of a contractual
payment due under the related Solar Loan Contract by
-10-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



the end of the Collection Period (other than any such Defaulted Solar Loans for
which the Seller has exercised its option to repurchase or substitute for
Defaulted Solar Loans) minus (y) any net liquidation proceeds received during
such Collection Period in respect of such Defaulted Solar Loans for which the
Seller did not exercise its option to repurchase or substitute, divided by (ii)
the sum of the Solar Loan Balances of all Solar Loans in the Borrower’s
Portfolio on the first day of such Collection Period.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulted Solar Loan” shall mean a Solar Loan for which (i) the related Obligor
is more than one hundred twenty (120) days past due on any portion of a
contractual payment due under the related Solar Loan Contract, (ii) an
Insolvency Event has occurred with respect to an Obligor, (iii) the related PV
System or Energy Storage System has been turned off due to an Obligor
delinquency or repossessed by the Servicer or Manager, or (iv) the Servicer has
determined that all or any portion of the Solar Loan has been, in accordance
with the Billing and Collections Policy, placed on a “non-accrual” status or is
“non-collectible,” a charge-off has been taken or any or all of the principal
amount due under such Solar Loan has been reduced or forgiven. For the avoidance
of doubt, any past due amounts owed by an original Obligor after reassignment to
or execution of a replacement Solar Loan with a new Obligor shall not cause the
Solar Loan to be deemed to be a Defaulted Solar Loan so long as the replacement
Solar Loan is otherwise an Eligible Solar Loan at such time.
“Defaulting Lender” shall mean, subject to Section 2.17(B), any Lender that (a)
has failed to fund all or any portion of its Advances within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower or the Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund an Advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Agent or the Borrower, to confirm in writing to the Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
had an Insolvency Event occur with respect to it, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result
-11-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(B)) upon delivery of written notice
of such determination to the Borrower and each Lender.
“Defective Solar Loan” shall mean a Solar Loan with respect to which it is
determined by the Agent (acting at the written direction of the Majority
Lenders) or the Manager, at any time, that the Seller breached as of the
Transfer Date for such Solar Loan the representation in Section 6(b) of the Sale
and Contribution Agreement, unless such breach has been waived, in writing, by
the Agent, acting at the direction of the Majority Lenders.
“Delinquency Level” shall mean, for any Collection Period, the quotient
(expressed as a percentage) of (i) the sum of the Solar Loan Balances of all
Eligible Solar Loans that became Delinquent Solar Loans during such Collection
Period, divided by (ii) the Aggregate Solar Loan Balance on the first day of
such Collection Period.
“Delinquent Solar Loan” shall mean a Solar Loan for which the related Obligor is
more than sixty (60) days past due on any portion of a contractual payment due
under the related Solar Loan.
“Disqualified Lender” shall mean any competitor of the Borrower identified in
writing, prior to the Closing Date, by the Borrower to the Agent and any known
Affiliate or successor thereof clearly identifiable on the basis of its name.
The Borrower may from time to time update the list of Disqualified Lenders
provided to the Agent prior to the Closing Date to (x) include identified
Affiliates of Persons identified pursuant to the preceding sentence; provided
that such updates shall not apply retroactively to disqualify parties that have
previously acquired an assignment or participation interest in the Commitment,
(y) with the consent of the Agent, to add competitors not previously identified
on the list of Disqualified Lenders provided to the Agent prior to the Closing
Date or (z) remove one or more Persons as Disqualified Lenders (in which case
such removed Person or Persons shall no longer constitute Disqualified Lenders).
“Distributable Collections” shall have the meaning set forth in Section 2.7(B).
“Dodd-Frank Act” shall mean the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” shall mean the lawful
currency of the United States.


“Early Opt-in Election” shall mean the occurrence of:
-12-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



(i)    (A) a determination by the Agent or (ii) a notification by the Majority
Lenders to the Agent (with a copy to the Borrower) that the Majority Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.10 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR, and
(ii)    (A) the election by the Agent or (ii) the election by the Majority
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by the Agent of written notice of such election to the Borrower
and the Lenders or by the Majority Lenders of written notice of such election to
the Agent.
“Eligible Institution” shall mean a commercial bank or trust company having
capital and surplus of not less than $[***] in the case of U.S. banks and $[***]
(or the U.S. dollar equivalent as of the date of determination) in the case of
foreign banks; provided, however, that a commercial bank which does not satisfy
the requirements set forth above shall nonetheless be deemed to be an Eligible
Institution for purposes of holding any deposit account or any other account so
long as such commercial bank is a federally or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit
substantially similar to 12 C.F.R. § 9.10(b) and such account is maintained as a
segregated trust account with the corporate trust department of such bank


    “Eligible Manager” shall mean Sunnova Management or any other operating
entity which, at the time of its appointment as Manager, (i) is legally
qualified and has the capacity to service the Solar Assets related to the
Eligible Solar Loans, and (ii) prior to such appointment, is approved in writing
by the Agent as having demonstrated the ability to professionally and
competently service a portfolio of assets of a nature similar to the Solar
Assets related to the Eligible Solar Loans in accordance with high standards of
skill and care.
“Eligible Solar Loan” shall mean, on any date of determination, a Solar Loan:
    (i)    that meets all of the requirements specified on Schedule I-A;
    (ii)    if such Solar Loan is a PV Solar Loan or a PV/ESS Solar Loan, that
meets all of the requirements specified on Schedule I-B or, if such Solar Loan
is an ESS Solar Loan, that meets all of the requirements specified on Schedule
I-C;
    (iii)    for which the legal title to the Obligor Payments related thereto
is vested solely in the Borrower; and
(iv)    all of the ownership interests in which, together with all of the rights
in all Solar Assets relating thereto (a) has been acquired by the Borrower
pursuant to the Sale and Contribution Agreement and (b) has not been transferred
in connection with a Takeout Transaction or otherwise sold or encumbered by the
Borrower except as permitted hereunder.
-13-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



“Energy Storage System” shall mean an energy storage system to be used in
connection with a PV System, including all equipment related thereto (including
any battery management system, wiring, conduits and any replacement or
additional parts included from time to time).
“eOriginal” means eOriginal, Inc. and its successors and assigns.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA),
which together with the Borrower, would be deemed to be a “single employer”
within the meaning of Section 414(b), (c), (m) or (o) of the Internal Revenue
Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.
“ERISA Event” shall mean (i) that a Reportable Event has occurred with respect
to any Single-Employer Plan; (ii) the institution of any steps by the Borrower
or any ERISA Affiliate, the Pension Benefit Guaranty Corporation or any other
Person to terminate any Single-Employer Plan or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Single-Employer
Plan; (iii) the institution of any steps by the Borrower or any ERISA Affiliate
to withdraw from any Multi-Employer Plan or Multiple Employer Plan or written
notification of the Borrower or any ERISA Affiliate concerning the imposition of
withdrawal liability; (iv) a non-exempt “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Internal Revenue Code in
connection with any Plan; (v) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (vi) with respect to a Single-Employer Plan, a failure to
satisfy the minimum funding standard under Section 412 of the Internal Revenue
Code or Section 302 of ERISA, whether or not waived; (vii) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to a Single-Employer Plan; (viii) a determination that a Single-Employer
Plan is or is expected to be in “at-risk” status (within the meaning of Section
430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of ERISA); (ix) the
insolvency of or commencement of reorganization proceedings with respect to a
Multi-Employer Plan or written notification that a Multi-Employer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA); or (x) the taking of any action
by, or the threatening of the taking of any action by, the Internal Revenue
Service, the Department of Labor or the Pension Benefit Guaranty Corporation
with respect to any of the foregoing.
“ESS Solar Loan” shall mean a Solar Loan used solely to finance the acquisition
and installation of an Energy Storage System that is capable of delivering
electricity to the location where installed without regard to connection to or
operability of the electric grid in such location.
“eVault” shall mean the electronic “vault” created and maintained by eOriginal
in order to store documents in electronic form pursuant to an agreement between
the Custodian and
-14-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



eOriginal and subject to control in favor of the Agent or any other such
electronic “vault” maintained by a provider mutually agreed upon by the
Borrower, the Agent and the Custodian, in which the Borrower’s authoritative
electronic copies of the Solar Loan Contracts reside and is subject to control
in favor of the Agent.
“Event of Default” shall mean any of the Events of Default described in Section
6.1.
“Event of Loss” shall mean the occurrence of an event with respect to a PV
System or Energy Storage System if such PV System or Energy Storage System, as
applicable, is damaged or destroyed by fire, theft or other casualty and such PV
System or Energy Storage System, as applicable, has become inoperable because of
such events.
“Excess Concentration Amount” shall mean, as of any date of determination,
without duplication, the sum of the following:
    (i)    the amount by which the aggregate Solar Loan Balance of all Eligible
Solar Loans for which the related Obligor had a FICO score of less than [***] at
the time of origination exceeds 40% of the Aggregate Solar Loan Balance; plus
    (ii)    the amount by which the aggregate Solar Loan Balance of all Eligible
Solar Loans for which the related Obligor had a FICO score of less than [***] at
the time of origination exceeds 26% of the Aggregate Solar Loan Balance; plus
    (iii)    the amount by which the aggregate Solar Loan Balance of all
Eligible Solar Loans for which the related Solar Loan has a stated interest rate
of less than 4.99% exceeds 25% of the Aggregate Solar Loan Balance; plus
    (iv)    the amount by which the aggregate Solar Loan Balance of all Eligible
Solar Loans for which the related Solar Loan is a PV/ESS Solar Loan that has an
original Solar Loan Balance of greater than 130% of the aggregate purchase price
of the related PV System and Energy Storage System exceeds 25% of the Aggregate
Solar Loan Balance.
“Excess Spread” means, for any Collection Period, the ratio (expressed as a
percentage) of:
    (a)    the product of:
    (A)    the result of
    (I)    the sum of all Collections (other than principal payments made on the
Solar Loans and any indemnities or liquidation proceeds attributable to or in
lieu of principal payments) received during such Collection Period, minus
-15-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (II)    the sum of (x) all scheduled periodic payments paid by the Borrower
under all Hedge Agreements during such Collection Period, plus (y) the amounts
due and owing for such Collection Period pursuant to clauses (i), (ii) and (iv)
of Section 2.7(B) (for this clause (II), excluding such amounts attributable to
Advances being prepaid in connection with a Takeout Transaction during such
Collection Period, to the extent such Advances are made on Solar Loans which
have not had a payment due in such Collection Period),
times
    (B)    12;
divided by
    (b)    the Aggregate Solar Loan Balance as of the first day of such
Collection Period.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in an Advance
or Commitment pursuant to a Law in effect on the date on which (a) such Lender
acquires such interest in the Advance or Commitment or (b) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
2.15, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such Recipient’s failure to comply with Section 2.15(G) and (iv) any U.S.
federal withholding Taxes imposed under FATCA.
“Expense Claim” shall have the meaning set forth in Section 9.20.
“Facility” shall mean this Agreement together with all other Transaction
Documents.
“Facility Maturity Date” shall mean the Payment Date occurring in September,
2023.
“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreements between the United States and another
country or territory which modify the provisions of the foregoing.
-16-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.
“Fee Letter” shall mean that certain fee letter agreement, dated as of the
Closing Date, between the Agent and the Borrower.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“Funding Agent” shall mean a Person appointed as a Funding Agent for a Lender
Group pursuant to Section 7.14.
“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time and applied on a consistent basis (except for changes in
application in which the Borrower’s independent certified public accountants and
the Agent reasonably agree) both as to classification of items and amounts.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranty” shall mean the Limited Guaranty, dated as of the Closing Date by SEC
for the benefit of the Borrower and the Agent.
“Hedge Agreement” shall mean any interest rate swap agreement, interest rate cap
agreement, interest collar agreement, interest rate hedging agreement or other
similar agreement or arrangement entered into by the Borrower with a Qualifying
Hedge Counterparty in compliance with the terms hereof.
“Holder Rule” means the Federal Trade Commission Trade Regulation Rule
Concerning the Preservation of Consumer’s Claims and Defenses that appears in 16
C.F.R. Part 433.
“Indebtedness” shall mean as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money; (ii)
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (iii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility; (iv) reimbursement obligations
under any letter of credit, currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device (other than
in connection with this Agreement); (v) obligations of such Person to pay the
deferred purchase price of property or services; (vi) obligations of such Person
as lessee under leases which have been or should be in accordance with GAAP
recorded as
-17-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



capital leases; (vii) any other transaction (including without limitation
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements, and whether
structured as a borrowing, sale and leaseback or a sale of assets for accounting
purposes; (viii) any guaranty or endorsement of, or responsibility for, any
Indebtedness of the types described in this definition; (ix) liabilities secured
by any Lien on property owned or acquired, whether or not such a liability shall
have been assumed (other than any Permitted Liens); or (x) unvested pension
obligations.
“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.
“Indemnitees” shall have the meaning set forth in Section 9.5.
“Insolvency Event” shall mean, with respect to any Person:
    (i)    the commencement of: (a) a voluntary case by such Person under the
Bankruptcy Code or (b) the seeking of relief by such Person under other debtor
relief Laws in any jurisdiction outside of the United States;
    (ii)    the commencement of an involuntary case against such Person under
the Bankruptcy Code (or other debtor relief Laws) and the petition is not
controverted or dismissed within sixty (60) days after commencement of the case;
    (iii)    a custodian (as defined in the Bankruptcy Code) (or equal term
under any other debtor relief Law) is appointed for, or takes charge of, all or
substantially all of the property of such Person;
    (iv)    such Person commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator (or any
equal term under any other debtor relief Laws) (collectively, a “conservator”)
of such Person or all or any substantial portion of its property) any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, liquidation, rehabilitation, conservatorship
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Person;
    (v)    such Person is adjudicated by a court of competent jurisdiction to be
insolvent or bankrupt;
    (vi)    any order of relief or other order approving any such case or
proceeding referred to in clauses (i) or (ii) above is entered;
-18-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (vii)    such Person suffers any appointment of any conservator or the like
for it or any substantial part of its property that continues undischarged or
unstayed for a period of sixty (60) days; or
    (viii)    such Person makes a compromise, arrangement or assignment for the
benefit of creditors or generally does not pay its debts as such debts become
due.
“Insurance Proceeds” shall mean, any funds, moneys or other net proceeds
received by the Borrower as the payee in connection with the physical loss or
damage to a PV System, including lost revenues through business interruption
insurance, or any other incident that will be covered by the insurance coverage
paid for and maintained by the Manager on the Borrower’s behalf.
“Interconnection Agreement” shall mean, with respect to a PV System, a
contractual obligation between a utility and the Obligor that allows the Obligor
to interconnect their PV System and, if applicable, any related Energy Storage
System, to the utility electrical grid.
“Interest Accrual Period” shall mean for each Payment Date, the period from and
including the immediately preceding Payment Date to but excluding such Payment
Date except that the Interest Accrual Period for the initial Payment Date shall
be the actual number of days from and including the initial Borrowing Date to,
but excluding, the initial Payment Date; provided, however, that with respect to
any application of Distributable Collections pursuant to Sections 2.7(C) on a
Business Day other than a Payment Date, the “Interest Accrual Period” shall mean
the period from and including the immediately preceding Payment Date to but
excluding such Business Day.
“Interest Distribution Amount” shall mean, with respect to the Advances on any
date of determination, an amount equal to the sum of (i) the Cost of Funds for
the related Interest Accrual Period, as such amount is reported to the Servicer
by the Agent, and (ii) any unpaid Interest Distribution Amounts from prior
Payment Dates plus, to the extent permitted by Law, interest thereon at the
Applicable Rate for such Interest Accrual Period.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as the
same may be amended or supplemented from time to time, or any successor statute,
and the rules and regulations thereunder, as the same are from time to time in
effect.
“Inverter” shall mean, with respect to a PV System, the necessary device
required to convert the variable direct electrical current (DC) output from a
Solar Photovoltaic Panel into a utility frequency alternating electrical current
(AC) that can be used by an Obligor’s home or property, or that can be fed back
into a utility electrical grid pursuant to an Interconnection Agreement.
“JPM Accounts” shall mean, collectively, the JPM Check Collection Account and
the JPM Operating Account.
-19-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



“JPM Check Collection Account” shall mean that certain deposit account
maintained with JPMorgan Chase Bank, N.A. with account number [***] (as such
deposit account may be amended or replaced with the prior written consent of the
Agent).
“JPM Operating Account” shall mean that certain deposit account disclosed to the
Agent and maintained with JPMorgan Chase Bank, N.A. (as such deposit account may
be amended or replaced with the prior written consent of the Agent).
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, guideline, judgment, injunction, writ,
decree or award of any Governmental Authority.
“Lender Group” shall mean a group of Lenders.
“Lender Group Percentage” shall mean, for any Lender Group, the percentage
equivalent of a fraction (expressed out to five decimal places), the numerator
of which is, with respect to each Lender Group, the Commitments of all Lenders
in such Lender Group, and the denominator of which is the Aggregate Commitments.
“Lender Representative” shall have the meaning set forth in Section 9.16(A)(i).
“Lenders” shall have the meaning set forth in the introductory paragraph hereof.
“LIBOR” shall mean, for each Interest Accrual Period, (a) an interest rate per
annum equal to the rate appearing on the applicable Screen Rate; or (b) (if no
Screen Rate is available for U.S. Dollars or such Screen Rate ceases to be
available), the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Agent at its request quoted by the Base Reference
Banks, in each case at approximately 11:00 A.M., London time, two (2) Business
Days prior to the first day of the first of such Interest Accrual Period for the
offering of deposits in U.S. Dollars in the principal amount of the Advances and
for a one (1) month period.
“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
“Liquidation Fee” shall mean for any Interest Accrual Period for which a
reduction of the principal balance of the relevant Advance is made for any
reason, on any day other than the last day of such Interest Accrual Period, the
amount, if any, by which (A) the additional interest (calculated without taking
into account any Liquidation Fee or any shortened duration of such Interest
Accrual Period) which would have accrued during the portion of such Interest
Accrual Period for which the cost of funding had been established prior to such
reduction of the principal balance on the portion of the principal balance so
reduced, exceeds (B) the income, if any, received by the Conduit Lender or the
Committed Lender which holds such Advance from the
-20-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



investment of the proceeds of such reductions of principal balance for the
portion of such Interest Accrual Period for which the cost of funding had been
established prior to such reduction of the principal balance. A statement as to
the amount of any Liquidation Fee (including the computation of such amount)
shall be submitted by the affected Conduit Lender or Committed Lender to the
Agent for delivery to the Borrower and shall be prima facie evidence of the
matters to which it relates for the purpose of any litigation or arbitration
proceedings, absent manifest error or fraud. Such statement shall be submitted
five (5) Business Days prior to such amount being due.
“Liquidity Reserve Account” shall have the meaning set forth in Section
8.2(A)(iii).
“Liquidity Reserve Account Required Balance” shall mean, as of any determination
date, an amount equal to the product of (a) the aggregate outstanding principal
balance of all Advances as of such date, times (b) (1) during the Availability
Period, 1.00% or (2) after the Availability Period, 0%.
“Loan Note” shall mean each Loan Note of the Borrower in the form of Exhibit C
attached hereto, payable to the order of a Funding Agent for the benefit of the
Lenders in such Funding Agent’s Lender Group, in the aggregate face amount of up
to such Lender Group’s portion of the Maximum Facility Amount, evidencing the
aggregate indebtedness of the Borrower to the Lenders in such Funding Agent’s
Lender Group.
“Lockbox Account” shall have the meaning set forth in Section 8.2(A)(i).
“Majority Lenders” shall mean, as of any date of determination, Lenders (other
than Defaulting Lenders) having Advances equal to or exceeding fifty percent
(50%) of all outstanding Advances; provided, that (x) in the event that no
Advances are outstanding as of such date, “Majority Lenders” shall mean the
Agent, and (y) at any time there are two or less Lenders, the term “Majority
Lenders” shall mean all Lenders holding at least ten percent (10%) of Advances.
For the purposes of determining the number of Lenders in the foregoing proviso,
Affiliates of a Lender shall constitute the same Lender.
“Management Agreement” shall mean the Management Agreement, dated as of the
Closing Date, between the Borrower and the Manager, as amended, restated,
modified or supplemented from time to time.
“Manager” shall have the meaning set forth in the introductory paragraph hereof.
“Manager Extraordinary Expenses” shall mean (a) extraordinary expenses incurred
by the Manager in accordance with the Management Standard in connection with (i)
its performance of maintenance and operations services on a PV System or Energy
Storage System on an emergency basis in order to prevent serious injury, loss or
damage to persons or property (including any injury, loss or damage to a PV
System or Energy Storage System, as applicable, caused by an Obligor), (ii) any
litigation pursued by the Manager in respect of Manufacturer Warranties, (iii)
any litigation pursued by the Manager in respect of a Solar Loan and the related
-21-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Solar Assets, (iv) the replacement of Inverters or Energy Storage Systems that
do not have the benefit of a Manufacturer Warranty, if applicable, or (v) any
liquidated damages paid by the Manager to a third party with respect to a Solar
Loan and the related Solar Assets to the extent (i) a PV System or Energy
Storage System suffers an Event of Loss, (ii) Insurance Proceeds are reduced by
any applicable deductible and (iii) the Manager incurs costs related to the
repair, restoration, replacement or rebuilding of such PV System or Energy
Storage System, as applicable, in excess of the Insurance Proceeds, an amount
equal to the lesser of such excess and the applicable deductible.
“Manager Fee” shall have the meaning set forth in Section 1.1 of the Management
Agreement.
“Manager Termination Event” shall have the meaning set forth in Section 6.1 of
the Management Agreement.
“Manufacturer’s Warranty” shall mean any warranty given by a manufacturer of a
PV System or Energy Storage System relating to such PV System or Energy Storage
System or, in each case, any part or component thereof.
“Margin Stock” shall have the meaning set forth in Regulation U.
“Material Adverse Effect” shall mean, any event or circumstance having a
material adverse effect on any of the following: (i) the business, property,
operations or financial condition of the Borrower, the Manager, the Servicer, or
SEC, (ii) the ability of the Borrower, the Manager, the Servicer or SEC to
perform its respective obligations under the Transaction Documents (including
the obligation to pay interest that is due and payable), (iii) the validity or
enforceability of, or the legal right to collect amounts due under or with
respect to, a material portion of the Eligible Solar Loans, or (iv) the priority
or enforceability of any liens in favor of the Agent.
“Maximum Facility Amount” shall mean $60,000,000.
“Minimum Payoff Amount” shall mean, with respect to Solar Loans subject to a
Takeout Transaction, an amount of proceeds equal to the sum of (i) the product
of the aggregate Solar Loan Balance of such Solar Loans times 80% plus (ii) any
accrued interest with respect to the amount of principal of Advances being
prepaid in connection with such Takeout Transaction, plus (iii) any fees due and
payable to any Lender or the Agent with respect to such Takeout Transaction;
provided that if such Takeout Transaction is being undertaken to cure an Event
of Default, then the Minimum Payoff Amount shall include such additional
proceeds as are necessary to cure such Event of Default, if any.
“Monthly Servicer Report” shall have the meaning set forth in the Servicing
Agreement.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor rating
agency.
-22-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



“Multi-Employer Plan” shall mean a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” shall mean a Single Employer Plan, to which the
Borrower or any ERISA Affiliate, and one or more employers other than the
Borrower or an ERISA Affiliate, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Borrower or an ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.
“Nationally Recognized Accounting Firm” shall mean (A) PricewaterhouseCoopers
LLP, Ernst & Young LLP, KPMG LLC, Deloitte LLP and any successors to any such
firm and (B) any other public accounting firm designated by the Parent and
approved by the Agent, such approval not to be unreasonably withheld or delayed.
“Net Aggregate Solar Loan Balance” means the difference of (x) the Aggregate
Solar Loan Balance minus (y) the Excess Concentration Amount.
“Notice of Borrowing” shall have the meaning set forth in Section 2.4(A).
“Obligations” shall mean and include, with respect to each of the Borrower or
SEC, respectively, all loans, advances, debts, liabilities, obligations,
covenants and duties owing by such Person to the Agent, the Back-Up Servicer or
any Lender of any kind or nature, present or future, arising under this
Agreement, the Loan Notes, the Security Agreement, any of the other Transaction
Documents or any other instruments, documents or agreements executed and/or
delivered in connection with any of the foregoing, but, in the case of SEC,
solely to the extent SEC is a party thereto, whether or not for the payment of
money, whether arising by reason of an extension of credit, the issuance of a
letter of credit, a loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising. The term
includes the principal amount of all Advances, together with interest, charges,
expenses, fees, attorneys’ and paralegals’ fees and expenses, any other sums
chargeable to the Borrower or SEC, as the case may be, under this Agreement or
any other Transaction Document pursuant to which it arose but, in the case of
SEC, solely to the extent SEC is a party thereto.
“Obligor” shall mean an obligor under a Solar Loan.
“Obligor Payments” shall mean with respect to a Solar Loan, all principal,
interest, fees and other payments due from an Obligor under or in respect of
such Solar Loan.
“OFAC” shall have the meaning set forth in Section 4.1(S).
“Officer’s Certificate” shall mean a certificate signed by an authorized officer
of an entity.
-23-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



“Other Accounts” shall mean the accounts in the name of the Borrower disclosed
to the Agent and established at FirstBank Puerto Rico.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Solar Loan and the
related Solar Assets or Transaction Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Parent” shall mean Sunnova Energy International Inc., a Delaware corporation.
“Participant” shall have the meaning set forth in Section 9.8.
“Participant Register” shall have the meaning set forth in Section 9.8.
“Parts” shall mean components of a PV System.
“Patriot Act” shall have the meaning set forth in Section 9.18.
“Payment Date” shall mean the shall mean the 25th day of each calendar month or,
if such 25th day is not a Business Day, the next succeeding Business Day. The
first Payment Date shall be November 25, 2020.
“Permits” shall mean, with respect to any PV System, the applicable permits,
franchises, leases, orders, licenses, notices, certifications, approvals,
exemptions, qualifications, rights or authorizations from or registration,
notice or filing with any Governmental Authority required to operate such PV
System.
“Permitted Assignee” means (a) a Lender or any of its Affiliates or (b) any Fund
that is administered or managed by (i) a Lender, (ii) an Affiliate of a Lender
or (iii) an entity or an Affiliate of an entity that administers or manages a
Lender.
“Permitted Indebtedness” shall mean Indebtedness under the Transaction Documents
and Indebtedness in respect of Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes.
“Permitted Investments” shall mean any one or more of the following obligations
or securities: (i) (a) direct interest bearing obligations of, and
interest-bearing obligations
-24-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



guaranteed as to payment of principal and interest by, the United States or any
agency or instrumentality of the United States the obligations of which are
backed by the full faith and credit of the United States; (b) direct
interest-bearing obligations of, and interest-bearing obligations guaranteed as
to payment of principal and interest by, the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation, but only if, at the
time of investment, such obligations are assigned the highest credit rating by
S&P; and (c) evidence of ownership of a proportionate interest in specified
obligations described in (a) and/or (b) above; (ii) demand, time deposits, money
market deposit accounts, certificates of deposit of, and federal funds sold by,
depository institutions or trust companies incorporated under the laws of the
United States of America or any state thereof (or domestic branches of foreign
banks), subject to supervision and examination by federal or state banking or
depository institution authorities, and having, at the time of a relevant
Borrower’s investment or contractual commitment to invest therein, a short term
unsecured debt rating of “A-1” by S&P; (iii) securities bearing interest or sold
at a discount issued by any corporation incorporated under the laws of the
United States of America or any state thereof which have a rating of no less
than “A-1+” by S&P and a maturity of no more than 365 days; (iv) commercial
paper (including both non-interest bearing discount obligations and
interest-bearing obligations payable on demand or on a specified date not more
than one year after the closing date thereof) of any corporation (other than
SEC), incorporated under the laws of the United States of America or any state
thereof, that, at the time of the investment or contractual commitment to invest
therein, a rating of “A-1” by S&P; (v) money market mutual funds, or any other
mutual funds registered under the 1940 Act which invest only in other Permitted
Investments, having a rating, at the time of such investment, in the highest
rating category by S&P; (vi) money market deposit accounts, demand deposits,
time deposits or certificates of deposit of any depository institution or trust
company incorporated under the laws of the United States of America or any state
thereof and subject to supervision and examination by federal or state banking
or depository institution authorities; provided, however, that at the time of
the investment or contractual commitment to invest therein, the commercial paper
or other short-term unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) thereof will be rated “A-1+” by S&P; (vii)
repurchase agreements with respect to obligations of, or guaranteed as to
principal and interest by, the United States of America or any agency or
instrumentality thereof when such obligations are backed by the full faith and
credit of the United States of America; provided, however, that the unsecured
obligations of the party agreeing to repurchase such obligations at the time
have a credit rating of no less than the A-1 by S&P; and (viii) any investment
agreement (including guaranteed investment certificates, forward delivery
agreements, repurchase agreements or similar obligations) with an entity which
on the date of acquisition has a credit rating of no less than the A-1 by S&P,
in each case denominated in or redeemable in Dollars.
“Permitted Liens” shall mean (i) any Lien for Taxes owed by the applicable asset
owner and not yet due and payable (taking into account all valid extensions) or
which are being contested in good faith, (ii) Liens in favor of the Agent (or in
favor of the Borrower and created pursuant to the Transaction Documents), (iii)
workmen’s, mechanic’s, or similar statutory Liens securing obligations owing to
Dealers (or subcontractors of Dealers) which are not yet due or for which
reserves in accordance with GAAP have been established; provided that any such
Solar Asset shall be classified as a Defective Solar Loan if not resolved within
sixty (60) days of such
-25-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Solar Asset receiving permission to operate from the applicable Governmental
Authority, and (iv) to the extent a PV System or Energy Storage System
constitutes a fixture, any conflicting interest of an encumbrancer or owner of
the real property that has or would have priority over the applicable UCC
fixture filing (or jurisdictional equivalent) so long as any such lien does not
adversely affect the rights of the Borrower of the Agent.
“Person” shall mean any individual, corporation (including a business trust),
partnership, limited liability company, joint-stock company, trust,
unincorporated organization or association, joint venture, government or
political subdivision or agency thereof, or any other entity.
“Plan” shall mean an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code as to which the Borrower or any Affiliate may have any
liability.
“Potential Amortization Event” shall mean any event or condition which with
notice, passage of time or both would constitute an Amortization Event.
“Potential Default” shall mean any event or condition which with notice, passage
of time or both would constitute an Event of Default.
“Proceeding” shall mean any suit in equity, action at law or other judicial or
administrative proceeding.
“PV Solar Loan” shall mean a Solar Loan used to finance the acquisition and
installation of a PV System.
“PV/ESS Solar Loan” shall mean a Solar Loan used to finance the acquisition of a
PV System and an Energy Storage System.
“PV System” shall mean a photovoltaic system, including Solar Photovoltaic
Panels, Inverters, Racking Systems, wiring and other electrical devices, as
applicable, conduits, weatherproof housings, hardware, remote monitoring
equipment, connectors, meters, disconnects and over current devices (including
any replacement or additional parts included from time to time).
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning set forth in Section 9.24 hereof.
“Qualifying Hedge Counterparty” shall mean (i) a counterparty which at all times
satisfies all then applicable counterparty criteria of S&P or Moody’s for
eligibility to serve as counterparty under a structured finance transaction
rated “A+”, in the case of S&P or “A1”, in the case of Moody’s that has executed
a Qualifying Hedge Counterparty Joinder or (ii) a Lender, a Funding Agent, or an
Affiliate of any Lender or Funding Agent (in which case rating agency
-26-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



counterparty criteria shall not be applicable and no Qualifying Hedge
Counterparty Joinder shall be necessary).
“Qualifying Hedge Counterparty Joinder” shall mean a Joinder Agreement, in form
and substance reasonably acceptable to the Agent, containing intercreditor
provisions pursuant to which the Agent, on its behalf and on behalf of the
Lenders and the Qualifying Hedge Counterparty establish their rights and
obligations with respect to the Collateral, a duly executed copy of which shall
be provided to all parties to this Agreement.
“Quarterly Payment Date” shall mean each January 25, April 25, July 25, and
October 25 or, if such 25th day is not a Business Day, the next succeeding
Business Day.
“Racking System” shall mean, with respect to a PV System, the hardware required
to mount and securely fasten a Solar Photovoltaic Panel onto the Obligor site
where the PV System is located.
“Rebate” shall mean any rebate by an electric distribution company, or state or
local governmental authority or quasi-governmental agency as an inducement to
install or use a PV System or Energy Storage System, paid upon such PV System or
Energy Storage System being placed in service.
“Recipient” shall mean the Agent, the Lenders or any other recipient of any
payment to be made by or on account of any obligation of the Borrower under this
Agreement or any other Transaction Document.
“Refund Price” shall have the meaning set forth in the Sale and Contribution
Agreement.
“Register” shall have the meaning set forth in Section 9.8.
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Related Property” means, with respect to a Solar Loan, the PV System and/or
Energy Storage System, as applicable, Rebates and any other property or other
assets of the Obligor and all proceeds thereof pledged as collateral to secure
the repayment of such Solar Loan.
“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reportable Event” shall mean a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the Pension Benefit Guaranty
Corporation by regulation or by public notice waived the requirement of Section
4043(a) of ERISA that it be notified within thirty (30) days of the occurrence
of such event, provided, that a failure to meet the minimum funding standard of
-27-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Section 412 of the Internal Revenue Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waivers in accordance
with either Section 4043(a) of ERISA or Section 412(d) of the Internal Revenue
Code.
“Responsible Officer” shall mean, (x) with respect to the Back-Up Servicer, any
President, Vice President, Assistant Vice President, Assistant Secretary,
Assistant Treasurer or Corporate Trust Officer, or any other officer in the
Corporate Trust Office customarily performing functions similar to those
performed by any of the above designated officers, in each case having direct
responsibility for the administration of this Agreement or the Servicing
Agreement, as applicable; and (y) with respect to any other party hereto, any
corporation, limited liability company or partnership, the chairman of the
board, the president, any vice president, the secretary, the treasurer, any
assistant secretary, any assistant treasurer, managing member and each other
officer of such corporation or limited liability company or the general partner
of such partnership specifically authorized in resolutions of the board of
directors of such corporation or managing member of such limited liability
company to sign agreements, instruments or other documents in connection with
the Transaction Documents on behalf of such corporation, limited liability
company or partnership, as the case may be, and who is authorized to act
therefor.
“S&P” shall mean Standard and Poor’s Rating Group, a division of Standard &
Poor’s Financial Services, LLC, or any successor rating agency.
“Sale and Contribution Agreement” shall mean the Sale and Contribution Agreement
dated as of or about the Closing Date, between the Seller and the Borrower, as
amended, restated, modified or supplemented from time to time.
“Schedule of Eligible Solar Loans” shall mean, as the context may require, the
schedule of Eligible Solar Loans, which schedule may be updated from time to
time in accordance with the terms of this Agreement.
“Scheduled Commitment Termination Date” shall mean, unless otherwise extended
pursuant to and in accordance with Section 2.14, one Business Day prior to the
Facility Maturity Date.
“Screen Rate” shall mean the London interbank offer rate administered by ICE
Benchmark Administration Limited for the relevant currency and period displayed
on the appropriate page of the Bloomberg screen. If the agreed page is replaced
or service ceases to be available, the Agent may specify another page or service
displaying the same rate after consultation with the Borrower and the Majority
Lenders.
“Secured Parties” shall mean the Agent, each Lender and each Qualifying Hedge
Counterparty.
“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, executed and delivered by the Borrower in favor of the Agent, for the
benefit of the Secured Parties, as amended, restated, modified or supplemented
from time to time.
-28-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



“SEC” shall mean Sunnova Energy Corporation, a Delaware corporation.
“SEC Financial Covenants” shall mean the “Financial Covenants” set forth in the
Guaranty.
“Seller” shall have the meaning set forth in the introductory paragraph hereof.
“Service Provider’s Accounts” shall mean the Custodial Fee Account and the
Back-Up Servicing Fee Account.
“Servicer” shall have the meaning set forth in the introductory paragraph
hereof.
“Servicer Extraordinary Expenses” shall mean extraordinary expenses incurred by
the Servicer in accordance with the Servicing Standard in connection with any
litigation, arbitration or enforcement proceeding pursued by the Servicer in
respect of a Solar Loan.
“Servicer Fee” shall have the meaning set forth in Section 2.1(b) of the
Servicing Agreement.
“Servicer Termination Event” shall have the meaning set forth in Section 7.1 of
the Servicing Agreement.
“Servicing Agreement” shall mean the Servicing Agreement dated as of the Closing
Date, among the Borrower, the Servicer and the Back-Up Servicer, as amended,
restated, modified or supplemented from time to time.
“Single Employer Plan” shall mean any “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA), other than a Multi-Employer Plan,
that is subject to Title IV of ERISA or Section 412 of the Internal Revenue Code
and is sponsored or maintained by the Borrower or any ERISA Affiliate or for
which the Borrower or any ERISA Affiliate may have liability by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solar Asset” means, with respect to a Solar Loan, the right title and interest
in:
    (i)     the Related Property related to such Solar Loan;
    (ii)    the Ancillary Solar Agreements related to such Solar Loan, along
with any other electronic or paper documents, files and records that the Seller
or Servicer has kept or may keep with respect to such Solar Loan in accordance
with its usual and customary procedures;
-29-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    (iii)    all Collections received with respect to such Solar Loan on or
after the date of sale to the Borrower, including any payments of principal and
interest, and other payments from or for the account of the obligors thereon;
and    
    (iv)    all present and future claims, demands, causes and choses in action
in respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds of the conversion, voluntary or involuntary,
into cash or other liquid property, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
insurance proceeds, rights to payment of any and every kind and other forms of
obligations and receivables, instruments and other property which at any time
constitute all or part of or are included in the proceeds of any of the
foregoing.
“Solar Loan” shall mean a loan made pursuant to a Solar Loan Contract to finance
an Obligor’s purchase of a PV System and/or Energy Storage System and, if
applicable, the costs of re-roofing, landscaping and upgrading the home’s
electrical systems, which is subsequently acquired by SEC (if applicable) and
sold to Seller and then sold to Borrower.
“Solar Loan Balance” means, with respect to any Solar Loan, as of any date of
determination, the outstanding principal balance under or in respect of such
Solar Loan.
“Solar Loan Contract” shall mean the loan and security agreement, home
improvement agreement, or retail installment sale and security agreement entered
into among the Obligor and SEC (or its approved Dealer) on an Approved Form
evidencing a Solar Loan.
“Solar Loan Servicing Files” shall mean such files, documents, and computer
files (including those documents comprising the Custodian File) necessary for
the Servicer to perform the services described in the Servicing Agreement.
“Solar Photovoltaic Panel” shall mean, with respect to a PV System, the
necessary hardware component that uses wafers made of silicon, cadmium
telluride, or any other suitable material, to generate a direct electrical
current (DC) output using energy from the sun’s light.
“SREC” shall mean a solar renewable energy certificate representing any and all
environmental credits, benefits, emissions reductions, offsets and allowances,
howsoever entitled, that are created or otherwise arise from a PV System’s
generation of electricity, including, but not limited to, a solar renewable
energy certificate issued to comply with a State’s renewable portfolio standard.
“Subsidiary” shall mean, with respect to any Person at any time, (i) any
corporation or trust of which 50% or more (by number of shares or number of
votes) of the outstanding Capital Stock or shares of beneficial interest
normally entitled to vote for the election of one or more directors, managers or
trustees (regardless of any contingency which does or may suspend or dilute the
voting rights) is at such time owned directly or indirectly by such Person or
one or more of such Person’s subsidiaries, or any partnership of which such
Person or any of such Peron’s Subsidiaries is a general partner or of which 50%
or more of the partnership interests is
-30-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



at the time directly or indirectly owned by such Person or one or more of such
Person’s subsidiaries, and (ii) any corporation, trust, partnership or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s subsidiaries.
“Successor Manager” shall have the meaning set forth in the Management
Agreement.
“Successor Servicer” shall have the meaning set forth in the Servicing
Agreement.
“Sunnova Management” shall mean Sunnova SLA Management, LLC, a Delaware limited
liability company.
“Supported QFC” shall have the meaning set forth in Section 9.24 hereof.
“Takeout Agreements” shall mean agreements, instruments, documents and other
records entered into in connection with a Takeout Transaction.
“Takeout Transaction” means (x) any sale, assignment, disposition or other
transfer of Solar Loans and the related Solar Assets and related Collateral by
the Borrower to any of its Affiliates (including a special purpose bankruptcy
remote subsidiary of SEC) or to a third party in each case, in an arms’ length
transaction, which Collateral is used to secure or provide for the payment of
amounts owing (or to be owing) or expected as a result of the issuance of equity
or debt securities or other Indebtedness by a Person other than the Borrower
that are backed by such Collateral (a “Financing Transaction”); provided, that
immediately after giving effect to such Financing Transaction, (i) no Event of
Default exists (unless such Event of Default would be cured by application of
the net proceeds of such Financing Transaction), (ii) an amount equal to the
greater of $[***] or the Minimum Payoff Amount for the Solar Loans and related
Solar Assets removed from the Borrower in the Financing Transaction shall be
deposited into the Takeout Transaction Account for distribution in accordance
with Section 2.7(C), (iii) there are no selection procedures utilized which are
materially adverse to the Lenders with respect to those Solar Loans and related
Solar Assets assigned by the Borrower in the Financing Transaction (it being
understood that this clause (iii) shall not prohibit the consummation of a
Financing Transaction that does not include Energy Storage Systems) and (iv)
such Financing Transaction is not guaranteed by and has no material recourse to
the Borrower (except that such assets are being sold and assigned by it free and
clear of all Liens) or to the Seller, (y) a financing arrangement,
securitization, sale or other disposition of Solar Loans and related Solar
Assets and related Collateral entered into by the Borrower or any of its
Affiliates other than under this Agreement so long as (1) all proceeds of such
transaction shall have been deposited into the Takeout Transaction Account and
(2) all Obligations shall have been paid down to zero, or (z) any other
financing arrangement, securitization, sale or other disposition of Solar Loans
and the related Solar Assets and related Collateral (either directly or through
the sale or other disposition of the Capital Stock of any Borrower) entered into
by the Borrower or any of its Affiliates other than under this Agreement that
has been consented to in writing by the Agent and the Majority Lenders.
“Takeout Transaction Account” shall have the meaning set forth in Section
8.2(A)(iv).
-31-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



“Takeout Transaction Fee” shall mean, with respect to the mandatory prepayment
of Advances pursuant to Section 2.8(B) in connection with a Takeout Transaction,
an amount equal to three percent (3.00%) of the aggregate principal amount of
the Advances being prepaid; provided that to the extent BPPR (or one of its
Affiliates) acts as a co-manager in connection with any financing arrangement or
securitization relating to such Takeout Transaction (or was offered a reasonable
opportunity to participate as a co-manager in such financing arrangement or
securitization on terms no less favorable than terms offered to other
co-managers and declined to so participate), no Takeout Transaction Fee shall be
due or payable by the Borrower with respect to such prepayment pursuant to
Section 2.8(B).
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, and including any interest,
additions to tax or penalties applicable thereto.
“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Three Month Rolling Average Default Level” shall mean, for any Payment Date,
the average of the Default Levels for the last three (3) Collection Periods.
“Three Month Rolling Average Delinquency Level” shall mean, for any Payment
Date, the average of the Delinquency Levels for the last three (3) Collection
Periods.
“Transaction Documents” shall mean this Agreement, the Loan Notes, the Security
Agreement, the Fee Letter, the Servicing Agreement, the Management Agreement,
the Custodial Agreement, the Sale and Contribution Agreement, the Guaranty, and
any other agreements, instruments, certificates or documents delivered hereunder
or thereunder or in connection herewith or therewith, and “Transaction Document”
shall mean any of the Transaction Documents.
“Transfer Date” shall mean the date set forth in the relevant Transfer
Certificate (as defined in the Sale and Contribution Agreement).
“Transferable Solar Loan” shall mean any Solar Loan that constitutes a Defaulted
Solar Loan, or Delinquent Solar Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
any applicable jurisdiction.
“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
“United States” shall mean the United States of America.
“Unused Line Fee” shall have the meaning set forth in Section 2.5(A).
-32-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



“Unused Line Fee Percentage” shall mean 0.30% per annum.
“Unused Portion of the Commitments” shall mean, with respect to a Lender Group
on any day, the excess of (x) the Commitment of the Committed Lender in such
Lender Group as of 5:00 P.M. (San Juan, Puerto Rico time) on such day, over (y)
the sum of the aggregate outstanding principal balance of the Advances of all of
the Lenders in such Lender Group as of 5:00 P.M. (San Juan, Puerto Rico time) on
such day.
“U.S. Person” shall mean any Person who is a U.S. person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Special Resolution Regime” shall have the meaning set forth in Section
9.24 hereof.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.15(G)(ii)(b)(3).


-33-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Exhibit B-1
Form of Borrowing Base Certificate


Borrowing Base Certificate
Sunnova Asset Portfolio 8, LLC
[_________], 20[_]
In connection with that certain Credit Agreement, dated as of September 30, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein but not defined herein shall
have the definitions given thereto in the Credit Agreement), by and among
Sunnova Asset Portfolio 8, LLC, as Borrower (the “Borrower”), Sunnova SLA
Management, LLC, as Manager and as Servicer, Sunnova Asset Portfolio 8 Holdings,
LLC, as Seller, Banco Popular de Puerto Rico, as agent for the financial
institutions that may become parties thereto as Lenders, the Lenders, and U.S.
Bank National Association, as Custodian, the Borrower hereby certifies that:
    1.    The sum of all outstanding Advances will not exceed the then Aggregate
Commitment [plus any Advances approved in excess of such Aggregate Commitment
pursuant to Section 2.16 of the Credit Agreement], after giving effect to the
Advance requested in the attached Borrowing Notice.
    2.    The attached Schedule I sets forth the borrowing base calculations
reflecting a Borrowing Base that equals or exceeds the sum of the outstanding
Advances after giving effect to the Advance requested (the “Borrowing Base
Calculations”) and provides all data used, in Excel format, to calculate the
foregoing as of the Borrowing Date and the computations reflected in the
Borrowing Base Calculations are true, correct and complete.
    3.    The attached Schedule II set forth the Excess Concentration Amount
calculations (the “Excess Concentration Amount Calculation”) and provides all
data used, in Excel format, to calculate the foregoing as of the date set forth
above and the computations reflected in the Excess Concentration Amount
Calculation are true, correct and complete.
    4.    Each Solar Loan included in the Borrowing Base Calculations
constitutes an Eligible Solar Loan as of the date hereof and the Excess
Concentration Amount Calculation has been computed based on the information
known to Borrower or Servicer as of the date hereof.
Capitalized terms used but not defined herein shall have the meanings specified
in the Credit Agreement.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



In Witness Whereof, the undersigned has executed this certificate as of the date
first written above.
Sunnova Asset Portfolio 8, LLC, as Borrower
By:    _________________________________
    Name:
    Title:


Exhibit B-1-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Schedule I


Borrowing Base Calculation


1. The Aggregate Solar Loan Balance                     $_____________
2. Excess Concentration Amount (see Line [_] of Schedule
II)        $_____________
3. Line 1 minus Line 2                            $_____________
4. Line 3 times 80% (the “Borrowing Base”)                $_____________
5. Maximum Facility Amount                        $60,000,000.00
6. The lesser of Line 4 or Line 5                         $_____________


Exhibit B-1-3


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Schedule II


Excess Concentration Amount Calculation


1. Aggregate Solar Loan Balance                        $____________


2. The aggregate Solar Loan Balance for Eligible Solar Loans
in which the related Obligor had a FICO score of less than
[***] at the time of origination                             $_____________
3. Line 1 times 40%                                $_____________
4. Line 2 minus 3 (enter $0 if less than $0)                    $_____________


5. The aggregate Solar Loan Balance for Eligible Solar Loans
in which the related Obligor had a FICO score of less than
[***] at the time of origination                             $_____________
6. Line 1 times 26%                                $_____________
7. Line 5 minus Line 6 (enter $0 if less than $0)                $_____________


8. The aggregate Solar Loan Balance for Eligible Solar Loans
for which the related Solar Loan has a stated interest rate of less than
4.99% at the time of origination                         $_____________
9. Line 1 times 25%                                $_____________
10. Line 8 minus Line 9 (enter $0 if less than $0)                $_____________


11. The aggregate Solar Loan Balance for Eligible Solar Loans
for which the related Solar Loan is a PV/ESS Solar Loan that has
an original Solar Loan Balance of greater than 130% of the
aggregate purchase price of the related PV System and Energy Storage
System                $_____________
12. Line 1 (solely with respect to PV/ESS Solar Loans) times
25%        $_____________
13. Line 11 minus Line 12 (enter $0 if less than
$0)                $_____________




8. The sum of Line 4 plus Line 7 plus Line 10 plus Line 13
(the “Excess Concentration Amount”)                    $_____________




Exhibit B-1-4


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Exhibit B-2
Form of Notice of Borrowing
__________ ___, 20__
To:    Banco Popular de Puerto Rico, as Agent and as Funding Agent
    [_________________]
    [_________________]
Attention: [_________________]
[_________________], as Funding Agent
[_________________]
[_________________]
[_________________]


Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of September 30, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Sunnova Asset Portfolio 8, LLC, as Borrower
(the “Borrower”), Sunnova SLA Management, LLC, as Manager and as Servicer,
Sunnova Asset Portfolio 7 Holdings, LLC, as Seller, Banco Popular de Puerto
Rico, as Agent for the financial institutions that may from time to time become
parties thereto as Lenders (in such capacity, the “Agent”), the Lenders and U.S.
Bank National Association, as Custodian. Capitalized terms used herein but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
A: In accordance with [Section 2.4] of the Credit Agreement, the Borrower hereby
requests that the Lenders provide Advances based on the following criteria:
    1.    Aggregate principal amount of Advances requested: $[____________]
    2.    Allocated amount of such Advance to be paid by the Lenders in each
Lender Group:
    [_____________]    $[___________]
    [_____________]    $___________________


    3.    Requested Borrowing Date: ________ ___, 20__1

1    No earlier than [two] Business Days after the date of delivery of this
Notice of Borrowing.
[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



    4.    $_______________ should be transferred to the Liquidity Reserve
Account
Account(s) to which Funding Agents should wire the balance of the requested
funds:
Bank Name: [_________________]
ABA No.: [_________________]
Account Name: [_________________]
Account No.: [_________________]
Reference: [_________________]
    6.    Attached to this notice as Exhibit A is the Borrowing Base Certificate
in connection with these Advances.


Very truly yours,
Sunnova Asset Portfolio 8, LLC
By:    _________________________________
    Name:
    Title:




Exhibit B-2-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Exhibit C
Form of Loan Note
Loan Note
Up to $60,000,000.00    [___], 2020
New York, New York
Reference is made to that certain Credit Agreement, dated as of September 30,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Sunnova Asset Portfolio 8, LLC (the
“Borrower”), Sunnova SLA Management, LLC, as manager, and as servicer, Sunnova
Asset Portfolio 8 Holdings, LLC, as seller, Banco Popular de Puerto Rico, as
agent for the Lenders (including any Conduit Lender) that may become parties
thereto, the Lenders and U.S. Bank National Association, as custodian.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.
For Value Received, the Borrower hereby promises to pay Banco Popular de Puerto
Rico, as Funding Agent, for the benefit of the Lenders in its Lender Group (the
“Loan Note Holder”) on the Commitment Termination Date or such earlier date as
provided in the Credit Agreement (whether or not shown on Schedule I attached
hereto (or such electronic counterpart)), in immediately available funds in
lawful money of the United States the principal amount of up to Sixty Million
Dollars ($60,000,000) or, if less, the aggregate unpaid principal amount of all
Advances made by the Lenders in the Loan Note Holder’s Lender Group to the
Borrower pursuant to the Credit Agreement together with all accrued but unpaid
interest thereon.
The Borrower also agrees to pay interest in like money to the Loan Note Holder,
for the benefit of the Lenders in its Lender Group, on the unpaid principal
amount of each such Advance from time to time from the date of each such Advance
until payment in full thereof at the rate or rates and on the dates set forth in
the Credit Agreement.
This Loan Note is one of the Loan Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, which, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of the principal hereof prior
to the maturity hereof upon the terms and conditions specified therein and is
secured by the Collateral including the Solar Loans and the related Solar
Assets.
In the event of any inconsistency between the provisions of this Loan Note and
the provisions of the Credit Agreement, the Credit Agreement will prevail.
This Loan Note shall be governed by, and construed in accordance with, the laws
of the State of New York (including Sections 5-1401 and 5-1402 of the general
obligations laws of the State of New York but otherwise without regard to
conflicts of law principles).
[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Any legal action or proceeding with respect to this Loan Note may be brought in
the courts of the State of New York or of the United States for the Southern
District of New York, and by execution and delivery of this Loan Note, each of
the parties hereto consents, for itself and in respect of its property, to the
exclusive jurisdiction of those courts. Each of the parties hereto irrevocably
waives any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, or any legal process with respect to itself
or any of its property, which it may now or hereafter have to the bringing of
any action or proceeding in such jurisdiction in respect of this Loan Note or
any document related hereto. Each of the parties hereto waives personal service
of any summons, complaint or other process, which may be made by any other means
permitted by New York law.
All parties hereunder hereby knowingly, voluntarily and intentionally waive any
rights they may have to a trial by jury in respect of any litigation based
hereon, or arising out of, under, or in connection with, this Loan Note, or any
course of conduct, course of dealing, statements (whether oral or written) or
actions of the parties in connection herewith or therewith. All parties
acknowledge and agree that they have received full and significant consideration
for this provision and that this provision is a material inducement for all
parties to enter into this Loan Note.
This Loan Note may be transferred or assigned by the holder hereof at any time,
subject to compliance with the Credit Agreement and any applicable law. This
Loan Note shall be binding upon the Borrower and shall inure to the benefit of
the holder hereof and its successors and registered assigns. The obligations and
liabilities of the Borrower hereunder may not be assigned to any Person without
the prior written consent of the holder hereof. Any such assignment in violation
of this paragraph shall be void and of no force or effect.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
[Signature page follows.]
In Witness Whereof, this Loan Note has been duly executed and delivered on
behalf of the Borrower by its duly authorized officer on the date and year first
written above.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Sunnova Asset Portfolio 8, LLC
By:    _________________________________
    Name:
    Title:




[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule I
Increases and Decreases



DateUnpaid Principal AmountIncreaseDecreaseTotalCost of FundsInterest Accrual
PeriodNotation made by:





[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Exhibit D
Commitments







Banco Popular de Puerto Rico$60,000,000Total:$60,000,000









[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Exhibit E
Form of Assignment and Acceptance


This Assignment and Acceptance, dated as of the Effective Date (as hereinafter
defined), and is entered into by and between ________________________ (the
“Assignor”) and ________________________ (the "Assignee").


Reference is made to that certain Credit Agreement dated as of September 30,
2020 (as amended, modified, and/or supplemented prior to the date hereof) among
SUNNOVA ASSET PORTFOLIO 8, LLC, as Borrower, SUNNOVA SLA MANAGEMENT, LLC, as
Manager and as Servicer, SUNNOVA ASSET PORTFOLIO 8 HOLDINGS, LLC, as Seller,
U.S. Bank National Association, as Custodian, the Lenders and Funding Agents
from time to time party thereto and Banco Popular de Puerto Rico, as Agent (as
it may be amended from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement.


1.For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Credit Agreement, as of the
Effective Date inserted by the Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a [Committed][Conduit]
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto, including, without limitation, such interest in [the
Assignor’s Commitment], the Advances owing to the Assignor, and the Loan Note[s]
held by the Assignor, to the extent related to the amount and percentage
interest identified in Schedule 1 hereto of all of such outstanding rights and
obligations of the Assignor under the Credit Agreement, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a
[Committed][Conduit] Lender against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as the "Assigned Interest"). Each
such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor. After giving effect to such sale and assignment, the
Assignor’s and the Assignee’s Commitments and the amount of the Advances owing
to the Assignor and the Assignee will be as set forth in Schedule 1.


2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with


Exhibit E-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) attaches the Loan
Note[s] referred to in paragraph 1 above and requests that the Agent exchange
such Loan Note[s] for a new Loan Note payable to the order of the Assignee in an
amount equal to the Advances [and the Commitment] assumed by the Assignee
pursuant hereto or new Loan Note[s] payable to the order of the Assignee in an
amount equal to the Advances [and the Commitment] assumed by the Assignee
pursuant hereto and the Assignor in an amount equal to the Advances [and the
Commitment] retained by the Assignor under the Credit Agreement, respectively,
as specified on Schedule 1 hereto.


3.    The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of such financial information and such other
documents (including all Loan Documents) and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Permitted Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
[Committed][Conduit] Lender; and (vi) specifies as its Lending office and
address for notices the offices set forth beneath its name on the signature
pages hereof.


4.    Following the execution of this Assignment and Acceptance by the Assignor
and the Assignee, it will be delivered to the Agent for acceptance and recording
by the Agent. The effective date of this Assignment and Acceptance shall be the
date of acceptance thereof by the Agent, unless otherwise specified on Schedule
1 hereto (the “Effective Date”).


5.    Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
[Committed][Conduit] Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.


6.    Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Loan Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal,


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



interest [and fees] with respect thereto) to the Assignee. The Assignor and
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.


7.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.












































































[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers as of the date set
forth herein.


_____________________________,
, as Assignor


By:    _________________________________
    Name:
    Title:


_____________________________,
, as Assignee


By:    _________________________________
    Name:
    Title:


                    LENDING OFFICE:
_________________________________
_________________________________
_________________________________


ADDRESS FOR NOTICES:
_________________________________
_________________________________
_________________________________


SUNNOVA ASSET PORTFOLIO 8, LLC




By:    _________________________________
    Name:
    Title:


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





ACCEPTED as of the ____ day
of ___________, 20__
_____________________,
as Agent
By:    _________________________________
    Name:
    Title:


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



Schedule 1
to
Assignment and Acceptance
Dated ___________, 20__


Section 1.


Type of Lender:     ____ Conduit Lender


            ____ Committed Lender


Funding Agent:    _______________________________




Section 2.


If a Committed Lender, Assignor’s Commitment:        $________


Aggregate Outstanding Principal
Amount of Advances
owing to the Assignor:                $________


If a Committed Lender, Assignee’s Commitment:        $________


Aggregate Outstanding Principal
Amount of Advances
owing to the Assignee:                $________


A Loan Note payable to the
order of Assignee


Dated:____________, ____
Principal amount:                $________


A Loan Note payable to the
order of the Assignor


Dated: ___________, ____
Principal amount:                $________


Section 3.


Effective Date*:_____________,____


______________________
* This date should be no earlier than the date of acceptance by the Agent.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Exhibit F
Approved Forms


[On file with Agent]
Exhibit F-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule I-A


Eligibility Criteria Applicable to All Solar Loans
“Eligible Solar Loan” means a Solar Loan that meets each of the following
criteria as of any date of determination:
(a)    each entry with respect to the Solar Loan set forth on the Schedule of
Eligible Solar Assets is complete, accurate, true and correct in all material
respects and does not omit any necessary information that makes such entry
misleading;
(b)    is evidenced and governed by form loan documentation in one of the
Approved Forms (as such form documentation may be modified after the Closing
Date in accordance with Section 5.1(T) of the Agreement);
(c)    has not been amended, waived, extended, or modified from its original
terms in any manner inconsistent with the Credit and Underwriting Policy;
(d)    is denominated and payable solely in Dollars;
(e)    the FICO score with respect to (i) the related initial Obligor was at
least [***] and (ii) any subsequent Obligor with respect to the related PV
System was at least [***] or such Obligor has provided a security deposit in
accordance with the Credit and Underwriting Policy, in each case at the time
such Solar Loan was originated;
(f)    after giving effect to the Solar Loan’s inclusion as an Eligible Solar
Loan, the weighted average FICO score (determined as of the date of origination
of the related Solar Loan Contract) with respect to the related Obligors’ for
all Eligible Solar Loans will be at least [***];
(g)    the Obligor with respect to such Solar Loan does not have any statutory
or other right under its Ancillary Solar Agreements to cancel such Solar Loan
(or such statutory or other cancellation right is no longer be exercisable);
(h)    the related Solar Loan Contract, the Ancillary Solar Agreements and the
rights with respect to the related Conveyed Property are freely assignable to
the Borrower and a security in the Conveyed Property may be granted by the
Borrower without the consent of any Person, except any such consent which may
have been obtained;
(i)    such Solar Loan, together with its Ancillary Solar Agreements related
thereto, was originated and is as of the related Cut-Off Date in compliance in
all material respects with all Applicable Laws (including, without limitation,
laws, rules and regulations relating to usury, the Holder Rule, credit
protection and privacy laws);
(j)    the Solar Loan and each other Ancillary Solar Agreement is in full force
and effect, is the legal, valid and binding obligation of the related Obligor or
other obligor and is enforceable in accordance with its terms, except as such
enforcement may be limited in the
Schedule I-A-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



future by applicable Insolvency Laws and except as such enforceability may be
limited in the future by general principles of equity (whether considered in a
suit at law or in equity);
(k)    such Solar Loan is not a Delinquent Solar Loan nor a Defaulted Solar
Loan;
(l)    no selection procedures reasonably believed by the Borrower to be adverse
to the Lenders were utilized in selecting such Solar Loan and the related
Conveyed Property from among the Eligible Solar Loans directly owned by the
Seller and its Affiliates;
(m)    was originated in the ordinary course of SEC’s or an Affiliate of SEC’s
business in accordance with the Credit and Underwriting Policy in effect at the
time of origination (including the approval of the related Obligor in accordance
with Parent’s credit approval parameters);
(n)    the related PV System or Energy Storage System, as applicable, securing
such Solar Loan was sold by and has been properly delivered to and designed,
procured and installed for the related Obligor by an Approved Installer using
equipment manufactured by an Approved Vendor and as of the related Transfer Date
is in good repair, without defects and is in satisfactory order. At the time of
installation, such Approved Installer was properly licensed and had the required
expertise to design, procure and install the related PV System or Energy Storage
System, as applicable. The related Obligor has accepted the PV System or Energy
Storage System, as applicable, and has not notified the Borrower, the Manager or
any Affiliate thereof of any existing defects therein which is not in the
process of being investigated, addressed or repaired by the Approved Installer,
the Borrower, the Manager or an Affiliate thereof
(o)    the related Solar Loan Contract does not provide the Obligor with any
right of set-off;
(p)    the related Solar Loan Contract has not been satisfied, subordinated or
rescinded;
(q)    to the extent permitted by Applicable Law, the related Obligor is
required to maintain liability insurance and property insurance and the coverage
limits are sufficient to cover the full replacement and installation cost of the
PV System or Energy Storage System, as applicable;
(r)    the transfer, assignment and pledge of the Solar Loan and the related
Conveyed Property by the Borrower pursuant to the Security Agreement is not
subject to and will not result in any material Tax payable by Borrower to any
federal, state or local government except as paid, and no material Tax is owed
in connection with the sale or contribution to the Borrower except as paid;
(s)    the related Solar Loan Contract is governed by the laws of a state or
territory of the United States and was not originated in, nor is it subject to
the laws of, any jurisdiction, the laws of which would make unlawful the sale,
transfer, pledge or assignment of the related Solar Loan Contract under any of
the Transaction Documents, including any exchange for refund in accordance with
the Transaction Documents;
Schedule I-A-2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



(t)    there are no unpaid fees owed to third parties relating to the
origination of the related Solar Loan and installation of the related PV System;
(u)    the agreement that evidences the Solar Loan constitutes either “tangible
chattel paper” or “electronic chattel paper” within the meaning of the UCC in
all applicable jurisdictions and either (i) the single authoritative copy of
such chattel paper has been delivered to the Custodian’s eVault or (ii) for
Solar Loans never included in an electronic vault at eOriginal, the single
authoritative copy (if any) has been destroyed (or, if not destroyed, no other
Person has or could obtain possession or control thereof in a manner that would
enable such Person to claim priority over the lien of Agent) and a pdf copy has
been delivered to the Custodian, and in either case the Custodian has confirmed
receipt together with the Ancillary Solar Agreements, if any, for such Solar
Loan;
(r)    as to which a precautionary fixture filing has been submitted for
recordation in the applicable county records or real property registry;
(s)    is secured by a valid first priority perfected security interest and lien
(subject to Permitted Liens) on the PV System and/or Energy Storage System, as
applicable, securing the Obligor’s obligations under such Solar Loan, and the
terms of the Solar Loan Contract provide that the parties thereto agree that the
related PV System or Energy Storage System, as applicable, is not a fixture
under the applicable UCC;
(t)    is an obligation of an Obligor (i) that is an individual that is not
deceased and is not a Governmental Authority, a business, a corporation,
institution or other legal entity (a “natural person”); provided, that up to
10.00% of the Aggregate Solar Loan Balance may relate to Obligors that are a
limited liability company, corporation, trust, partnership or other legal entity
if (A) SEC has determined that the controlling member of the limited liability
company, controlling stockholder of the corporation, trustee of the trust,
general partner of the partnership or other equivalent controlling person the
legal entity is a natural person and (B) SEC has performed the same underwriting
process in connection with such natural person as it applies to Obligors that
are natural persons; (ii) that voluntarily entered into such Solar Loan and not
as a result of fraud or identity theft, and (iii) who owns the real property on
which the PV System is installed; provided that in the case where the Obligor is
a natural person, the residence may be owned by a limited liability company,
corporation, trust, partnership or other legal entity for which Parent has
determined that the Obligor is the controlling member, controlling stockholder,
trustee, general partner or other equivalent controlling person;
(u)    the related PV System and/or Energy Storage System, as applicable,
securing such Solar Loan is installed on (1) a single-family residence, a duplex
or a townhouse with less than four units that is owned by the related Obligor
(except as permitted under criteria (t) above) or (2) a condominium that is
owned by the related Obligor (except as permitted under criteria (t) above) and
that complies with all additional requirements applicable to condominiums under
the Credit and Underwriting Policy;
Schedule I-A-3


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



(v)    has an original term to maturity of either 120, 144, 180, 240 or 300
months (and in no event more than 300 months);
(w)    (i) the Obligor with respect to the Solar Loan is not a debtor in a
bankruptcy case as of the related Transfer Date and (ii) the Obligor has not
commenced any litigation or asserted any claim in writing challenging the
validity or enforceability of the related Solar Loan Contract;
(x)    Seller had legal title thereto at the time of the sale of such Solar Loan
to the Borrower and the Borrower will acquire legal title thereto free and clear
of all Liens (other than Permitted Liens and Liens released concurrently with
the transfer to the Borrower under the Sale and Contribution Agreement);
(y)    the related Solar Loan Contract and any amendments or modifications have
been converted into an electronic form and the related original Solar Loan
Contract and any amendments or modifications have been destroyed on or before
the related Borrowing Date in compliance with Parent’s document storage copies;
(z)    as between the Seller and the Obligor, the Obligor is responsible for the
payment of all expenses in connection with the maintenance, repair, insurance
and taxes (except where prohibited by law) for the related PV System and/or
Energy Storage System, as applicable, and all payments with respect to such
Solar Loan are payable without condition and notwithstanding any casualty, loss
or other damage to such PV System or Energy Storage System, as applicable, the
Ancillary Solar Agreements or the Solar Loan Contract with respect to such Solar
Loan provide for acceleration of payments and repossession of the related PV
System or Energy Storage System, as applicable, securing such Solar Loan upon a
default by the related Obligor beyond any applicable notice and cure periods
provided in the related Solar Loan Contract or Ancillary Solar Agreement;
(aa)    is a loan that does not constitute a “security” under, and is not
subject to, federal or state securities laws;
(bb)    is a term loan that requires scheduled payments that amortize principal
plus interest to be paid monthly (or as otherwise agreed in accordance with the
terms of the related Solar Loan Contract), no portion of which may be
re-borrowed once repaid;
(cc)    the first scheduled payment with respect to such Solar Loan is due no
later than the last day of the Collection Period immediately following the
Collection Period in which the related Transfer Date for such Solar Loan occurs;
(dd)    the Related Property for such Solar Loan is located in Puerto Rico;
(ee)    the related PV System in respect of such Solar Loan has received
permission to interconnect and operate from the interconnecting utility and is
operating and connected to the interconnecting utility (except on a temporary
basis in connection with maintenance or repairs);
Schedule I-A-4


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------



(ff)    the proceeds of such Solar Loan are used solely (i) to finance the
acquisition and/or installation of a PV System on or at a residence, along with
the costs of a compatible electricity storage unit, re-roofing, landscaping and
upgrading the home’s electrical system, in each case so long as such costs are
incurred in combination with the installation of such PV System, and/or (ii) the
acquisition and/or installation of an Energy Storage System on or at a
residence, along with the costs of upgrading the home’s electrical systems, in
each case so long as such costs are incurred in combination with the
installation of such Energy Storage System;
(gg)    the stated interest rate (determined as of the date of origination of
the related Solar Loan Contract) with respect to such Eligible Solar Loan is at
least 3.99%; and
(hh)    after giving effect to the Solar Loan’s inclusion as an Eligible Solar
Loan, the weighted average stated interest rate (determined as of the date of
origination of the related Solar Loan Contract) with respect to all Eligible
Solar Loans will be at least 5.25%.


Schedule I-A-5


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule I-B
Eligibility Criteria Applicable to PV and PV/ESS Solar Loans




With respect to each Solar Loan that is a PV Solar Loan or a PV/ESS Solar Loan,
“Eligible Solar Loan” means a Solar Loan that meets each of the following
criteria as of any date of determination (in addition to the criteria set forth
in Schedule I-A):
(a)    the original principal balance of such PV Solar Loan is at least $[***]
but does not exceed $[***];
(b)    after giving effect to the Solar Loan’s inclusion as an Eligible Solar
Loan, the average original principal for all Eligible Solar Loans that are PV
Solar Loans will not exceed $[***]; and
(c)    if such Solar Loan is a PV/ESS Solar Loan, the original Solar Loan
Balance thereof does not exceed 140% of the aggregate purchase price of the
related PV System and Energy Storage System.




Schedule I-B-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule I-C
Eligibility Criteria Applicable to ESS Solar Loans
With respect to each Solar Loan that is an ESS Solar Loan, “Eligible Solar Loan”
means an ESS Solar Loan that meets each of the following criteria as of any date
of determination (in addition to the criteria set forth in Schedule I-A):
(a)    the original principal balance of such ESS Solar Loan is at least $[***]
but does not exceed $[***];
(b)    installation of the related Energy Storage System securing such ESS Solar
Loan has been completed and such Energy Storage System is connected to an
operational PV System; and, as of the related Borrowing Date, such Energy
Storage System has not been turned off due to an Obligor delinquency;
(c)    after giving effect to the ESS Solar Loan’s inclusion as an Eligible
Solar Loan, the average original principal for all Eligible Solar Loans that are
ESS Solar Loans will not exceed $[***]; and
(d)    the original term of such ESS Solar Loan does not exceed 120 months.





Schedule I-C-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule II
the Lockbox Account, Collection Account, the Liquidity Reserve Account,
Borrower’s Account, Takeout Transaction Account, Custodial Fee Account and
Back-Up Servicing Fee Account
1. Banco Popular de Puerto Rico
Contact: [***]
a. Lockbox Account                 # [***]
b. Collection Account                 # [***]
c. Liquidity Reserve Account             # [***]
d. Borrower’s Account             # [***]
e. Takeout Transaction Account         # [***]
f. Custodial Fee Account             # [***]
g. Back-Up Servicing Fee Account         # [***]






Schedule II-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule III
Material Contracts and Other Commitments of the Borrower
[None]


Schedule III-1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.